Exhibit 10.1

 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

 

CREDIT AGREEMENT

 

Dated as of June 16, 2011

 

among

 

STATION CASINOS LLC
as Borrower,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
JPMORGAN CHASE BANK, N.A.
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Lenders

 

DEUTSCHE BANK AG NEW YORK BRANCH
as L/C Issuer

 

and

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
as Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.
and

J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I Definitions and Accounting Terms

2

 

 

SECTION 1.01. Defined Terms

2

SECTION 1.02. Other Interpretive Provisions

61

SECTION 1.03. Accounting Terms; Calculations

62

SECTION 1.04. Rounding

62

SECTION 1.05. References to Agreements, Laws, etc.

62

SECTION 1.06. Times of Day

63

SECTION 1.07. Timing of Payment or Performance

63

 

 

ARTICLE II The Revolving Credit Commitments and Credit Extensions

63

 

 

SECTION 2.01. The Loans

63

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

64

SECTION 2.03. Letters of Credit

65

SECTION 2.04. Swing Line Loans

74

SECTION 2.05. Prepayments

76

SECTION 2.06. Increase, Termination or Reduction of Revolving Credit Commitments

85

SECTION 2.07. Repayment of Loans

86

SECTION 2.08. Interest

86

SECTION 2.09. Fees

88

SECTION 2.10. Computation of Interest and Fees

89

SECTION 2.11. Evidence of Indebtedness

89

SECTION 2.12. Payments Generally

90

SECTION 2.13. Sharing of Payments

92

SECTION 2.14. Maturity Date Extension

93

SECTION 2.15. [Reserved.]

93

SECTION 2.16. Defaulting Lenders

93

 

 

ARTICLE III Taxes, Increased Costs Protection and Illegality

95

 

 

SECTION 3.01. Taxes

95

SECTION 3.02. Illegality

98

SECTION 3.03. Inability to Determine Rates

98

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans

98

SECTION 3.05. Funding Losses

100

SECTION 3.06. Matters Applicable to All Requests for Compensation

100

SECTION 3.07. Replacement of Lenders under Certain Circumstances

101

SECTION 3.08. Survival

102

 

 

ARTICLE IV Conditions Precedent to Credit Extensions

103

 

 

SECTION 4.01. Conditions of Initial Credit Extension

103

SECTION 4.02. Conditions to All Credit Extensions

106

 

i

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

ARTICLE V Representations and Warranties

108

 

 

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

108

SECTION 5.02. Authorization; No Contravention

108

SECTION 5.03. Governmental Authorization; Other Consents

108

SECTION 5.04. Binding Effect

109

SECTION 5.05. Financial Statements; No Material Adverse Effect

109

SECTION 5.06. Litigation

110

SECTION 5.07. No Default

111

SECTION 5.08. Ownership of Property; Liens

111

SECTION 5.09. Environmental Compliance

112

SECTION 5.10. Taxes

113

SECTION 5.11. ERISA Compliance

114

SECTION 5.12. Subsidiaries; Equity Interests

114

SECTION 5.13. Margin Regulations; Investment Company Act

115

SECTION 5.14. Disclosure

115

SECTION 5.15. Intellectual Property; Licenses, etc.

115

SECTION 5.16. Solvency

116

SECTION 5.17. Maintenance of Insurance

116

SECTION 5.18. Labor Matters

117

SECTION 5.19. Restructuring Transactions Documentation

117

SECTION 5.20. Collateral

117

SECTION 5.21. Location of Real Property

117

SECTION 5.22. Permits

117

SECTION 5.23. Fiscal Year

118

SECTION 5.24. Patriot Act

118

SECTION 5.25. Use of Proceeds

118

SECTION 5.26. OpCo Cost Allocation

118

 

 

ARTICLE VI Affirmative Covenants

119

 

 

SECTION 6.01. Financial Statements

119

SECTION 6.02. Certificates; Other Information

121

SECTION 6.03. Notices

124

SECTION 6.04. Payment of Obligations

125

SECTION 6.05. Preservation of Existence, Etc.

125

SECTION 6.06. Maintenance of Properties; Employees

125

SECTION 6.07. Maintenance of Insurance

125

SECTION 6.08. Compliance with Laws

126

SECTION 6.09. Books and Records; Quarterly Conference Calls

126

SECTION 6.10. Inspection Rights

126

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

127

SECTION 6.12. Compliance with Environmental Laws

129

SECTION 6.13. Further Assurances and Post-Closing Conditions

129

SECTION 6.14. Designation of Subsidiaries

130

SECTION 6.15. Information Regarding Collateral

132

SECTION 6.16. Corporate Separateness

133

 

ii

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 6.17. Interest Rate Protection

133

SECTION 6.18. Management Agreement

133

SECTION 6.19. Unrestricted Subsidiaries

136

SECTION 6.20. Equity Issuances

137

SECTION 6.21. Subsidiary Cost Allocation Agreements

137

SECTION 6.22. Maintenance of Ratings

137

 

 

ARTICLE VII Negative Covenants

138

 

 

SECTION 7.01. Liens

138

SECTION 7.02. Investments

141

SECTION 7.03. Indebtedness

146

SECTION 7.04. Fundamental Changes

148

SECTION 7.05. Dispositions

149

SECTION 7.06. Restricted Payments

151

SECTION 7.07. Change in Nature of Business

153

SECTION 7.08. Transactions with Affiliates

153

SECTION 7.09. Burdensome Agreements

153

SECTION 7.10. Use of Proceeds

154

SECTION 7.11. Financial Covenants

155

SECTION 7.12. Accounting Changes

155

SECTION 7.13. Prepayments, etc. of Indebtedness; Material Contracts

156

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries

158

SECTION 7.15. The Holding Companies

158

SECTION 7.16. Capital Expenditures

158

SECTION 7.17. Sale-Leaseback Transactions

159

SECTION 7.18. Unrestricted Subsidiary Covenants

159

SECTION 7.19. Real Property Leases

161

 

 

ARTICLE VIII Events of Default and Remedies

163

 

 

SECTION 8.01. Events of Default

163

SECTION 8.02. Remedies Upon Event of Default

168

SECTION 8.03. [Reserved]

168

SECTION 8.04. Application of Funds

168

SECTION 8.05. Borrower’s Right to Cure

170

 

 

ARTICLE IX Administrative Agent and Other Agents

170

 

 

SECTION 9.01. Appointment and Authorization of Agents

170

SECTION 9.02. Delegation of Duties

171

SECTION 9.03. Liability of Agents

172

SECTION 9.04. Reliance by Agents

172

SECTION 9.05. Notice of Default

173

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

173

SECTION 9.07. Indemnification of Agents

174

SECTION 9.08. Agents in their Individual Capacities

174

 

iii

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 9.09. Successor Agents

175

SECTION 9.10. Administrative Agent May File Proofs of Claim

176

SECTION 9.11. Collateral and Guaranty Matters

176

SECTION 9.12. Appointment of Supplemental Administrative Agents

178

 

 

ARTICLE X Miscellaneous

179

 

 

SECTION 10.01. Amendments, etc.

179

SECTION 10.02. Notices and Other Communications; Facsimile Copies

181

SECTION 10.03. No Waiver; Cumulative Remedies

182

SECTION 10.04. Attorney Costs, Expenses and Taxes

182

SECTION 10.05. Indemnification by the Borrower

183

SECTION 10.06. Payments Set Aside

184

SECTION 10.07. Successors and Assigns

184

SECTION 10.08. Confidentiality

189

SECTION 10.09. Setoff

190

SECTION 10.10. Interest Rate Limitation

191

SECTION 10.11. Counterparts

191

SECTION 10.12. Integration

192

SECTION 10.13. Survival of Representations and Warranties

192

SECTION 10.14. Severability

192

SECTION 10.15. Tax Forms

192

SECTION 10.16. GOVERNING LAW

194

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

195

SECTION 10.18. Binding Effect

195

SECTION 10.19. Lender Action

195

SECTION 10.20. Acknowledgments

195

SECTION 10.21. USA PATRIOT Act

196

SECTION 10.22. Gaming Authorities and Liquor Authorities

196

SECTION 10.23. Certain Matters Affecting Lenders

196

SECTION 10.24. [Reserved]

197

SECTION 10.25. Qualified IPO

197

SECTION 10.26. Tranche B-3 Securities Exchange

197

SECTION 10.27. The Platform

199

 

iv

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SCHEDULES

 

1.01A

Disqualified Institutions

1.01B

List of Closing Documents

1.01C

Unrestricted Subsidiaries

1.01D

[Reserved]

1.01E

Material Contracts

1.01F

BlockerCos

2.01

Revolving Credit Commitments; Term Loan Distribution Amounts

2.03

Existing Letters of Credit

5.03

Consents

5.05

Certain Liabilities

5.08(f)

Real Property Leases

5.10(b)

Tax Examinations

5.12

Subsidiaries and Other Equity Investments

5.15

Intellectual Property

5.17

Insurance

5.19

Restructuring Transactions Documentation

5.21

Location of Real Property

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

v

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

EXHIBITS

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Tranche B-1 Term Note

C-2

Tranche B-2 Term Note

C-3

Tranche B-3 Term Note

C-4

Revolving Credit Note

C-5

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G-1

Security Agreement

G-2

Pledge Agreement

G-3

Shareholder Pledge Agreement

H

Mortgage

I

Intellectual Property Security Agreements

J-1

Opinion Matters — New York Counsel to Loan Parties

J-2

Opinion Matters — Nevada Counsel to Loan Parties

K

Intercompany Note

L

Insurance Requirements

M

Non-Disturbance Agreement

N

Access/Cooperation Covenants

O-1

Fixed Rate Conversion Notice

O-2

Fixed Rate Conversion Effective Date Notice

O-3

Monthly Interest Notice

P

Tranche B-3 Securities Exchange Notice

Q

Terms of Exchange Securities

 

vi

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 16, 2011
among STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”),
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent (in such
capacity, together with any successor thereto, the “Administrative Agent”),
DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, and each lender from time to
time party hereto (collectively, the “Lenders” and, individually, a “Lender”). 
All capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, on July 28, 2009, Station Casinos, Inc., a Nevada corporation (“Old
OpCo”), FCP PropCo, LLC, a Delaware limited liability company (“Old PropCo”),
and several of their Affiliates (collectively, the “Debtors”) commenced their
bankruptcy cases (collectively, the “Chapter 11 Cases”) as debtors and debtors
in possession by filing voluntary petitions under chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of Nevada (the
“Bankruptcy Court”);

 

WHEREAS, on March 24, 2010, the Debtors filed with the Bankruptcy Court the Plan
of Reorganization and the Disclosure Statement;

 

WHEREAS, on August 27, 2010, the Bankruptcy Court entered the Confirmation Order
confirming the Plan of Reorganization;

 

WHEREAS, pursuant to the Plan of Reorganization, the Debtors have implemented
(or substantially simultaneously with the Closing Date will implement) the
Restructuring Transactions;

 

WHEREAS, simultaneously with the substantial consummation (as defined in
Section 1101(2) of the Bankruptcy Code) of the Plan of Reorganization, (a) in
partial consideration of the New PropCo Acquired Assets Transfers occurring
pursuant to the Plan of Reorganization, the Lenders shall be deemed to hold the
Term Loans hereunder in an initial aggregate amount of $1,600,000,000 and
(b) the Lenders have agreed, on the terms and subject to the conditions set
forth herein, to extend credit to the Borrower in the form of a Revolving Credit
Facility in an initial aggregate amount of $100,000,000.  The Revolving Credit
Facility may include one or more Swing Line Loans and one or more Letters of
Credit from time to time; and

 

WHEREAS, the proceeds of the Revolving Credit Loans and Swing Line Loans will be
used (a) to fund a portion of the consideration paid by the Borrower on the
Closing Date in respect of the OpCo Acquisition and (b) for working capital and
other general corporate purposes of the Borrower and the Restricted
Subsidiaries, including the financing of the GVR Acquisition and Permitted
Acquisitions and other Investments to the extent permitted under Section 7.02. 
Letters of Credit will be used for general corporate purposes of the Borrower,
the Restricted Subsidiaries and, to the extent permitted under Sections
2.03(a) and 7.02, Unrestricted Subsidiaries.

 

1

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Acquired Entity or
Business or Converted Restricted Subsidiary and its Subsidiaries and without
regard to clauses (A)(5) and (A)(6) of such definition or the last sentence of
the definition of “Consolidated Net Income”), all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary in accordance with GAAP.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

“Acquisition” means the acquisition of assets and the assumption of certain
liabilities, in each case pursuant to, and in accordance with the terms of, the
Acquisition Agreement.

 

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
June 7, 2010, among Old OpCo, certain subsidiaries party thereto and FG Opco
Acquisitions LLC.

 

“Acquisition Documents” means the Acquisition Agreement and all other agreements
and documents relating to the Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1%) equal to the product of (a) the LIBO Rate in effect for such
Interest Period and (b) Statutory Reserves, to the extent applicable to any
Lender.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided, that as to any
Loan Party or any Subsidiary thereof, the term “Affiliate” shall expressly
exclude the Persons constituting Lenders as of the Closing Date and their
respective Affiliates and (b) with respect to any Loan Party or any Subsidiary
thereof, (i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate of any Person described in the foregoing clauses
(i) and (ii) or (iv) any personal investment vehicle, trust or entity owned by,
or established for the benefit of, or the estate of, any Person described in the
foregoing clauses (i) and (ii).  “Control” means the possession, directly or
indirectly, of the power to (x) vote more than fifty percent (50%) of the
outstanding voting interests of a Person or (y) direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.  For purposes of this Agreement, each of Holdco
and VoteCo shall be deemed to Control the Borrower.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

 

“Aggregate Commitments” means, at any time, the Revolving Credit Commitments of
all the Lenders at such time.

 

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
aggregate amount of consideration (cash and noncash and including the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith (other than
assumptions of debt, liabilities and other obligations by Unrestricted
Subsidiaries)) paid by the Borrower and the Restricted Subsidiaries in respect
thereof.

 

“Agreement” means this Credit Agreement.

 

“Applicable Clawback Amount” means, with respect to any capital contribution to,
or any sale or issuance of its Equity Interests by, the Borrower or Holdco, an
amount equal to 20% of the Net Cash Proceeds thereof (other than Net Cash
Proceeds (except Net Cash Proceeds from a Qualified IPO) used by the Borrower or
a Restricted Subsidiary to make a Permitted Acquisition, Investment or Capital
Expenditure in accordance with Section 2.05(b)(iv)(D)).

 

3

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Applicable ECF Percentage” means, at any time, 75%; provided that, so long as
no Default has then occurred and is continuing, if the Total Leverage Ratio is
(i) less than 6.00:1.00 but greater than or equal to 4.00:1.00 (as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal
quarter or fiscal year, as applicable, then last ended), the “Applicable ECF
Percentage” shall instead be 50%, and (ii) less than 4.00:1.00 (as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal
quarter or fiscal year, as applicable, then last ended), the “Applicable ECF
Percentage” shall instead be 25%.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)           with respect to the Revolving Loans and Swing Line Loans, (A) for
Eurodollar Loans, 3.00% and (B) for Base Rate Loans, 2.00%;

 

(b)           with respect to the Tranche B-1 Term Loans:

 

(i)            for the period from and after the Closing Date to the third
anniversary of the Closing Date, (A) for Eurodollar Loans, 3.00% and (B) for
Base Rate Loans, 2.00%;

 

(ii)           from and after the third anniversary of the Closing Date to the
fifth anniversary of the Closing Date, (A) for Eurodollar Loans, 3.50% and
(B) for Base Rate Loans, 2.50%;

 

(iii)          from and after the fifth anniversary of the Closing Date to the
sixth anniversary of the Closing Date (A) for Eurodollar Loans, 4.50% and
(B) for Base Rate Loans, 3.50%; and

 

(iv)          from and after the sixth anniversary of the Closing Date, (A) for
Eurodollar Loans, 5.50% and (B) for Base Rate Loans, 4.50%;

 

(c)           with respect to the Tranche B-2 Term Loans, (A) for Eurodollar
Loans, 4.0% and (B) for Base Rate Loans, 3.0%; and

 

(d)           with respect to the Tranche B-3 Term Loans:

 

(i)            for the period from and after the Closing Date to the first
anniversary of the Closing Date, (A) for Eurodollar Loans, 1.80% and (B) for
Base Rate Loans, 0.80%;

 

(ii)           from and after the first anniversary of the Closing Date to the
second anniversary of the Closing Date, (A) for Eurodollar Loans, 1.81% and
(B) for Base Rate Loans, 0.81%;

 

(iii)          from and after the second anniversary of the Closing Date to the
third anniversary of the Closing Date, (A) for Eurodollar Loans, 1.82% and
(B) for Base Rate Loans, 0.82%;

 

4

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(iv)          from and after the third anniversary of the Closing Date to the
fifth anniversary of the Closing Date (A) for Eurodollar Loans, 3.02% and
(B) for Base Rate Loans, 2.02%;

 

(v)           from and after the fifth anniversary of the Closing Date to the
sixth anniversary of the Closing Date (A) for Eurodollar Loans, 5.37% and
(B) for Base Rate Loans, 4.37%; and

 

(vi)          from and after the sixth anniversary of the Closing Date, (A) for
Eurodollar Loans, 7.69% and (B) for Base Rate Loans, 6.69%; and.

 

(e)         with respect to Letter of Credit fees, 3.00%; and

 

(f)          with respect to commitment fees, 0.50%.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Assignee” means, with respect to any assignment of the rights,
interests and obligations of a Revolving Credit Lender hereunder, a Person that
is at the time of such assignment (a) a commercial bank organized or licensed
under the laws of the United States or any state thereof having a combined
capital and surplus in excess of $250,000,000, (b) a commercial bank organized
under the laws of any other country that is a member of the Organization of
Economic Cooperation and Development, or a political subdivision of any such
country, having a combined capital and surplus in excess of $250,000,000 or
(c) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership trust or other entity) that is engaged in
the making, purchasing or otherwise investing in commercial loans and having
(i) a combined capital and surplus or shareholders’ equity of at least
$250,000,000 or (ii) total assets in excess of $1,000,000,000, and, in all
cases, a Person who has not been denied a license or found unsuitable by a
Gaming Authority in any jurisdiction.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

5

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from (but excluding) the Closing Date to
(but excluding) the earlier of the Maturity Date and the date of termination of
the Revolving Credit Commitments.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a Eurodollar Loan
with a one-month Interest Period commencing on such day plus 1.0%.  For purposes
of this definition, the Adjusted LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of “LIBO Rate”, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BlockerCos” means the collective reference to the entities identified on
Schedule 1.01F hereto and their permitted corporate successors by operation of
law and “BlockerCo” means any one of them.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bona Fide Business Purpose” means the acquisition, maintenance, operation or
improvement of new or existing assets consistent with the line of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related or ancillary thereto (including, without limitation,
the development of real property), including, by way of illustration only,
current Capital Expenditures, payment of operating costs then due and owing,
payment of taxes and scheduled debt service then due and owing and payments due
in connection with property development.

 

6

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Borrower Parties” means the collective reference to the Borrower and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower/IP Holdco License Agreement” means that certain IP Holdco to PropCo
License Agreement, dated as of the date hereof, among the Borrower and IP
Holdco.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Boulder LLC” means NP Boulder LLC, a Nevada limited liability company.

 

“Budget” has the meaning specified in Section 6.01(f).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and the Restricted
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries, provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property, equipment
or software to the extent financed with proceeds of Dispositions that are not
required to be applied to prepay Loans pursuant to Section 2.05,
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (v) the book
value of any asset owned by the Borrower or any Restricted Subsidiary prior to
or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such

 

7

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Person reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or
(vi) expenditures that constitute Permitted Acquisitions.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at DBTCA (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having average maturities of not more than 12 months from the date
of acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender as of the Closing Date
or (ii)(A) is organized under the Laws of the United States, any state thereof
or the District of Columbia or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, and
(B) has combined capital and surplus of at least $500,000,000 (any such bank in
the foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

 

(c)           investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

8

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)           Investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services, except to the extent that such Cash Management Bank, on the
one hand, and the Borrower or the applicable Restricted Subsidiary, on the other
hand, agree in writing that any such obligations shall not be secured by any
Lien on the Collateral and such Persons shall have delivered such writing to the
Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means:

 

(a)                                  prior to the occurrence of a Qualified IPO,
(i) Holdco and VoteCo at any time shall cease to own directly one hundred
percent (100%) of the Equity Interests of the Borrower, (ii)(A) Fertitta Holders
shall fail to collectively beneficially own, directly or indirectly, Equity
Interests in Holdco representing at least 21.5% of the aggregate equity value
represented by the Equity Interests in Holdco on a fully diluted basis and
(B) any person, entity or “group” (within the meaning of Section 13(d) of the
Exchange Act) (other than Persons constituting Lenders as of the Closing Date
and their respective Affiliates) shall own, directly or indirectly, beneficially
or of record, Equity Interests in Holdco that represent a greater percentage of
the aggregate equity value represented by the Equity Interests in Holdco on a
fully diluted basis than the percentage beneficially owned, directly or

 

9

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

indirectly, by Fertitta Holders or (iii) the managers of VoteCo nominated or
appointed by Fertitta Holders shall cease to constitute at least thirty seven
and one-half percent (37.5%) of the voting power of the board of managers of
VoteCo;

 

(b)                                 after the occurrence of a Qualified IPO,
(i) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in the Borrower representing at least 21.5% of the
aggregate direct or indirect ordinary voting power and aggregate equity value
represented by Equity Interests in the Borrower on a fully diluted basis and
(ii) any person, entity or “group” (within the meaning of Section 13(d) of the
Exchange Act) (other than Persons constituting Lenders as of the Closing Date
and their respective Affiliates) shall own, directly or indirectly, beneficially
or of record, Equity Interests in the Borrower representing a percentage of the
aggregate direct or indirect ordinary voting power or economic interest on a
fully diluted basis greater than the percentage of the ordinary voting power or
economic interest in respect of which Fertitta Holders are collectively the
direct or indirect beneficial owners; or

 

(c)                                  any “change of control” (or any comparable
term) in any document pertaining to any Indebtedness of any Holding Company, the
Borrower or any Restricted Subsidiary with an aggregate principal amount or
liquidation preference in excess of the Threshold Amount.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Chapter 11 Cases” has the meaning specified in the recitals hereto.

 

“Charges” has the meaning specified in Section 10.10.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Tranche B-1 Term Lenders, Tranche B-2 Term Lenders
or Tranche B-3 Term Lenders, (b) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Swing Line Loans, Tranche B-1 Term Loans, Tranche B-2
Term Loans or Tranche B-3 Term Loans and (c) when used with respect to any
commitment, refers to a Revolving Credit Commitment.

 

10

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Closing Date” means June 17, 2011.

 

“Closing Date Prepayment” has the meaning specified in Section 2.05(b)(viii).

 

“Code” means the U.S. Internal Revenue Code of 1986 and rules and regulations
related thereto.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date pursuant to this
Agreement, or (ii) at any other time pursuant to Section 6.11 at the time so
required, duly executed by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by the
Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof) and each Restricted Subsidiary of the
Borrower;

 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject only to non-consensual Permitted
Liens) in (i) all the Equity Interests of the Borrower and (ii) all the Equity
Interests in each other Person directly owned by the Borrower or any Guarantor
(including, without limitation, all Equity Interests in each Restricted
Subsidiary, OpCo Holdings, LandCo Holdings, GVR Holdco 3 and each other
Unrestricted Subsidiary), but excluding, in the case of clause (ii), (x) to the
extent prohibited by law or, with the consent of the Administrative Agent, such
consent not to be unreasonably withheld, by the applicable management contract,
Equity Interests in Native American Subsidiaries and (y) Equity Interests in any
joint venture not constituting a Restricted Subsidiary if such security interest
would violate any financing agreement of such joint venture (it being understood
and agreed that in the event any such restriction exists, the Administrative
Agent and the applicable Loan Party shall agree upon an alternative structure
(such as an intermediate holding company constituting a Restricted Subsidiary)
to effect the equivalent of an indirect pledge of such joint venture interest);

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject only to Permitted Liens) in, and
mortgages on, substantially all tangible and intangible assets of the Borrower
and each Restricted Subsidiary now or hereafter acquired (including accounts,
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, deposit accounts, securities accounts,
owned and leased real property and proceeds of the foregoing); provided that
(x) security interests in real property shall be limited to the Mortgaged
Properties as of the Closing Date and owned real property that is either
(i) contiguous to any Mortgaged Property and the Administrative Agent reasonably
determines that the

 

11

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

value of the applicable Mortgaged Property is materially increased by
encumbering such contiguous property and such material increase in value
outweighs the costs and expenses associated with encumbering such contiguous
property or (ii) has a Fair Market Value in excess of $1,000,000 and Leasehold
Interests of the Borrower or any Restricted Subsidiary under material ground
leases and (y) security interests in the assets of Native American Subsidiaries,
including the Native American Contracts and real property interests of such
Native American Subsidiaries, shall, to the extent prohibited by law or, with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld, by the applicable management contract, be excluded (provided, however,
that security interests shall be granted in respect of all rights to receive
(and all proceeds thereof) income, reimbursements, repayments, cash flows and
any other distributions attributable to such assets);

 

(e)           each deposit account and securities account of the Borrower and
each Restricted Subsidiary thereof (other than Excluded Accounts) shall be
subject to a Control Agreement in favor of the Administrative Agent;

 

(f)            none of the Collateral shall be subject to any Liens other than
Permitted Liens; and

 

(g)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each owned or leased property described in
paragraph (d) above or required to be delivered pursuant to Section 6.11
(collectively, the “Mortgaged Properties”) duly executed and delivered by the
record owner or lessee, as applicable, of such property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first priority Lien
on the property described therein, free of any other Liens except Permitted
Liens, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request from time to time, (iii) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property, (iv) flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the
Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map and (v) with respect to each such Mortgaged Property, either
(A) a letter or other written evidence with respect to such Mortgaged Property
from the appropriate Governmental Authorities concerning current status of
compliance with applicable zoning and building laws, (B) an ALTA 3.1 zoning
endorsement for the applicable Mortgage Policy or (C) a zoning report prepared
by The Planning Zoning Resource Corporation indicating that such Mortgaged
Property is in material compliance with applicable zoning and building laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the sole and absolute
discretion of the Administrative Agent after consultation with the Borrower
(confirmed in writing by notice to the Borrower), the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance

 

12

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.  The Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it determines in its sole and absolute
discretion, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Shareholder Pledge Agreement, the Intellectual Property Security
Agreements, the Mortgages, the Control Agreements, each of the mortgages,
collateral assignments, Security Agreement Supplements, Pledge Agreement
Supplements, security agreements, pledge agreements, control agreements,
amendments to or reaffirmation of any of the foregoing or other similar
agreements delivered to the Administrative Agent and the Lenders from time to
time pursuant to Section 4.01(a)(iii), Section 6.11 or 6.13, the Guaranty, each
Guaranty Supplement and each of the other agreements, instruments or documents,
and any amendments to or reaffirmations of any of the foregoing, that creates or
purports to create or perfect a Lien or Guarantee in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confirmation Order” means the confirmation order issued by the Bankruptcy Court
in relation to the Chapter 11 Cases confirming the Plan of Reorganization.

 

“Consolidated Cash Interest Expense” means, for any period, the cash interest
expense, net of cash interest income, of the Borrower and the Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries; provided that (a) for purposes of
Sections 2.14, 4.02(d), 6.14(a), 7.02(i)(H), 7.02(n), 7.03(e) and 7.11, there
shall be included in determining Consolidated Cash Interest Expense for any
period the cash interest expense (or income) of any Acquired Entity or Business
acquired during such period and of any Converted Restricted Subsidiary converted
during such period, in each case based on the cash interest expense (or income)
relating to any Indebtedness

 

13

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

incurred or assumed as part of an acquisition of an Acquired Entity or Business
or as part of the conversion of a Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or repaid in connection with any
such acquisition had been incurred or repaid on the first day of such period and
(b) for purposes of Sections 2.14, 4.02(d), 6.14(a), 7.02(i)(H), 7.02(n),
7.03(e) and 7.11, there shall be excluded from determining Consolidated Cash
Interest Expense for any period the cash interest expense (or income) of any
Sold Entity or Business disposed of or re-designated during such period, based
on the cash interest expense (or income) relating to any Indebtedness relieved
or repaid in connection with any such disposition of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
disposal) assuming such debt relieved or repaid in connection with such
disposition has been relieved or repaid on the first day of such period;
provided that for purposes of determining compliance with Section 7.11(b) at any
time a Default Quarter is included in the Test Period then most recently ended
prior to a date of determination, the aggregate principal amount of the Loans
repaid pursuant to Section 2.05(b)(iv) with the proceeds of a Permitted Equity
Issuance consummated in reliance on Section 8.05 during such Default Quarter
shall be deemed to be outstanding during such Test Period and any cash interest
expense of the Borrower and its Restricted Subsidiaries for such Test Period in
respect of such “outstanding” Loans shall be included as “Consolidated Cash
Interest Expense” during such Test Period (as if such “outstanding” Loans bore
interest at the average rate applicable to Term Loans outstanding during such
Test Period).  Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Cash Interest Expense for any period ending
prior to the first anniversary of the Closing Date, Consolidated Cash Interest
Expense shall be an amount equal to actual Consolidated Cash Interest Expense
from the Closing Date through the date of determination multiplied by a fraction
the numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)           plus, without duplication and solely to the extent already
deducted (and not added back) in arriving at such Consolidated Net Income, the
sum of the following amounts for such period:

 

(i)            Consolidated Interest Expense;

 

(ii)           income tax expense (if any);

 

(iii)          depreciation and amortization;

 

(iv)          non-cash impairment losses;

 

(v)           non-operating, non-recurring losses on the sale of assets;

 

(vi)          losses attributable to the early extinguishment of Indebtedness;

 

(vii)         losses attributable to hedging obligations or other derivative
instruments; and

 

14

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(viii)        expenses actually reimbursed in cash by an Unrestricted Subsidiary
pursuant to a Subsidiary Cost Allocation Agreement;

 

(b)          minus, without duplication and solely to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

 

(i)            non-operating, non-recurring gains on the sale of assets;

 

(ii)           gains attributable to the early extinguishment of Indebtedness;

 

(iii)          gains attributable to hedging obligations or other derivative
instruments; and

 

(iv)          distributions made by the Borrower to the Holding Companies during
such period pursuant to Sections 7.06(f) and (g);

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, without
duplication:

 

(A)          the following additional items shall be added to Consolidated
EBITDA for such period (solely to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income): (1) Pre-Opening Expenses,
(2) cash restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities) incurred
after the Closing Date and unusual or non-recurring charges (other than
Pre-Opening Expenses), including severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans; provided,
that the aggregate amount added-back pursuant to this clause (2) with respect to
any period (including with respect to any Acquired EBITDA) shall not exceed 2.5%
of Consolidated EBITDA for such period, (3) non-cash charges in respect of
equity compensation, (4) other non-operating non-recurring Non-Cash Charges,
(5) the Base Management Fee (as defined in the Management Agreement) for such
period, (6) expenses incurred by the Borrower and the Restricted Subsidiaries
after the Closing Date and during such period in respect of the Restructuring
Transactions, so long as the aggregate amount of all such expenses added back
pursuant to this clause (6) for all periods does not exceed $5,000,000 and
(7) payments made by the Borrower to Holdco pursuant to the Holding Company Tax
Sharing Agreement (net of Subsidiary Tax Sharing Payments);

 

(B)           the following additional item shall be added to Consolidated
EBITDA for such period: the aggregate amount of distributions received by the
Borrower and the Restricted Subsidiaries from joint ventures and Unrestricted
Subsidiaries during such period (other than, for the avoidance of doubt,
Subsidiary Tax Sharing Payments and payments made by Unrestricted Subsidiaries
pursuant to the Subsidiary Cost Allocation Agreements),

 

(C)           the following additional item shall be deducted from Consolidated
EBITDA for such period (solely to the extent included in arriving at such

 

15

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Consolidated Net Income): other extraordinary non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period);

 

(D)          there shall be included in determining Consolidated EBITDA for any
period, (1) the Acquired EBITDA of any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary during such period (but
not the Acquired EBITDA of any related Person, property, business or assets to
the extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) for the purposes of
Sections 2.14, 4.02(d), 6.14(a), 7.02(i)(H), 7.02(n), 7.03(e) and 7.11, an
adjustment in respect of each Acquired Entity or Business or Converted
Restricted Subsidiary equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business or Converted Restricted Subsidiary
for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in a certificate executed by a
Responsible Officer of the Borrower and delivered to the Lenders and the
Administrative Agent;

 

(E)           there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of by the Borrower or any Restricted
Subsidiary (including for such purpose, any Restricted Subsidiary re-designated
as an Unrestricted Subsidiary pursuant to Section 6.14) during such period (each
such Person, property, business or asset so sold, disposed of or re-designated,
a “Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition or re-designation, but excluding any
shared expenses allocated to such Sold Entity or Business that will continue to
be incurred by the Borrower and the Restricted Subsidiaries following any such
disposition); and

 

(F)           there shall be included in determining Consolidated EBITDA for any
period the New Property EBITDA for such period of any New Property, to the
extent not subsequently sold, transferred or otherwise disposed of by the
Borrower or the Restricted Subsidiary that owns such New Property.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA for any period ending prior to the first
anniversary of the Closing Date, Consolidated EBITDA shall be an amount equal to
actual Consolidated EBITDA from the Closing Date through the date of
determination multiplied by a fraction the numerator of which

 

16

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

is 365 and the denominator of which is the number of days from the Closing Date
through the date of determination.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (after deduction of the Base
Management Fee (as defined in the Management Agreement) for such period but
prior to any deduction of the Incentive Management Fee (as defined in the
Management Agreement) for such period), excluding, without duplication, the
cumulative effect of a change in accounting principles during such period to the
extent included in the determination of Consolidated Net Income.  There shall be
excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments to property and equipment, software and other intangible
assets and deferred revenue (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) as a result of any
Permitted Acquisitions, or the amortization or write-off of any amounts
thereof.  There shall be excluded from Consolidated Net Income the income (or
loss) of any Person that is not a Restricted Subsidiary (including joint venture
investments recorded using the equity method and dividends and distributions
paid to the Borrower or a Restricted Subsidiary during such period).  For the
avoidance of doubt, the calculation of Consolidated Net Income for the purposes
hereunder shall include deductions (without duplication) for any and all costs
and expenses of IP Holdco to the extent actually incurred (or reimbursed) by the
Borrower and/or any Restricted Subsidiary.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases (but excluding, for the avoidance of doubt,
amounts payable under operating leases), debt obligations evidenced by
promissory notes or similar instruments, the maximum amount (after giving effect
to any prior drawings or reductions which may have been reimbursed) of all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Persons, all obligations to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet in accordance
with GAAP) and, without duplication, all Guarantees (other than the LandCo
Support Agreement) with respect to outstanding Indebtedness of the types
described above; provided that for purposes of determining compliance with
Section 7.11(a) at any time a Default Quarter is included in the Test Period
then most recently ended prior to a date of determination, the aggregate
principal amount of the Loans repaid pursuant to Section 2.05(b)(iv) with the
proceeds of a Permitted Equity Issuance consummated in reliance on Section 8.05
during such Default Quarter shall be deemed to be outstanding and included as
“Consolidated Total Debt” at such time.

 

17

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meanings specified in the
definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to the Administrative Agent and in any event
providing to the Administrative Agent “control” of such deposit account or
securities account within the meaning of Articles 8 and 9 of the UCC.

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station and Red Rock
Casino, Resort and Spa and (b) each casino or hotel property hereafter owned or
operated by the Borrower or a Restricted Subsidiary (but not any such property
owned by an Unrestricted Subsidiary) whose individual Consolidated EBITDA
(determined in a manner acceptable to the Administrative Agent) for the then
most recently ended twelve-month period for which financial statements are then
available exceeds $10,000,000, excluding any real property or improvements that
have been released from the Liens of the Administrative Agent in accordance with
the terms of the Loan Documents.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Excess Cash Flow” means, at any time, an amount equal to
(a)(i) Excess Cash Flow (which may be less than zero) for each fiscal year
completed since the Closing Date with respect to which the related financial
statements and Compliance Certificate have been delivered pursuant to Sections
6.01(a) and 6.02(b), respectively (commencing with the fiscal year ended
December 31, 2011 for the fiscal quarters ending September 30, 2011 through
December 31, 2011), minus (ii) the aggregate principal amount of all Term Loans
voluntarily repaid pursuant to Section 2.05(a) which reduced the amount of the
mandatory repayment of

 

18

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Term Loans pursuant to Section 2.05(b)(i)(B) with respect to such fiscal year by
operation of clause (B)(2) thereof minus (iii) the aggregate amount by which the
mandatory repayments of Term Loans pursuant to Section 2.05(b)(i)(B) with
respect to such fiscal year were reduced by operation of the first proviso
thereto plus (b)(i) Excess Cash Flow (which may be less than zero) for each
fiscal quarter completed since the Closing Date with respect to which the
financial statements and Compliance Certificate for the related fiscal year have
not been so delivered (commencing with the fiscal quarter ended September 30,
2011) minus (ii) the aggregate principal amount of all Term Loans voluntarily
repaid pursuant to Section 2.05(a) which reduced the amount of the mandatory
repayments of Term Loans pursuant to Section 2.05(b)(i)(A) with respect to each
such fiscal quarter by operation of clause (B) thereof minus (iii) the aggregate
amount by which the mandatory repayments of Term Loans pursuant to
Section 2.05(b)(i)(A) with respect to each such fiscal quarter were reduced by
operation of the first proviso thereto.

 

“Cure Note Indebtedness” has the meaning specified in Section 7.03(u).

 

“DBCI” means Deutsche Bank AG Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBTCA” means Deutsche Bank Trust Company Americas and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Debtors” has the meaning specified in the recitals hereto.

 

“Declined Prepayment Amount” has the meaning specified in Section 2.05(b)(x).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.05.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Loan or any Fixed Rate Tranche B-3
Term Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2.0% per
annum, in each case, to the fullest extent permitted by applicable Laws.

 

19

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute or subsequently cured, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute or subsequently cured, (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or takeover by a regulatory authority, or (d) has notified the
Borrower, the Administrative Agent, an L/C Issuer, the Swing Line Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
provided that, for purposes of the L/C Back-Stop Arrangements, the term
“Defaulting Lender” shall include (i) any Lender with an Affiliate that
(x) Controls (within the meaning specified in the definition of “Affiliate”)
such Lender and (y) has been deemed insolvent or become subject to a bankruptcy
proceeding or takeover by a regulatory authority, (ii) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at least
90 consecutive days, (iii) any Lender which the Administrative Agent, an L/C
Issuer or the Swing Line Lender believes in good faith to have defaulted under
two or more other credit facilities to which such Lender is a party, (iv) any
Lender that has, for three or more Business Days from receipt, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations hereunder
and (v) any Lender that has failed to fund any portion of the Revolving Credit
Loans, participations in L/C Obligations or participations in Swing Line Loans
within one (1) Business Day of the date DBCI (in its capacity as a Lender) has
funded its portion thereof, unless such Lender has cured such failure and
remained compliant for a period of at least 90 consecutive days.  The
Administrative Agent shall use commercially reasonable efforts to promptly
notify the Borrower of any determination that a Lender shall have become a
“Defaulting Lender” hereunder; provided that the failure of the Administrative
Agent to give any such notice shall not limit or otherwise affect the
obligations of the Borrower or any Lender (including any Defaulting Lender)
under this Agreement and the other Loan Documents.

 

“Disclosure Statement” means that certain “Disclosure Statement” in respect of
Old OpCo and certain of its affiliates and the Plan of Reorganization described
therein in the form approved by the Bankruptcy Court on July 29, 2010 (including
all exhibits attached thereto).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries and without regard to clauses (A)(5) and (A)(6) of
such definition or the last sentence of the definition of “Consolidated Net
Income”), all as determined on a consolidated basis for such Sold Entity or
Business in accordance with GAAP.

 

20

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by any
of the Holding Companies or (in connection with a Qualified IPO) the Borrower of
any of its respective Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the eighth anniversary of
the Closing Date.

 

“Disqualified Institution” has the meaning specified in Schedule 1.01A.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual

 

21

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of, or membership interests, member’s interests, limited liability
company interests or other economic, ownership or profit interests or units in,
such Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, the treatment of a Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for funding
contributions in the ordinary course or PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or
(g) the failure of any Pension Plan to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

22

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of:

 

(i)            Consolidated Net Income for such period,

 

(ii)           an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization and non-cash losses on Dispositions) incurred
during such period to the extent deducted in arriving at such Consolidated Net
Income,

 

(iii)          decreases in Consolidated Working Capital, base stock and
long-term account receivables for such period (other than any such decreases
arising from acquisitions by the Borrower and the Restricted Subsidiaries during
such period),

 

(iv)          the amount of income tax expense deducted in determining
Consolidated Net Income for such period (if any),

 

(v)           the excess, if any, of (A) the aggregate amount of Subsidiary Tax
Sharing Payments received by the Borrower during such period over (B) the sum of
(1) the amount of cash income taxes (if any) paid by the Borrower and its
Restricted Subsidiaries in such period plus (2) the aggregate amount of payments
by the Borrower to Holdco pursuant to the Holding Company Tax Sharing Agreement
during such period (other than payments in respect of Subsidiary Tax
Distribution Shortfalls),

 

(vi)          the amount of cash payments received by the Borrower from
Unrestricted Subsidiaries pursuant to the Subsidiary Cost Allocation Agreements
during such period with respect to expenses deducted in the determination of
Consolidated Net Income, and

 

(vii)         the aggregate amount of distributions received by the Borrower and
its Restricted Subsidiaries from joint ventures and Unrestricted Subsidiaries
during such period (other than Subsidiary Tax Sharing Payments and payments
pursuant to the Subsidiary Cost Allocation Agreements),

 

less

 

(b)           the sum, without duplication, of:

 

(i)            an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,

 

(ii)           the amount of Capital Expenditures made in cash or accrued during
such period pursuant to Section 7.16, except to the extent that (A) such Capital
Expenditures were financed with the proceeds of asset sales, sales or issuances
of Equity Interests, capital contributions or Indebtedness (other than the
Revolving

 

23

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Credit Facility), in each case other than to the extent such proceeds were
included in arriving at such Consolidated Net Income, (B) such cash Capital
Expenditures were accrued during a prior period or (C) such accrued Capital
Expenditures exceed $15,000,000,

 

(iii)          the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase) made during such period
(other than (w) prepayments in respect of any revolving credit facility
(including the Revolving Credit Facility) to the extent there is not an
equivalent permanent reduction in commitments thereunder, (x) optional
prepayments of the Term Loans,  (y) mandatory prepayments of the Term Loans
pursuant to Section 2.05(b)(i) and (z) Installment Payments pursuant to
Section 2.07), in each case except to the extent financed with the proceeds of
asset sales (except as provided in subclause (B) of this paragraph (iii)), sales
or issuances of Equity Interests, capital contributions, insurance or
Indebtedness (other than the Revolving Credit Facility), in each case other than
to the extent such proceeds were included in arriving at such Consolidated Net
Income,

 

(iv)          an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,

 

(v)           increases in Consolidated Working Capital, base stock and
long-term account receivables for such period (other than any such increases
arising from acquisitions by the Borrower and the Restricted Subsidiaries during
such period),

 

(vi)          the excess, if any, of (A) the sum of (1) the amount of cash taxes
(if any) actually paid by the Borrower and its Restricted Subsidiaries during
such period plus (2) the aggregate amount of payments by the Borrower to Holdco
pursuant to the Holding Company Tax Sharing Agreement during such period (other
than payments in respect of Subsidiary Tax Distribution Shortfalls) over (B) the
aggregate amount of Subsidiary Tax Sharing Payments received by the Borrower
during such period,

 

(vii)         the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness (other than any Indebtedness that is unsecured or
subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations),

 

24

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(viii)        the amount of the Incentive Management Fee (as defined in the
Management Agreement) actually paid in cash during such period,

 

(ix)           the amount of distributions made by the Borrower to the Holding
Companies pursuant to Sections 7.06(f) and (g), and

 

(x)            any Net Cash Proceeds for which the Borrower provides notice of
its intent to reinvest, use or apply such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C) or Section 2.05(b)(iv)(D), in each case solely to
the extent such Net Cash Proceeds result in an increase to Consolidated Net
Income and not in excess of the amount of such increase.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Securities” has the meaning specified in Section 10.26(a).

 

“Excluded Accounts” means (a) payroll accounts so long as such payroll accounts
are zero balance deposit accounts, (b) withholding tax and fiduciary accounts,
(c) other deposit accounts of the Borrower and the Restricted Subsidiaries with
individual average daily balances of less than $200,000 and an aggregate balance
of less than $1,000,000 and (d) securities accounts of the Borrower and the
Restricted Subsidiaries with individual average daily balances of less than
$200,000 and an aggregate balance of less than $1,000,000.

 

“Excluded Assets” means, collectively, the Excluded Assets (as defined in the
Security Agreement) (excluding the assets set forth in clause (c) of the
definition of “General Excluded Assets” therein) and the Excluded Assets (as
defined in the Pledge Agreement).

 

“Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

 

“Extension Date” means the date occurring on (i) the fifth anniversary of the
Closing Date and (ii) to the extent the Maturity Date is extended pursuant to
Section 2.14 on the fifth anniversary of the Closing Date, the sixth anniversary
of the Closing Date.

 

“Extension Request” has the meaning specified in Section 2.14.

 

“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$10,000,000, such determination shall be approved by the board of managers of
the Borrower.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upwards, if necessary, to the next 1/100
of 1%) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by

 

25

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the Agency Fee Letter dated as of the date hereof, between
the Borrower and the Administrative Agent.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company.

 

“Fertitta Family Entity” means any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including, without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“FF&E” means all furniture, furnishings, fixtures, equipment and all other items
of tangible personal property customarily used primarily in connection with the
operation of the Mortgaged Properties.

 

“Fixed Rate Conversion Effective Date” means the date specified as the “Fixed
Rate Conversion Effective Date” in a Fixed Rate Conversion Effective Date
Notice.

 

“Fixed Rate Conversion Effective Date Notice” has the meaning specified in
Section 2.08(b)(i).

 

“Fixed Rate Conversion Notice” has the meaning specified in Section 2.08(b)(i).

 

“Fixed Rate Determination Date” means the third Business Day from and after the
Closing Date.

 

“Fixed Rate Tranche B-3 Term Loans” has the meaning specified in
Section 2.08(b)(i).

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

26

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Gaming” or “gaming” has the meaning ascribed to such term in Nevada Revised
Statutes Section 463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state or local agency, authority, board, bureau, commission,
department or instrumentality of any nature whatsoever involved in the
supervision or regulation of casinos, gaming and gaming activities, including,
without limitation, in the State of Nevada, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, and any of their respective successors or
replacements.

 

“Gaming Law” means all Laws pursuant to which a Gaming Authority possesses
licensing, permit or regulatory authority over casinos, gaming and gaming
activities conducted within its jurisdiction, or the ownership of an entity
engaged therein.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any agency(ies) of the City of Las Vegas, Nevada, the City of
Henderson, Nevada, Clark County, Nevada, the State of Nevada and the United
States necessary for the operation of the Mortgaged Properties (including,
without limitation, as required under any Gaming Laws).

 

27

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Ground Lease Properties” means, collectively, each Individual Property of which
the Borrower or a Restricted Subsidiary is a tenant under a Ground Lease.

 

“Ground Leases” has the meaning provided in the Mortgages, collectively.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Restricted Subsidiary.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Restricted Subsidiary and the Borrower in favor of the Administrative Agent on
behalf of the Secured Parties, substantially in the form of Exhibit F and
(b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

 

28

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“GVR Acquisition” the purchase, acquisition and assumption by GVR of certain of
the assets and liabilities of GVR Seller pursuant to the GVR Acquisition
Agreement and Sections 363 and 365 of the Bankruptcy Code as part of a
pre-arranged Chapter 11 plan of reorganization for the GVR Seller.

 

“GVR Acquisition Consummation Date” means the date of the consummation of the
GVR Acquisition.

 

“GVR Acquisition Agreement” means that certain Asset Purchase Agreement, dated
as of March 9, 2011, between GVR and the GVR Seller, as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“GVR Cost Allocation Agreement” means that certain Cost Allocation Agreement,
dated as of the GVR Acquisition Consummation Date, among the Borrower, GVR
Holdco 1, and GVR Holdco 1’s Subsidiaries party thereto from time to time.

 

“GVR Credit Agreement” means (a) that certain First Lien Credit Agreement, dated
as of the GVR Acquisition Consummation Date, among GVR, GVR Holdco 1, the
lenders party thereto and Jefferies Finance LLC, as administrative agent,
(b) that certain Second Lien Credit Agreement, dated as of the GVR Acquisition
Consummation Date, among GVR, GVR Holdco 1, the lenders party thereto and
Jefferies Finance LLC, as administrative agent and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Indebtedness or
other financial accommodation that has been incurred to extend, renew, refinance
or replace (whether by the same or different banks) in whole or in part (under
one or more agreements) the Indebtedness and other obligations outstanding under
the credit agreements referred to in clauses (a) and (b) above or any other
agreement or instrument referred to in this clause (c), in each case to the
extent permitted by this Agreement.

 

“GVR Entities” means, collectively, GVR Holdco 3 and its Subsidiaries.

 

“GVR Holdco 1” means GVR Holdco 1 LLC, a Nevada limited liability company.

 

“GVR Holdco 2” means GVR Holdco 2 LLC, a Nevada limited liability company.

 

“GVR Holdco 3” means GVR Holdco 3 LLC, a Nevada limited liability company.

 

“GVR Holding Company” means any of GVR Holdco 1, GVR Holdco 2 or GVR Holdco 3.

 

“GVR Loan Documents” means the Loan Documents (as defined in the GVR Credit
Agreement).

 

“GVR Option” means the option of the Greenspun Entities (as defined in the
Settlement Agreement referred to below) to purchase direct or indirect Equity
Interests in Station

 

29

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

GVR Acquisition, LLC, as set forth in the Settlement Agreement dated as of
May 25, 2010., among Fertitta Gaming LLC, and G.C. Gaming, LLC, GCR Gaming, LLC
and G.C. Aliante, LLC.

 

“GVR Seller” means Green Valley Ranch Gaming, LLC, a Nevada limited liability
company.

 

“GVR Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as
of the GVR Acquisition Consummation Date, among the Borrower, GVR Holdco 2 and
any other signatory party thereto.

 

“GVR Transition Services Agreement” means the Transition Services Agreement,
dated as of the GVR Acquisition Consummation Date, among FE GVR Management LLC,
GVR, the Borrower, and any other signatory party thereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, and such Person’s successors and assigns.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Holdco Convertible Indebtedness” has the meaning specified in Section 7.03(t).

 

“Holding Company Tax Sharing Agreement” means that certain Tax Sharing
Agreement, dated as of the date hereof, between the Borrower and Holdco.

 

“Holding Companies” means, collectively, Holdco and VoteCo.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and gaming or casino
facilities located on the Mortgaged Properties, together with all pools, parking
lots and other facilities and amenities related to any of the foregoing.

 

“Improvements” has the meaning set forth in the Mortgages, collectively.

 

30

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)           the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)           net obligations of such Person under any Swap Contract (or, to the
extent of any related Swap Contracts entered into with the same counterparty and
which provide that amounts due thereunder may be set off among such Swap
Contracts, the net obligations of such Person under all such related Swap
Contracts);

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            all Capitalized Lease Indebtedness;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests;

 

(h)           obligations under Support Agreements; and

 

(i)            all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) exclude the obligations of the Borrower under the LandCo Support Agreement. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value as of such date.  The amount of
Indebtedness represented by Guarantees and Support Agreements shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee or Support
Agreement is made or, if not stated or determinable, the maximum reasonably

 

31

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided, that in no event shall such amount be less than
the amount required to be reflected in the consolidated balance sheet of the
Person providing such Guarantee or Support Agreement in accordance with GAAP
(including Financial Standards Board Statement No. 5).  The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the Fair Market Value of the property encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Individual Property” means the “Site” as defined in each Mortgage, severally.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Tranche B-3 Term Lenders” means the Lenders constituting the Tranche
B-3 Term Lenders as of the Closing Date.

 

“Installment Payment” means a Tranche B-1 Installment Payment or Tranche B-2
Installment Payment.

 

“Installment Payment Reserve Account” has the meaning specified in
Section 2.05(b)(x).

 

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements, substantially in the form of Exhibit I.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit K.

 

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Cash Interest
Expense for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan (other than a Tranche B-3 Term
Loan), the last Business Day of each calendar month and the Maturity Date,
(b) as to any Swing Line Loan, the day that such Loan is required to be repaid
and (c) as to any Tranche B-3 Term Loan, (i) prior to receipt by the Borrower of
a Monthly Interest Notice, each December 15th and June 15th of each calendar
year and the Tranche B-3 Maturity Date and (ii) from and after the receipt by
the Borrower of a Monthly Interest Notice, the last Business Day of each
calendar month and the Tranche B-3 Maturity Date.

 

32

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending one, two, three or six months after the date of such
Loan as selected by the Borrower in its Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           (i) with respect to any Revolving Loan, Tranche B-1 Term Loan or
Tranche B-2 Term Loan, no Interest Period shall extend beyond the Maturity Date
and (ii) with respect to any Tranche B-3 Term Loan, no Interest Period shall
extend beyond the Tranche B-3 Maturity Date; and

 

(d)           with respect to any Tranche B-3 Term Loan as to which a Monthly
Interest Notice has not been delivered, only three-month Interest Periods shall
be available hereunder.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.  For purpose hereof,
payments made by the Borrower pursuant to the LandCo Support Agreement shall not
constitute an Investment.

 

“Investment Bank” has the meaning specified in Section 10.26(a).

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“IP Holdco Transition Date” means earlier of (a) the date on which all
commitments and letters of credit (if any) under the OpCo Credit Agreement shall
have terminated and all loans and other obligations (other than customary
indemnity obligations and expense reimbursement obligations not then due and
payable that expressly survive the

 

33

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

termination thereof) shall have been paid in full in cash or (b) the date on
which the Transition Period (as defined in the OpCo Transition Services
Agreement) shall have terminated.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” means Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor thereto by merger,
consolidation or otherwise.

 

“Land” has the meaning set forth in the Mortgages, collectively.

 

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

 

“LandCo Assets Transfer” means the transfers of properties and assets occurring
on the Closing Date pursuant to the LandCo Assets Transfer Documents, including
the transfer of the Equity Interests of LandCo to the Borrower.

 

“LandCo Assets Transfer Documents” means (a) that certain LandCo Assets Transfer
Agreement (SCI Assets), dated as of the date hereof, among Old OpCo, as seller,
and LandCo, as designated collateral transferee, (b) that certain LandCo Assets
Transfer Agreement (Subsidiary Assets), dated as of the date hereof, among
Tropicana Station, Inc. and Tropicana Acquisitions, Inc., as sellers, and
LandCo, as designated collateral transferee, and (c) Proposal and Agreement With
Respect to Acceptance of Certain Collateral Pursuant to Section 9-620 of the
UCC, dated as of the date hereof, among LandCo Holdings, LandCo, Holdco, VoteCo,
Fertitta Partners, LLC and Deutsche Bank Trust Company Americas.

 

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among the Borrower, LandCo, LandCo Holdings,
NP Tropicana LLC and any other parties signatory thereto.

 

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of the date hereof, among LandCo, the lenders party thereto
and DBCI, as administrative agent and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

 

34

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“LandCo Holdings LLC Agreement” means the  Amended and Restated Limited
Liability Company Agreement of NP Landco Holdco LLC dated the date hereof.

 

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

 

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of the date hereof, executed by the Borrower.

 

“Las Vegas Locals Market” means any area within the Las Vegas, Nevada city
limits or within a 50 mile radius of the intersection of Las Vegas Boulevard
South and Charleston Boulevard in Las Vegas, Nevada other than (x) the area
bordered by Sunset Road on the south, the I-15 freeway on the west, Charleston
Boulevard on the north and Paradise Road on the east, and (y) the Las Vegas
Hilton and related landholdings.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including, without
limitation, any Gaming Law or Liquor Law).

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.16.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY and any Lender that becomes an L/C Issuer in accordance
with Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Leasehold Estate” means the estate in the applicable Mortgaged Properties
created by each Ground Lease.

 

35

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption
and, as the context requires, includes each L/C Issuer and the Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time. The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 (provided a Defaulting Lender’s Pro Rata Share of the L/C
Obligations subject to L/C Back-Stop Arrangements shall not apply to reduce this
$10,000,000 sublimit) and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate for eurodollar deposits with maturity comparable to such Interest
Period appearing on Reuters Screen LIBOR01 Page at approximately 11:00 a.m.
(London Time) on the date two Business Days prior to the beginning of such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of the Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of the
Manager, Fertitta Entertainment or any Loan Party; provided, that each of the
Manager, Fertitta Entertainment and the applicable Loan Parties shall have the
greater of (a) ninety (90) days from the date of filing of such disciplinary
complaint or (b) such

 

36

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

time period as may be granted by the applicable Governmental Authority to cure
any event or deficiency giving rise to the filing of such disciplinary complaint
such that the complaint is dismissed or settled without a denial, revocation or
suspension of such Material Nevada Governmental Approval.  Notwithstanding any
applicable cure period set forth in clause (ii) above, if a Material Nevada
Governmental Approval of the Manager, Fertitta Entertainment or any Loan Party
is denied, revoked or suspended by any Governmental Authority, a “License
Revocation” shall be deemed to have occurred on the effective date of such
denial, revocation or suspension.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, as of any date of determination, the sum of (a) Availability
as of such date and (b) the aggregate amount of Unrestricted cash and Cash
Equivalents maintained by the Borrower and the Restricted Subsidiaries as of
such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Tranche B-1 Term Loan, Tranche B-2 Term Loan, Tranche B-3 Term
Loan, Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) other than for purposes of Section 10.01, the Fee Letter and
(vii) the Management Subordination Agreement.

 

“Loan Parties” means, collectively, the Borrower, each Restricted Subsidiary and
each Holding Company.

 

“Management Agreement” means that certain Management Agreement, dated as of the
date hereof, between the Borrower and the Manager.

 

“Management Agreement Guaranty” means that certain Guaranty, dated as of the
date hereof, executed by Fertitta Entertainment in favor of the Borrower.

 

37

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Management Subordination Agreement” means that certain Subordination of
Management Agreement, dated as of the date hereof, among the Borrower, the
Manager and the Administrative Agent.

 

“Manager” means FE PropCo Management LLC, a Delaware limited liability company.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated as of the date hereof, among Fertitta Entertainment, the Manager, certain
other Subsidiaries of Fertitta Entertainment and the Borrower.

 

“Manager Documents” means the Management Agreement, the Management Agreement
Guaranty and the Manager Allocation Agreement.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to perform their payment obligations
under the Loan Documents as and when such obligations are required to be
performed thereunder, (c) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and other
Secured Parties or (d) the Liens in favor of the Administrative Agent on the
Collateral or the priority of such Liens.

 

“Material Contracts” means (i) each of the Manager Documents, the Management
Subordination Agreement, the Subsidiary Cost Allocation Agreements, the
Transition Services Agreements, the Holding Company Tax Sharing Agreement, the
Subsidiary Tax Sharing Agreements and the Borrower/IP Holdco License Agreement,
(ii) the Non-Compete Agreement, (iii) each agreement evidencing Indebtedness
(other than any intercompany Indebtedness among the Borrower and the Restricted
Subsidiaries) for borrowed money in an amount equal to or greater than the
Threshold Amount and (iv) each other contract set forth on Schedule 1.01E, in
each case as in effect on the date hereof or as amended, restated, supplemented
or otherwise modified in accordance with the provisions of the Loan Documents.

 

“Material Nevada Governmental Approval” means any material Governmental Approval
(including any Nevada Gaming License) issued by any Governmental Authority
including any agency(ies) of the City of Las Vegas, Nevada; the City of
Henderson, Nevada; Clark County, Nevada; or the State of Nevada, the denial,
revocation or suspension of which would have a Material Adverse Effect.

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area of any Individual
Property and (ii) the Material Real Property Leases (including all amendments
and supplements thereto) designated as such on Schedule 5.08(f); provided, that
no Real Property Lease that relates solely

 

38

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

to a restaurant, movie theatre or night club or relates solely to a short-term
lease of a parking lot shall constitute a Material Real Property Lease.

 

“Maturity Date” means the date occurring on the fifth anniversary of the Closing
Date, as such date may be extended pursuant to Section 2.14, or such earlier
date that the Loans become due as a result of acceleration or otherwise.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Monthly Interest Notice” has the meaning specified in Section 2.08(d)(ii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Native American Contracts” means contracts between the Borrower or any of its
Restricted Subsidiaries and Native American tribes, bands or other forms of
government, or their agencies and instrumentalities, related to the development,
construction, management or operation of gaming, lodging and other related
businesses.

 

“Native American Subsidiary” means each Subsidiary of the Borrower which is
hereafter designated as such from time to time by written notice to the
Administrative Agent in a manner consistent with the provisions of
Section 6.14(b); provided, that no such Subsidiary shall be so designated
(a) unless at all times such Subsidiary is engaging exclusively in the business
of managing, constructing, developing, servicing, and otherwise supporting
gaming, lodging and other related businesses under the auspices of a Native
American tribe, band or other forms of government, (b) unless at all times it
does not own any interest in any Core Property or any Equity Interests in any
Person that is not itself a Native American Subsidiary or (c) when any Default
has occurred and is continuing.  Solely for the purposes of (i) the definition
of “Excluded Assets” set forth in the Pledge Agreement and (ii) clause (c) of
the definition of “Collateral and Guarantee Requirement” set forth herein,
“Native American Subsidiary” shall include any Person (other than a Subsidiary)
in which the Borrower or a Restricted Subsidiary holds an Equity Interest that
is designated as such by the Borrower; provided, that (A) no such Person shall
be so designated unless at all times such Person is engaging exclusively in the
business of

 

39

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

managing, constructing, developing, servicing, and otherwise supporting gaming,
lodging and other related businesses under the auspices of a Native American
tribe, band or other forms of government and (B) the Borrower shall not make any
such designation at any time that a Default has occurred and is continuing.

 

“Net Cash Proceeds” means:

 

(a)           with respect to the Disposition of any asset by the Borrower or
any Restricted Subsidiary or any Casualty Event, the remainder, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) minus (ii) the sum of (A) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and that is
required to be repaid (and is timely repaid) in connection with such Disposition
or Casualty Event (other than Indebtedness under the Loan Documents), (B) the
reasonable out-of-pocket expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of this clause
(a) or, if such liabilities have not been satisfied in cash and such reserve is
not reversed within three hundred and sixty-five (365) days after such
Disposition or Casualty Event, the amount of such reserve; provided that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $2,500,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $5,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));

 

40

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance over (ii) the investment banking fees,
underwriting discounts, commissions, costs and other reasonable out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance; and

 

(c)           with respect to the sale or issuance of any Equity Interests by,
or any capital contribution to, any Person (including any Permitted Equity
Issuance), an amount equal to the excess, if any, of (i) the sum of the cash
received by such Person in connection with such sale, issuance or contribution
over (ii) the investment banking fees, underwriting discounts, commissions,
costs and other reasonable out-of-pocket expenses and other customary expenses,
incurred by such Person in connection with such sale, issuance or contribution.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New PropCo Acquired Assets Transfer Documents” means that certain New PropCo
Transfer Agreement, dated as of the date hereof, among Old PropCo, as seller,
the Mortgage Lenders (as defined in the Plan of Reorganization) party thereto
and the Borrower, as designated collateral transferee.

 

“New PropCo Acquired Assets Transfers” means the transfers of the New PropCo
Acquired Assets (as defined in the Plan of Reorganization) to the Borrower and
its Restricted Subsidiaries as designees of the Lenders (in their capacities as
the Mortgage Lenders under (and as defined in) the Plan of Reorganization)
pursuant to the Plan of Reorganization and the New PropCo Acquired Assets
Transfer Documents.

 

“New Property” means, with respect to any period, any new hotel and/or casino
and related amenities (as opposed to any expansion to existing properties)
opened for business to the public by the Borrower or its Restricted Subsidiaries
during such period.

 

“New Property EBITDA” means, with respect to any New Property for any period,
the amount for such period of Consolidated EBITDA of such New Property
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to the Person that owns such New
Property and its applicable Subsidiaries), all as determined on a consolidated
basis for such New Property; provided that, for any period, if the New Property
was not opened on the first day of such period, then the New Property EBITDA for
such period shall be equal to (i) the actual Consolidated EBITDA for such New
Property during such period as determined above, divided by (ii) the number of
days during such period from and after the opening of such New Property, times
(iii) the total number of days in such period.

 

41

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“New Real Property Lease” has the meaning specified in Section 7.19(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Compete Agreement” means that certain Non-Competition Agreement, dated as
of the date hereof, among the Borrower, Holdco, Fertitta Entertainment, the
Manager, FE Opco Management LLC, Frank J. Fertitta III, Lorenzo J. Fertitta,
German American Capital Corporation and JPMCB.

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Non-Disturbance Agreement” has the meaning specified in Section 7.19(g).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any Permitted Equity Issuance or of Cumulative Excess Cash Flow, that such
amount (a) was not required to be applied to prepay the Term Loans pursuant to
Section 2.05(b)(i) or Section 2.05(b)(iv) and (b) was not previously taken into
account in permitting a transaction under the Loan Documents where such
permissibility is (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.  For the avoidance of doubt,
the aggregate amount of Investments, Capital Expenditures and payments under the
Holding Company Tax Sharing Agreement in respect of Subsidiary Tax Distribution
Shortfalls made in reliance on the amount of Net Cash Proceeds or Cumulative
Excess Cash Flow, as applicable, pursuant to Sections 7.02(i), 7.02(n),
7.08(f) and/or 7.16(c) shall reduce the amount “Not Otherwise Applied” of any
Net Cash Proceeds or Cumulative Excess Cash Flow, as applicable.  The Borrower
shall promptly notify the Administrative Agent of any application of such amount
as contemplated by (b) above.

 

“Note” means a Tranche B-1 Term Note, Tranche B-2 Term Note, Tranche B-3 Term
Note, a Revolving Credit Note or a Swing Line Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Revolving Credit Commitment, any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due

 

42

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

or to become due, now existing or hereafter arising, (y) obligations of the
Borrower or any Restricted Subsidiary under any Secured Hedge Agreement and
(z) Cash Management Obligations and including, in each of clauses (x), (y) and
(z), interest and fees that accrue after the commencement by or against any Loan
Party or Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document and (b) the
obligation of any Loan Party or any of its Subsidiaries to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

 

“Old OpCo” has the meaning specified in the recitals hereto.

 

“Old OpCo Audited Financial Statements” means the audited consolidated balance
sheets of Old OpCo and its Subsidiaries as of December 31, 2008 and December 31,
2009 and the related audited consolidated statements of income, stockholders’
equity and cash flows for Old OpCo and its Subsidiaries for the fiscal years
ended December 31, 2008 and December 31, 2009.

 

“Old OpCo Unaudited Financial Statements” means the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Old OpCo and its Subsidiaries for (a) each fiscal quarter of Old OpCo
ended after December 31, 2009 and at least forty-five (45) days before the
Closing Date and (b) to the extent reasonably available, each fiscal month after
the most recent fiscal period for which financial statements were received by
the Administrative Agent and the Lenders as described above and ended at least
thirty (30) days before the Closing Date, which financial statements described
in clause (a) shall be prepared in accordance with GAAP (but excluding
footnotes).

 

“Old PropCo” has the meaning specified in the recitals hereto.

 

“Old PropCo Unaudited Financial Statements” means (a) quarterly revenue reports
in respect of Old PropCo’s property reporting Portfolio Four-Wall EBITDAR (as
defined in the Loan and Security Agreement dated as of November 7, 2007) of Old
PropCo and its Subsidiaries for the fiscal quarter ended June 30, 2010 and for
each subsequent fiscal quarter ended at least forty-five (45) days before the
Closing Date and (b) to the extent reasonably available, monthly revenue reports
in respect of Old PropCo’s property reporting Portfolio Four-Wall EBITDAR of Old
PropCo and its Subsidiaries for each fiscal month after the most recent fiscal
quarter for which revenue reports were received by the Administrative Agent and
the Lenders as described pursuant to the foregoing clause (a) and ended at least
thirty (30) days before the Closing Date.

 

“OpCo” means NP Opco LLC, a Nevada limited liability company.

 

43

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“OpCo Acquisition” means the acquisition by the Borrower of 100% of the
outstanding Equity Interests of OpCo Holdings and the acquisition of assets and
assumption of liabilities by OpCo and its Subsidiaries pursuant to the
Acquisition.

 

“OpCo Cost Allocation Agreement” means that certain Cost Allocation Agreement,
dated as of the date hereof, among the Borrower, OpCo Holdings, and the
Subsidiaries of OpCo Holdings party thereto from time to time.

 

“OpCo Credit Agreement” means (a) that certain Credit Agreement, dated as of the
date hereof, among OpCo, the lenders party thereto and DBCI, as administrative
agent and (b) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred to extend, renew, refinance or replace (whether by the same or
different banks) in whole or in part (under one or more agreements) the
Indebtedness and other obligations outstanding under the OpCo Credit Agreement
referred to in clause (a) above or any other agreement or instrument referred to
in this clause (b), in each case to the extent permitted by this Agreement.

 

“OpCo Holdings” means NP Opco Holdings LLC, a Nevada limited liability company.

 

“OpCo/IP Holdco License Agreement” means that certain IP Holdco to OpCo License
Agreement, dated as of the date hereof, among OpCo and its Subsidiaries and IP
Holdco.

 

“OpCo Loan Documents” means the Loan Documents (as defined in the OpCo Credit
Agreement).

 

“OpCo Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as
of the date hereof, among the Borrower, OpCo and any other parties signatory
thereto.

 

“OpCo Transition Services Agreement” means the Transition Services Agreement,
dated as of the date hereof, among Holdco, the Borrower, OpCo Holdings and its
Subsidiaries.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

44

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Outstanding Amount” means (a) with respect to the Tranche B-1 Term Loans,
Tranche B-2 Term Loans, Tranche B-3 Term Loans, Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Tranche B-1
Term Loans, Tranche B-2 Term Loans, Tranche B-3 Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the aggregate outstanding amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Overpayment Amount” has the meaning specified in Section 2.05(b)(i)(B).

 

“Palace LLC” means NP Palace LLC, a Nevada limited liability company.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 10.21.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Holdco Convertible Indebtedness Equity Issuance” means any issuance
of Equity Interests by Holdco in connection with the conversion, repayment,
prepayment, redemption, purchase or other satisfaction of any Holdco Convertible
Indebtedness.

 

“Permitted Equity Issuance” means (i) any issuance of Qualified Equity Interests
by any one or more of the Holding Companies prior to a Qualified IPO by the
Borrower, (ii) any issuance of Qualified Equity Interests by the Borrower or
Holdco in respect of a Qualified IPO and (iii) any issuance of Qualified Equity
Interests by the Borrower following a Qualified IPO by the Borrower.

 

45

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b) or (v), (i) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, (ii) to the extent such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended is secured
by Liens that are subordinated to the Liens securing the Obligations, such
modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iv) such modification, refinancing, replacement, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

 

46

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

 

“Plan Effective Date” means the “Effective Date” of (and as defined in) the Plan
of Reorganization.

 

“Plan of Reorganization” means the joint plan of reorganization in the form
attached as Exhibit A to the Disclosure Statement, without regard to any
modifications thereto made on or prior to the Closing Date that are adverse to
the interests of the Lenders in any material respect (as reasonably determined
by the Required Lenders in their good faith discretion), unless approved in
writing by the Administrative Agent (acting at the direction of the Required
Lenders), as the same may be amended, modified and/or supplemented after the
Closing Date in accordance with the terms hereof.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by the
Borrower and the Restricted Subsidiaries, substantially in the form of
Exhibit G-2, together with each Pledge Agreement Supplement executed and
delivered pursuant to Section 6.11.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of the Borrower and its
Restricted Subsidiaries for that period, prepared in accordance with GAAP
consistently applied.

 

“Prepetition Credit Agreement” means that certain Amended and Restated Loan and
Security Agreement, dated as of March 19, 2008, among Old PropCo, German
American Capital Corporation and JPMCB, as amended, supplemented or otherwise
modified prior to the Closing Date.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBTCA as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change

 

47

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

is publicly announced as being effective.  The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually available.

 

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, and PB Investor II LLC, a Delaware limited liability company.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings in connection
with the combination of the operations of such Acquired Entity or Business or
such Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries, net of, in the case of any increase in such Acquired
EBITDA or Consolidated EBITDA, the amount of actual benefits realized during
such Test Period from such actions; provided that for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that the cost savings related to
actions taken during such Post-Acquisition Period will be realizable during the
entirety of such Test Period; provided further, however, that (A) such cost
savings shall be projected by the Borrower in good faith to be realized within
such Post-Acquisition Period, (B) such cost savings must be able to be accounted
for as adjustments pursuant to Article 11 of Regulation S-X under the Securities
Act, (C) any cost savings that are not actually realized during such
Post-Acquisition Period may no longer be included as a “Pro Forma Adjustment”
after the end of the last day of such Post-Acquisition Period, (D) such actions
giving rise to such cost savings shall actually have been taken during the
Post-Acquisition Period, (E) no amounts included shall be included in the
determination of the “Pro Forma Adjustment” to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA with
respect to such period and (F) no Pro Forma Adjustment shall be added back in
the computation of Consolidated EBITDA for such Test Period for purposes of
calculating the Applicable ECF Percentage.

 

“Pro Forma Balance Sheets” has the meaning specified in Section 5.05(a)(ii).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition, conversion of an Unrestricted Subsidiary to a Converted Restricted
Subsidiary or Investment described in the definition of “Specified Transaction”,
shall be included, (b) any retirement or repayment of Indebtedness, and (c) any
Indebtedness (other than intercompany Indebtedness among the Borrower and the
Restricted Subsidiaries) incurred or assumed by the

 

48

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including
operating expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of “Pro Forma Adjustment”; provided, further,
that, for avoidance of doubt, no pro forma adjustments shall apply to the
consummation of the Restructuring Transactions.  In the case of any
determination of Pro Forma Compliance with, or any calculation on a Pro Forma
Basis of, the financial covenants set forth in Section 7.11 pursuant to Sections
2.14, 4.02(d), 6.14(a), 7.02(i)(H), 7.02(n) or 7.03(e) prior to December 31,
2012, such determination or calculation shall be made as if Section 7.11 were
applicable during such period and using the bracketed financial covenant levels
set forth in Section 7.11.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

 

“Pro Forma Opening Projections” means forecasts prepared by the Borrower, in
form and substance and detail reasonably acceptable to the Administrative Agent,
including projected balance sheets, income statements and cash flow statements
for the Borrower and the Restricted Subsidiaries on a monthly basis for the
first fiscal year following the Closing Date, on a quarterly basis for the
second fiscal year following the Closing Date and on an annual basis for the
five fiscal years thereafter, accompanied by a certificate of a Responsible
Officer of the Borrower stating that such forecasts are based on reasonable
estimates, information and assumptions, and that such Responsible Officer has no
reason to believe that such forecasts are incorrect or misleading in any
material respect.

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the Aggregate Commitments of all Revolving Credit Lenders under the
Revolving Credit Facility at such time; provided that if such Revolving Credit
Commitment has been terminated, then the Pro Rata Share of each Revolving Credit
Lender shall be determined based on the Pro Rata Share of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; provided, further,
that in the case of Section 2.16 when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) with respect to each Term
Lender of any Class at any time a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the aggregate
outstanding principal amount of the Term Loans of such Class of such Term Lender
at such time and the

 

49

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

denominator of which is the aggregate outstanding principal amount of all Term
Loans of such Class of all Term Lenders at such time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of the date hereof, among Holdco and each
holder of Equity Interests thereof, VoteCo and each holder of Equity Interests
thereof, the Borrower and its Subsidiaries and the Fertitta Brothers, as in
effect on the Closing Date (as if each reference to “Newco” in such definition
were a reference to either the Borrower, Holdco or any direct or indirect parent
thereof).

 

“Real Property” means all Mortgaged Properties and all other real property owned
or leased from time to time by any of the Borrower or any Restricted Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Restricted Subsidiary a possessory interest in, or right to use or occupy
all or any portion of any space in, any Mortgaged Property, and every
modification, amendment or other agreement relating to such lease, sublease,
sub-sublease, or other agreement entered into in connection with such lease,
sublease, sub-sublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Real Property Lease Modification” has the meaning specified in Section 7.19(a).

 

“Real Property Leasing Standards” means the standards set forth on Schedule
5.08(f).

 

“Red Rock LLC” means NP Red Rock LLC, a Nevada limited liability company.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

50

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Release Conditions” has the meaning specified in Section 9.11(b).

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Restricted Subsidiary from any and all
sources arising from or attributable to a Mortgaged Property, including, but not
limited to the Real Property Leases.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
in the event that DBCI and its Affiliates hold, in the aggregate, more than 50%
of the Total Outstandings and aggregate unused Revolving Credit Commitments,
Required Lenders must include at least one Lender other than DBCI and its
Affiliates.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties (or the L/C Issuer
or the Swing Line Lender, as applicable) or as permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t),

 

51

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(iii) constitute Cage Cash, (iv) are subject to pledge pursuant to the L/C
Back-Stop Arrangements, (v) are maintained in a segregated deposit account
pursuant to Section 6.20(b), (vi) are maintained in a cash collateral account
pursuant to Section 2.05(b)(ii)(C) or (vii) are maintained in the Installment
Payment Reserve Account pursuant to Sections 2.05(b)(x) and (xi).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Holding
Company, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to any stockholders, partners or members (or
the equivalent Persons thereof) of any Holding Company, the Borrower or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in any Holding Company, the Borrower or any Restricted
Subsidiary.  For the avoidance of doubt, (i) payments made by the Borrower to
the Manager pursuant to, and in accordance with, the Management Agreement and
(ii) payments made pursuant to, and in accordance with, the Holding Company Tax
Sharing Agreement, in each case, shall not constitute Restricted Payments.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Restructuring Transactions” means each of the transactions specified in Article
V.B of the Plan of Reorganization.

 

“Restructuring Transactions Documentation” means all of the documentation
entered into in connection with the Restructuring Transactions.

 

“Revolving Credit Availability” means, at any time, the amount by which the
Aggregate Commitments at such time exceed the sum of (A) the Outstanding Amount
of Revolving Credit Loans and (B) the Outstanding Amount of L/C Obligations at
such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.06(a) and further adjusted from time to time in
accordance with this Agreement.  The Aggregate Commitments of all Revolving
Credit Lenders as of the Closing Date shall be (i) before giving effect to the
increase pursuant to Section 2.06(a), $100,000,000 and (ii) after giving effect
to the

 

52

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

increase pursuant to Section 2.06(a), $125,000,000, as such amount may be
further adjusted from time to time in accordance with the terms of this
Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-4, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

“Rollover Amount” has the meaning specified in Section 7.16(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, except to the extent that the parties thereto agree in writing that
such Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Hedge Obligations” means all obligations of the Borrower or any
Restricted Subsidiary arising under any Secured Hedge Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Supplemental Administrative Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

 

53

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower and the Restricted Subsidiaries, substantially in the form of
Exhibit G-1, together with each Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Shareholder Pledge Agreement” means the Shareholder Pledge Agreement executed
by the Holding Companies, substantially in the form of Exhibit G-3.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation or other transaction that by the terms of this Agreement
set forth elsewhere herein requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) applicable on the interest rate
determination date (expressed as a decimal) established by the Board and
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all

 

54

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Cost Allocation Agreement” means each of (i) the OpCo Cost
Allocation Agreement, (ii) the LandCo Cost Allocation Agreement, (iii) the GVR
Cost Allocation Agreement and (iv) each other cost allocation agreement between
the Borrower and an Unrestricted Subsidiary entered into after the Closing Date
in accordance with this Agreement.

 

“Subsidiary Tax Distribution Shortfall” has the meaning specified in the Holding
Company Tax Sharing Agreement.

 

“Subsidiary Tax Sharing Agreement” means each of (i) the OpCo Tax Sharing
Agreement, (ii) the GVR Tax Sharing Agreement and (iii) each other tax sharing
agreement between the Borrower and an Unrestricted Subsidiary entered into after
the Closing Date in accordance with this Agreement.

 

“Subsidiary Tax Sharing Payments” means (i) all payments received by the
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by the Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Sunset LLC” means NP Sunset LLC, a Nevada limited liability company.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.12(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Support Agreement” means (a) the guaranty by the Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Affiliate or Subsidiary of the Borrower (including a
Native American Subsidiary) or of any gaming facility owned by others which is
to be managed exclusively by any such Affiliate or Subsidiary and/or (b) the
agreement by the Borrower or a Restricted Subsidiary to advance funds, property
or services to or on behalf of an Affiliate or Subsidiary (including a Native
American Subsidiary) in order to maintain the financial condition or level of
any balance sheet item of such Subsidiary or Affiliate (including “keep well” or
“make well” agreements) in connection with the development, construction and
operations of a new gaming facility by such Subsidiary or Affiliate (or of any
gaming facility owned by others which is to be managed exclusively by such
Subsidiary or Affiliate); provided that such guaranty or agreement is entered
into in connection with obtaining financing for such gaming facility or is
required by a Governmental Authority.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

55

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means DBCI, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time. The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-5,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

56

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Tax Distribution True-Up Amount Payments” means distributions by Holdco to its
members required pursuant to Section 5.2(c) of the Amended and Restated Limited
Liability Company Agreement of Holdco as in effect on the date hereof.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than the Borrower or any Restricted Subsidiary
and its respective employees and agents.

 

“Term Lenders” means, collectively, the Tranche B-1 Term Lenders, the Tranche
B-2 Term Lenders and the Tranche B-3 Term Lenders.

 

“Term Loan” means a Tranche B-1 Term Loan, Tranche B-2 Term Loan or Tranche B-3
Term Loan, as the context may require.

 

“Term Loan Facility” means all Term Loans made hereunder.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided that for
purposes of any calculation of Consolidated Cash Interest Expense or
Consolidated EBITDA for any “Test Period” ending prior to the first anniversary
of the Closing Date, each of Consolidated Cash Interest Expense and Consolidated
EBITDA shall be calculated in accordance with the last sentence appearing in the
definition of “Consolidated Cash Interest Expense” and “Consolidated EBITDA”,
respectively.

 

“Threshold Amount” means $15,000,000.

 

“Total Leverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Tranche B-1 Installment Payment” has the meaning specified in
Section 2.07(a)(i).

 

“Tranche B-1 Term Lender” means, at any time, any Lender that has a Tranche B-1
Term Loan at such time.

 

“Tranche B-1 Term Loan” has the meaning specified in Section 2.01(a).

 

57

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“Tranche B-1 Term Loan Distribution” has the meaning provided in
Section 2.01(a).

 

“Tranche B-1 Term Loan Distribution Amount” means, with respect to each Lender,
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Tranche B-1 Term Loan Distribution Amount,” which amount shall be the
principal amount of the Tranche B-1 Term Loan such Lender shall be deemed to
hold in partial consideration for the New PropCo Acquired Assets Transfers on
the Closing Date pursuant to Section 2.01(a).  The aggregate amount of the
Tranche B-1 Term Loan Distribution Amounts of all Term Lenders on the Closing
Date (prior to giving effect to the Closing Date Prepayment) is $225,000,000. 
After giving effect to the Closing Date Prepayment, the aggregate outstanding
principal balance of the Tranche B-1 Term Loans will be $200,000,000.

 

“Tranche B-1 Term Note” means a promissory note of the Borrower payable to any
Tranche B-1 Term Lender or its registered assigns, in substantially the form of
Exhibit C-1, evidencing the aggregate Indebtedness of the Borrower to such
Tranche B-1 Term Lender resulting from the Tranche B-1 Term Loans held or deemed
held by such Tranche B-1 Term Lender.

 

“Tranche B-2 Installment Payment” has the meaning specified in
Section 2.07(b)(i).

 

“Tranche B-2 Term Lender” means, at any time, any Lender that has a Tranche B-2
Term Loan at such time.

 

“Tranche B-2 Term Loan” has the meaning specified in Section 2.01(a).

 

“Tranche B-2 Term Loan Distribution” has the meaning provided in
Section 2.01(a).

 

“Tranche B-2 Term Loan Distribution Amount” means, with respect to each Lender,
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Tranche B-2 Term Loan Distribution Amount,” which amount shall be the
principal amount of the Tranche B-2 Term Loan such Lender shall be deemed to
hold in partial consideration for the New PropCo Acquired Assets Transfers on
the Closing Date pursuant to Section 2.01(a).  The aggregate amount of the
Tranche B-2 Term Loan Distribution Amounts of all Term Lenders on the Closing
Date is $750,000,000

 

“Tranche B-2 Term Note” means a promissory note of the Borrower payable to any
Tranche B-2 Term Lender or its registered assigns, in substantially the form of
Exhibit C-2, evidencing the aggregate Indebtedness of the Borrower to such
Tranche B-2 Term Lender resulting from the Tranche B-2 Term Loans held or deemed
held by such Tranche B-2 Term Lender.

 

“Tranche B-3 Fixed Interest Rate” means the sum of (a) the higher of (i) the
rate for USD interest rate swaps with a five-year maturity, expressed as a
percentage, which appears on ICAP Screen USD19901=RCM3 Page (on Reuters) on the
Fixed Rate Determination Date as communicated in writing by the Administrative
Agent to the Borrower and (ii) the

 

58

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Adjusted LIBO Rate for a Eurodollar Loan with a three-month Interest Period
commencing on the Fixed Rate Conversion Effective Date plus (b) the Applicable
Rate with respect to Tranche B-3 Term Loans.

 

“Tranche B-3 Maturity Date” means the date occurring on the seventh anniversary
of the Closing Date, or such earlier date that the Loans become due as a result
of acceleration or otherwise.

 

“Tranche B-3 Securities Exchange” has the meaning specified in Section 10.26(a).

 

“Tranche B-3 Securities Exchange Notice” has the meaning specified in
Section 10.26(a).

 

“Tranche B-3 Term Lender” means, at any time, any Lender that has a Tranche B-3
Term Loan at such time.

 

“Tranche B-3 Term Loan” has the meaning specified in Section 2.01(a).

 

“Tranche B-3 Term Loan Distribution” has the meaning provided in
Section 2.01(a).

 

“Tranche B-3 Term Loan Distribution Amount” means, with respect to each Lender,
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Tranche B-3 Term Loan Distribution Amount,” which amount shall be the
principal amount of the Tranche B-3 Term Loan such Lender shall be deemed to
hold in partial consideration for the New PropCo Acquired Assets Transfers on
the Closing Date pursuant to Section 2.01(a).  The aggregate amount of the
Tranche B-3 Term Loan Distribution Amounts of all Term Lenders on the Closing
Date is $625,000,000.

 

“Tranche B-3 Term Note” means a promissory note of the Borrower payable to any
Tranche B-3 Term Lender or its registered assigns, in substantially the form of
Exhibit C-3, evidencing the aggregate Indebtedness of the Borrower to such
Tranche B-3 Term Lender resulting from the Tranche B-3 Term Loans held or deemed
held by such Tranche B-3 Term Lender.

 

“Transition Services Agreement” means each of (i) the OpCo Transition Services
Agreement, (ii) the GVR Transition Services Agreement and (iii) each other
transition services agreement between the Borrower and an Unrestricted
Subsidiary entered into after the Closing Date in accordance with this
Agreement.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

59

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

“United States” and “U.S.”  mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted (it being understood for the avoidance of doubt that Cage Cash
shall not be included in any calculation of Unrestricted cash and Cash
Equivalents).

 

“Unrestricted Subsidiary” means (i) LandCo Holdings and each Subsidiary thereof,
(ii) OpCo Holdings and each Subsidiary thereof, (iii) the GVR Entities, (iv) any
other Subsidiary of the Borrower listed on Schedule 1.01C, (v) prior to the IP
Holdco Transition Date, IP Holdco and (vi) any Subsidiary of the Borrower
designated by the board of managers of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date (including
any such Subsidiary created or acquired in connection with a Permitted
Acquisition in accordance with Section 7.02(i)(G)), in each case, unless
designated as a Restricted Subsidiary pursuant to Section 6.14.

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning specified in Section 10.15(b).

 

“VoteCo” means Station VoteCo LLC, a Delaware limited liability company.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“WF Indemnification Agreement” means the letter agreement between Wells Fargo
Bank, N.A. and the Borrower and certain of the Borrower’s Affiliates relating to
the assumption of liability by post-bankruptcy entities for pre-bankruptcy
deposit accounts.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

60

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 1.02.  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The terms “include,” “includes” and “including” are each by way
of example and not limitation and shall be deemed to be followed by the phrase
“without limitation.”

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(v)           Unless the context otherwise requires, any reference herein (A) to
any Person shall be construed to include such Person’s successors and assigns
and (B) to any Loan Party shall be construed to include such Loan Party as
debtor and debtor-in-possession and any receiver or trustee for such Loan Party
in any insolvency or liquidation proceeding

 

(c)           In the computation of periods of time from a specified date to a
later specified date, unless otherwise specified herein, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including”.

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(e)           The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, personal or mixed, including cash, securities, Equity Interests, accounts
and contract rights.

 

(f)            The words “to the knowledge of the Borrower” mean, when modifying
a representation, warranty or other statement, that the fact or situation
described therein is known by a Responsible Officer of the Borrower or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standards of what a reasonable Person in similar circumstances would have
done) would have been known by a Responsible Officer of the Borrower.

 

61

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 1.03.  Accounting Terms; Calculations.  (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Old OpCo Audited Financial Statements for the fiscal year ended
December 31, 2010, except as otherwise specifically prescribed herein.

 

(b)           Notwithstanding anything to the contrary herein, (i) for purposes
of determining compliance with any financial test or financial covenant
contained in this Agreement with respect to any Test Period during which any
Specified Transaction occurs (or, for purposes of Sections 2.14, 4.02(d),
6.14(a), 7.02(i)(H), 7.02(n) and 7.03(e) only, thereafter and on or prior to the
date of determination), the Total Leverage Ratio and Interest Coverage Ratio
shall be calculated with respect to such Test Period and such Specified
Transaction on a Pro Forma Basis and (ii) subject to the Pro Forma Basis
adjustments described in clause (i), each financial test and financial covenant
to be calculated pursuant to this Agreement shall be calculated in conformity
with the Pro Forma Financial Statements and the calculations set forth on the
Pro Forma Opening Projections.  The Administrative Agent shall have the right to
request, review and audit all such information it determines necessary to
confirm the financial, tax and other business assumptions  or determinations
made in the calculation of any financial test or financial covenant described in
the foregoing clause (ii); provided, that in the event of any dispute between
the Borrower and the Administrative Agent regarding such calculations or
determinations, such calculations or determinations shall be made by the
Borrower’s independent registered public accounting firm or, if such accounting
firm does not or cannot make such determination, another independent registered
public accounting firm that as of the date of this Agreement is one of the “big
four” accounting firms.

 

(c)           Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Holding Company, the Borrower or any of their respective Subsidiaries at “fair
value”, as defined therein.

 

SECTION 1.04.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.05.  References to Agreements, Laws, etc.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications thereto, but
only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, reaffirmations and other

 

62

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

SECTION 1.06.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to the time of day in New York, New York
(daylight savings or standard, as applicable).

 

SECTION 1.07.  Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

 

ARTICLE II

 

The Revolving Credit Commitments and Credit Extensions

 

SECTION 2.01.  The Loans.  (a) The Term Loans.  Subject to the terms and
conditions set forth herein, on the Closing Date, each Lender shall be deemed to
hold term loans received as consideration (in part) for the New PropCo Acquired
Assets Transfers in an amount equal to (i) such Lender’s Tranche B-1 Term Loan
Distribution Amount (each, a “Tranche B-1 Term Loan”), with each such Tranche
B-1 Term Loan to be initially maintained as a Base Rate Loan (subject to
conversion pursuant to Section 2.02) (the “Tranche B-1 Term Loan Distribution”),
(ii) such Lender’s Tranche B-2 Term Loan Distribution Amount (each, a “Tranche
B-2 Term Loan”), with each such Tranche B-2 Term Loan to be initially maintained
as a Base Rate Loan (subject to conversion pursuant to Section 2.02) (the
“Tranche B-2 Term Loan Distribution”) and (iii) such Lender’s Tranche B-3 Term
Loan Distribution Amount (each, a “Tranche B-3 Term Loan”), with each such
Tranche B-3 Term Loan to be initially maintained as a Base Rate Loan (the
“Tranche B-3 Term Loan Distribution”).  Term Loans repaid or prepaid may not be
reborrowed.  After the Closing Date, Term Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans to the Borrower as elected by the Borrower pursuant to Section 2.02
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).

 

63

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Revolving Credit Loans may be Base Rate Loans or Eurodollar Loans, as further
provided herein.

 

SECTION 2.02.  Borrowings, Conversions and Continuations of Loans.  (a) Each
Revolving Credit Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent (i) not later than 12:30 p.m. three (3) Business Days
prior to the requested date of any Borrowing of Eurodollar Loans or continuation
thereof or any conversion of Base Rate Loans to Eurodollar Loans, and (ii) not
later than 12:00 noon on the requested date of any Borrowing of Base Rate Loans
(other than Base Rate Loans that are Swing Line Loans, which shall be noticed
not later than 1:00 p.m. on the requested date of Borrowing) or conversion of
any Eurodollar Loans to Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month (or, in the case of a Tranche B-3
Term Loan as to which a Monthly Interest Notice has not been delivered, three
(3) months).

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a).  In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either

 

64

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

by (i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the existence of (x) any Event of
Default under Section 8.01(f), no Loans may be converted or continued as
Eurodollar Loans and (y) any other Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans may be converted to or continued
as Eurodollar Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  The determination of
the Adjusted LIBO Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.  At any time that Base Rate Loans are outstanding,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in the DBTCA prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)           After giving effect to all Revolving Credit Borrowings, all
conversions of Term Loans or Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans or Revolving Credit Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect.

 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.  Letters of Credit.  (a) The Letter of Credit Commitment. 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the earlier of the Letter of Credit
Expiration Date and the date of termination of the Revolving Credit Commitments,
to issue Letters of Credit on a sight basis for the account of the Borrower
(provided, that any Letter of Credit may be for the benefit of (a) LandCo, so
long as LandCo constitutes a wholly owned Subsidiary of the Borrower or (b) any
other Subsidiary of the Borrower; provided, further, to the extent that such
other Subsidiary is not a Loan Party, such Letter of Credit shall be deemed an
Investment in such other Subsidiary and shall only be issued so long as it is
permitted under Section 7.02) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of

 

65

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Credit, and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Lender would exceed such Lender’s Revolving Credit
Commitment or (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit.  Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  Schedule 2.03 sets forth a list of
existing letters of credit outstanding as of the Closing Date (the “Existing
Letters of Credit”) issued by DBNY for the account of the Company or a
Subsidiary thereof.  On and after the Closing Date, the Existing Letters of
Credit shall constitute Letters of Credit deemed to have been issued under this
Agreement.

 

(ii)           An L/C Issuer shall be under no obligation to issue, renew,
extend or amend any Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date; or

 

(D)          the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer.

 

(iii)          An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

66

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.  (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:30 p.m. at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer:  (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a standby Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued.  Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant

 

67

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the relevant L/C Issuer shall not permit any such renewal if (A) the relevant
L/C Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof.  Not later than 3:00 p.m. on the
Business Day on which any payment is made by an L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing, together with interest on the amount so paid or disbursed by such L/C
Issuer, to the extent not reimbursed on the date of such payment or
disbursement.  If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. 
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount and the Unreimbursed Amount shall
be deemed to have been refinanced in such amount.  The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer.

 

68

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)          Until each Appropriate Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to (i) from the date such
payment is required through the first Business Day thereafter, the Federal Funds
Rate from time to time in effect and (ii) thereafter, the rate applicable to
Base Rate Loans.  A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

69

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(d)           Repayment of Participations.

 

(i)            If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to (i) from the
date of such demand through the first Business Day thereafter, the Federal Funds
Rate from time to time in effect and (ii) thereafter, the rate applicable to
Base Rate Loans.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of

 

70

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any draft, demand,
certificate or other document expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a draft, demand, certificate or other document strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without

 

71

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.  (i) If an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving
Credit Borrowing cannot then be met, (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(c) or (iv) an Event of Default set forth under
Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 105% of such Outstanding Amount determined as of the date of such Event
of Default, such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be), and shall do so not later than 2:00 p.m. on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked accounts at DBTCA
(or another commercial bank selected in compliance with Section 9.09) and may be
invested in readily available Cash Equivalents.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at DBTCA (or another commercial bank selected in compliance
with Section 9.09) as aforesaid, an amount equal to the excess of (a) 105% of
such aggregate Outstanding Amount over (b) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.  Upon the drawing of any
Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Law, to reimburse the
relevant L/C Issuer.  To the extent the amount of any Cash Collateral exceeds
105% of the then Outstanding Amount of such L/C Obligations and so long

 

72

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that the Defaulting Lender’s Pro Rata Share of
a Letter of Credit fee accruing during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower, so long as such Lender shall be a Defaulting Lender, except to the
extent that such Letter of Credit fee shall otherwise have been due and payable
by the Borrower prior to such time; provided, further, that no Defaulting Lender
shall be entitled to its Pro Rata Share of a Letter of Credit fee accruing after
such Lender became a Defaulting Lender, so long as such Lender shall be a
Defaulting Lender.  Such Letter of Credit fees shall be computed on a monthly
basis in arrears.  Such Letter of Credit fees shall be due and payable in
Dollars on the last Business Day of each calendar month, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any fiscal quarter of the Borrower, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such fiscal quarter
that such Applicable Rate was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it equal
to 0.25% per annum (but in no event less than $500) of the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit). 
Such fronting fees shall be (x) computed on a monthly basis in arrears and
(y) due and payable on the last Business Day of each calendar month, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand.  In addition,
the Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

 

(j)            Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in this Agreement, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

(k)           Addition of an L/C Issuer.  A Revolving Credit Lender may become
an additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

73

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 2.04.  Swing Line Loans.  (a) The Swing Line Loans.  Subject to the
terms and conditions set forth herein, the Swing Line Lender agrees to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided, further, that, the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied (provided that the
Swing Line Lender shall not be obligated to comply with any such notice received
after 2:00 p.m. on the Business Day preceding the date of the proposed Swing
Line Borrowing), then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

 

(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby

 

74

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount and the outstanding Swing Line Loans shall
be deemed to have been refinanced in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
(i) from the date such payment is required through the first Business Day
thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving

 

75

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to (i) from the date of such demand through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  The Administrative
Agent will make such demand upon the request of the Swing Line Lender.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

SECTION 2.05.  Prepayments.

 

(a)           Optional. (i) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:30 p.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Loans and (B) on the date of prepayment of Base Rate Loans; (2) any
prepayment of Eurodollar Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding, (4)

 

76

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

each prepayment of Term Loans pursuant to this Section 2.05(a)(i) shall be
applied first, to the outstanding principal balance of Tranche B-1 Term Loans,
second, to the outstanding principal balance of the Tranche B-2 Term Loans and,
subject to clause (6) below, third, to the outstanding principal balance of the
Tranche B-3 Term Loans, (5) any such voluntary prepayment of the Tranche B-1
Term Loans or Tranche B-2 Term Loans shall be applied to the remaining scheduled
principal payments thereof in reverse order of maturity and (6) no voluntary
prepayment of the Tranche B-3 Term Loans shall be permitted prior to
December 31, 2012 unless (x) the Release Conditions shall be satisfied on the
date of such prepayment and (y) the Fixed Rate Conversion Effective Date has not
occurred prior to the date of such prepayment.  Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid.  The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the Loans pursuant to this Section 2.05(a) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.

 

(b)           Mandatory.

 

(i)            Excess Cash Flow.

 

(A)          Quarterly.  Subject to the second proviso of clause (B) of this
Section 2.05(b)(i), no later than the earlier of (x) 45 days after the end of
each fiscal quarter of the Borrower (commencing with the fiscal quarter ending
September 30, 2011) and (y) the date on which the financial statements with
respect to such fiscal quarter have been delivered pursuant to
Section 6.01(b) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b), the Borrower shall cause outstanding Tranche B-1
Term Loans and Tranche B-2 Term Loans to be prepaid in an amount equal to
(A) the Applicable ECF

 

77

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Percentage of Excess Cash Flow (if positive) for such fiscal quarter minus
(B) the aggregate amount of voluntary prepayments of the Term Loans made
pursuant to Section 2.05(a) during such fiscal quarter minus (C) the aggregate
amount of Installment Payments made during such fiscal quarter; provided, that
the amount of such prepayment with respect to any fiscal quarter shall be
reduced to the extent necessary such that, after giving effect thereto,
Liquidity (or, if the Revolving Credit Facility shall be unavailable,
Unrestricted cash and Cash Equivalents) as of the date of such prepayment shall
not be less than $10,000,000.

 

(B)           Annual.  No later than the earlier of (x) 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending on
December 31, 2011 for the fiscal quarters ending September 30, 2011 through
December 30, 2011) and (y) the date on which the financial statements with
respect to such fiscal year have been delivered pursuant to Section 6.01(a) and
the related Compliance Certificate has been delivered pursuant to
Section 6.02(b), the Borrower shall cause outstanding Tranche B-1 Term Loans and
Tranche B-2 Term Loans to be prepaid in an amount equal to the excess, if any,
of (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for such
fiscal year (determined based on the audited financial statements delivered with
respect to such fiscal year) over (B) the sum of (1) the aggregate principal
balance of Term Loans prepaid pursuant to Section 2.05(b)(i)(A) with respect to
the fiscal quarters contained in such fiscal year plus (2) the aggregate amount
of voluntary prepayments of the Term Loans made pursuant to
Section 2.05(a) during such fiscal year plus (3) the aggregate amount of
Installment Payments made during such fiscal year plus (4) the Overpayment
Amount, if any, with respect to the previous fiscal year; provided, that the
amount of such prepayment with respect to any fiscal year shall be reduced to
the extent necessary such that, after giving effect thereto, Liquidity (or, if
the Revolving Credit Facility shall be unavailable, Unrestricted cash and Cash
Equivalents) as of the date of such prepayment shall not be less than
$10,000,000; provided, further, that if (X) the sum of (1) the aggregate
principal balance of Term Loans prepaid pursuant to Section 2.05(b)(i)(A) with
respect to the fiscal quarters contained in such fiscal year plus (2) the
aggregate amount of voluntary prepayments of the Term Loans made pursuant to
Section 2.05(a) during such fiscal year plus (3) the aggregate amount of
Installment Payments made during such fiscal year plus (4) the Overpayment
Amount, if any, with respect to the previous fiscal year shall exceed (Y) the
Applicable ECF Percentage of Excess Cash Flow, if any, for such fiscal year
(determined based on the audited financial statements delivered with respect to
such fiscal year) (such excess, an “Overpayment Amount”), the payments, if any,
due from the Borrower with respect to each fiscal quarter of the following
fiscal years pursuant to Section 2.05(b)(i)(A) shall be reduced in an amount
equal to the lesser of (x) the payment due for such fiscal quarter and (y) the
amount of remaining excess, until such excess is reduced to zero.

 

(ii)           (A) If (x) the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a) through (e), (g), (h), (i), (n) or (o)) or (y) any
Casualty Event occurs,

 

78

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

which in the aggregate results in the realization or receipt by the Borrower or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause the
Tranche B-1 Term Loans and Tranche B-2 Term Loans to be prepaid on or prior to
the date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds in an amount equal to 100% of all Net Cash
Proceeds received; provided that no such prepayment shall be required pursuant
to this Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds that the Borrower shall have, within 5 Business Days of such date of
realization or receipt, given written notice to the Administrative Agent of its
intent to reinvest or use such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C), as the case may be (which notice may only be
provided if no Default has occurred and is then continuing); provided, that no
such reinvestment right shall be available with respect to any Net Cash Proceeds
received by the Borrower or any Restricted Subsidiary in respect of any
Disposition of any Equity Interests of any Unrestricted Subsidiary.  If the
Borrower or any Restricted Subsidiary receives any distributions pursuant to
Section 6.19(c), the Borrower shall cause the Term Loans to be prepaid on or
prior to the date which is ten (10) Business Days after the sale giving rise to
such distribution in an amount equal to such distribution.

 

(B)           With respect to up to $15,000,000 of Net Cash Proceeds in the
aggregate during any fiscal year of the Borrower realized or received with
respect to Dispositions by the Borrower or any of its Restricted Subsidiaries
(other than any Disposition specifically excluded from the application of
Section 2.05(b)(ii)(A)), the Borrower and the Restricted Subsidiaries may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within one hundred eighty (180) days following receipt of such Net Cash
Proceeds; provided, that (i) so long as a Default shall have occurred and be
continuing, the Borrower and the Restricted Subsidiaries (x) shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower or a Restricted Subsidiary entered into at
a time when no Default is continuing) and (y) shall not be required to apply
such Net Cash Proceeds which have been previously applied to prepay Revolving
Credit Loans to the prepayment of Term Loans until such time as the relevant
investment period has expired and no Default is continuing and (ii) if any Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election or if any Net Cash
Proceeds are not reinvested by the expiration of the relevant time period set
forth above, an amount equal to any such Net Cash Proceeds shall be applied to
the prepayment of the Term Loans as set forth in this Section 2.05(b)(ii) within
five (5) Business Days after the Borrower reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested or the
expiration of such time period.

 

(C)           With respect to any Net Cash Proceeds realized or received with
respect to any Casualty Event, the Borrower and the Restricted Subsidiaries may
use all or any portion of such Net Cash Proceeds to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid
(x) within fifteen (15) months following receipt of such Net Cash Proceeds or
(y) if

 

79

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

the Borrower or a Restricted Subsidiary enters into a legally binding commitment
to use such Net Cash Proceeds before the expiration of the fifteen (15) month
period referred to in the preceding clause (x), within one hundred and eighty
(180) days of the end of such 15-month period; provided that (i) the amount of
such Net Cash Proceeds, together with other cash available to the Borrower and
the Restricted Subsidiaries and permitted to be spent by them on Capital
Expenditures during the relevant period pursuant to Section 7.16, equals at
least 100% of the estimated cost of replacement or restoration of the properties
or assets in respect of which such Net Cash Proceeds were paid as determined by
the Borrower and as supported by such estimates or bids from contractors or
subcontractors or such other supporting information as the Administrative Agent
may reasonably request, (ii) the Borrower has delivered to the Administrative
Agent a certificate of a Responsible Officer on or prior to the date of the
required prepayment stating that such Net Cash Proceeds shall be used to replace
or restore any properties or assets in respect of which such Net Cash Proceeds
were paid (x) within fifteen (15) months following receipt of such Net Cash
Proceeds or (y) if the Borrower or a Restricted Subsidiary enters into a legally
binding commitment to use such Net Cash Proceeds before the expiration of the
fifteen (15) month period referred to in the preceding clause (x), within one
hundred and eighty (180) days of the end of such 15-month period (which
certificate shall set forth the estimates of the Net Cash Proceeds to be so
expended) and also certifying the Borrower’s determination as required by
preceding clause (i) and certifying the sufficiency of business interruption
insurance as required by succeeding clause (iii), (iii) the Borrower has
delivered to the Administrative Agent such evidence as the Administrative Agent
may reasonably request in form and substance reasonably satisfactory to the
Administrative Agent establishing that the Borrower and the Restricted
Subsidiaries have sufficient business interruption insurance and that the
Borrower and the Restricted Subsidiaries will receive payments thereunder in
such amounts and at such times as are necessary, together with other funds the
Borrower and the Restricted Subsidiaries expect to be reasonably available to
them, to satisfy all obligations and expenses of the Borrower and the Restricted
Subsidiaries (including, without limitation, all debt service requirements,
including pursuant to this Agreement), without any delay or extension thereof,
for the period from the date of the respective casualty, condemnation or other
event giving rise to the Casualty Event and continuing through the completion of
the replacement or restoration of respective properties or assets, and (iv) the
entire amount of the Net Cash Proceeds of such Casualty Event shall be deposited
with the Administrative Agent pursuant to cash collateral arrangements
reasonably satisfactory to the Borrower and the Administrative Agent whereupon
such Net Cash Proceeds shall be disbursed at the direction of the Borrower from
time to time as needed to pay actual costs incurred by the Borrower and the
Restricted Subsidiaries in connection with the replacement or restoration of the
respective properties or assets (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent), it being understood
and agreed that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the

 

80

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Administrative Agent shall, and is hereby authorized by the Borrower to, follow
said directions) to apply any or all proceeds then on deposit pursuant to such
cash collateral arrangements to the repayment of Obligations hereunder;
provided, further, that (i) the aggregate amount applied to replace or rebuild
assets of the Borrower and the Restricted Subsidiaries (other than assets
consisting of casino space and assets therein) shall not exceed $37,500,000 with
respect to any Casualty Event, (ii) so long as a Default shall have occurred and
be continuing, (x) the Borrower and the Restricted Subsidiaries shall not be
permitted to use any such Net Cash Proceeds (other than pursuant to a legally
binding commitment that the Borrower or a Restricted Subsidiary entered into at
a time when no Default is continuing) and (y) the Borrower shall not be required
to apply such Net Cash Proceeds which have been previously applied to prepay
Revolving Credit Loans to the prepayment of Term Loans until such time as the
relevant use period has expired and no Default is continuing and (iii) if any
Net Cash Proceeds are no longer intended to be or cannot be so used at any time
after delivery of a notice of election to replace or restore or if any Net Cash
Proceeds are not used by the expiration of the relevant time periods set forth
above, an amount equal to any such Net Cash Proceeds shall be applied to the
prepayment of the Term Loans as set forth in this Section 2.05(b)(ii) within
five (5) Business Days after the Borrower reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so used or the
expiration of such time periods.

 

(D)          If the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a) through (e), (g), (h), (i), (n) or (o)) or (y)) and
the outstanding principal balance of the Tranche B-1 Term Loans and Tranche B-2
Term Loans shall have been repaid in full prior to such Disposition (or shall be
repaid in full using a portion of the Net Cash Proceeds thereof), the Borrower
and the Restricted Subsidiaries will be required to apply an amount equal to all
Net Cash Proceeds that are received from such Disposition (excluding amounts
applied to repayment of the Term B-1 Loans and Term B-2 Loans) within 360 days
of the receipt thereof either (1)  to reinvest in assets useful for its business
or (2) to repay the Tranche B-3 Term Loans and/or (3) a combination of
prepayment and reinvestment as permitted by the foregoing clauses (1) and (2),
in each case as the Borrower shall select.

 

(iii)          If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause Loans (first, the Tranche B-1 Term Loans,
second, the  Tranche B-2 Term Loans, third, the Swing Line Loans and fourth, the
Revolving Credit Loans, but excluding the Tranche B-3 Term Loans) to be prepaid
in an amount equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

 

(iv)          If any Holding Company, the Borrower or any Restricted Subsidiary
receives any cash proceeds from any capital contribution or any sale or issuance
of its Equity Interests (including any Permitted Equity Issuance pursuant to
Section 8.05), the

 

81

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Borrower shall cause the Tranche B-1 Term Loans and Tranche B-2 Term Loans to be
prepaid in an amount equal to 100% of all Net Cash Proceeds received therefrom
(net of the Applicable Clawback Amount with respect thereto, as applicable) on
or prior to the date which is five (5) Business Days after the receipt of such
Net Cash Proceeds; provided, that no such prepayment shall be required with
respect to:

 

(A)          issuances of Equity Interests to the Borrower or any Restricted
Subsidiary by any Restricted Subsidiary of the Borrower;

 

(B)           any capital contribution to any Restricted Subsidiary of the
Borrower made by the Borrower or any other Restricted Subsidiary;

 

(C)           (1) the Net Cash Proceeds of Permitted Equity Issuances occurring
on the Closing Date to the extent applied to the Closing Date Prepayment,
(2) the Net Cash Proceeds of any Permitted Holdco Convertible Indebtedness
Equity Issuance to the extent applied to repay, prepay, redeem, purchase or
otherwise satisfy any Holdco Convertible Indebtedness, (3) the Net Cash Proceeds
of a Qualified IPO to the extent applied to payment by Holdco of Tax
Distribution True-Up Amount Payments or (4) any contribution to the Borrower or
its Subsidiaries with the proceeds of Cure Note Indebtedness to the extent
applied to cure or prevent a Specified Event (as defined in the Equityholders
Agreement); and

 

(D)          the Net Cash Proceeds attributable to Permitted Equity Issuances;
provided, that (1) the Borrower shall have delivered to the Administrative
Agent, on or prior to the date five (5) Business Days (or, in the case of a
Qualified IPO, one hundred eighty (180) days) after such issuance, a written
notice describing the specific Permitted Acquisition, Investment or Capital
Expenditure to which the Net Cash Proceeds thereof shall be applied, (2) the Net
Cash Proceeds thereof shall be applied within one hundred eighty (180) days of
delivery of the notice described in the foregoing clause (1) to (x) pay the
consideration in respect of a Permitted Acquisition to the extent permitted by
Section 7.02(i), (y) make an Investment to the extent permitted by
Section 7.02(n) or (z) make Capital Expenditures to the extent permitted by
Section 7.16, which Permitted Acquisition, Investment or Capital Expenditure, as
applicable, was described in the notice delivered pursuant to the foregoing
clause (1), (3) such Net Cash Proceeds are maintained in a segregated deposit
account subject to a Control Agreement in favor of the Administrative Agent
until applied as described in the foregoing clause (2) and (4) if any Net Cash
Proceeds are no longer intended to be or cannot be applied as described in the
foregoing clause (2) at any time or if any Net Cash Proceeds are not so applied
by the expiration of the relevant time period set forth above, an amount equal
to any such Net Cash Proceeds shall be applied to the prepayment of the Tranche
B-1 Term Loans and Tranche B-2 Term Loans as set forth in this
Section 2.05(b)(iv) within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so applied or the expiration of such time period.

 

82

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(v)           In the event that (x) any GVR Holding Company shall Dispose of any
Equity Interests of GVR Holdco 2, GVR Holdco 1 or GVR (other than to the
Borrower or any of its wholly-owned Subsidiaries or to a Person that holds the
Equity Interests of such Person on the Closing Date), or (y) GVR Holdco 2, GVR
Holdco 1 or GVR shall sell or issue any of its respective Equity Interests
(other than to the Borrower or any of its wholly-owned Subsidiaries or any
Person that holds the Equity Interests of such Person on the Closing Date), then
(A) the Borrower shall cause the applicable GVR Entities to distribute all Net
Cash Proceeds of such Disposition, sale or issuance (other than Net Cash
Proceeds received by GVR Holdco 1 or GVR to the extent such Net Cash Proceeds
are required to be applied, and are applied, to prepayment of Indebtedness under
the GVR Credit Agreement) to the Borrower and (B) the Borrower shall cause the
Tranche B-1 Term Loans and Tranche B-2 Term Loans to be prepaid in an amount
equal to 100% of such Net Cash Proceeds.

 

(vi)          If for any reason the aggregate Revolving Credit Exposures at any
time exceeds the Aggregate Commitments then in effect, the Borrower shall
promptly prepay or cause to be promptly prepaid Revolving Credit Loans and Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(vi) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the aggregate Revolving Credit Exposures exceeds the Aggregate Commitments then
in effect.

 

(vii)         If at any time Unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries exceeds $15,000,000 for any period of
five consecutive Business Days, the Borrower shall immediately repay outstanding
Revolving Credit Loans and/or Swing Line Loans on the last Business Day of such
period (without a corresponding reduction in the Revolving Credit Commitments)
in an amount equal to such excess.

 

(viii)        On the Closing Date, the Borrower shall prepay the Tranche B-1
Term Loans in an aggregate amount equal to $25,000,000 (such prepayment, the
“Closing Date Prepayment”).  Such prepayment shall be applied to the remaining
scheduled principal payments of the Tranche B-1 Term Loans in inverse order of
maturity.

 

(ix)           Each prepayment of the Tranche B-1 Term Loans and Tranche B-2
Term Loans pursuant to clauses (i), (ii) (other than paragraph (D) thereof),
(iii), (iv) or (v) of this Section 2.05(b) shall be applied (A) first, to prepay
the next eight scheduled principal payments in respect of each of the Tranche
B-1 Term Loans and the Tranche B-2 Loans on a pro rata basis in the order of
maturity, (B) second, to prepay the remaining scheduled principal payments in
respect of the Tranche B-1 Term Loans in inverse order of maturity and
(C) third, to prepay the remaining scheduled principal payments in respect of
the Tranche B-2 Term Loans in inverse order of maturity.

 

(x)            The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment and/or commitment reduction required to be made
pursuant to clauses (i), (ii), (iii), (iv) or (v) of this Section 2.05(b) at
least three (3) Business Days

 

83

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

prior to the date of such prepayment and/or commitment reduction.  Each such
notice shall specify the date of such prepayment and/or commitment reduction and
provide a reasonably detailed calculation of the amount of such prepayment
and/or commitment reduction and, in the case of any prepayment of the Term
Loans, the application thereof to the remaining scheduled principal payments
thereof.  The Administrative Agent will promptly notify each Appropriate Lender
of the contents of the Borrower’s notice and of such Appropriate Lender’s Pro
Rata Share of the prepayment and/or commitment reduction.  Any Term Lender may
elect, by delivering written notice to the Administrative Agent and the Borrower
no later than 5:00 p.m. one (1) Business Day after the date of such Term
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment, that any mandatory prepayment of Installment Payments otherwise
required to be made with respect to the Term Loans held by such Term Lender
pursuant to Section 2.05(b) not be made (the aggregate amount of such
prepayments of Installment Payments declined, the “Declined Prepayment Amount”).
If a Term Lender fails to deliver notice setting forth such rejection of a
prepayment to the Administrative Agent within the time frame specified above or
such notice fails to specify the principal amount of the Installment Payments to
be rejected, any such failure will be deemed an acceptance of the total amount
of such mandatory prepayment of Term Loans.  In the event that the Declined
Prepayment Amount is greater than $0, such Declined Prepayment Amount shall
instead be deposited by the Borrower to a blocked account (the “Installment
Payment Reserve Account”) at DBTCA (or another commercial bank selected in
compliance with Section 9.09).

 

(xi)           The Borrower hereby grants to the Administrative Agent, for the
benefit of Secured Parties, a security interest in the Installment Payment
Reserve Account and all cash and balances therein and all proceeds of the
foregoing, as security for the Obligations.  Cash maintained in the Installment
Payment Reserve Account may be invested in readily available Cash Equivalents. 
On the due date for any Installment Payments, the Administrative Agent shall
apply funds on deposit in the Installment Payment Reserve Account to payment of
such Installment Payments ratably to the extent of the funds on deposit therein.

 

(xii)          Each prepayment of Term Loans, Revolving Credit Loans and Swing
Line Loans pursuant to this Section 2.05(b) shall be paid to the Appropriate
Lenders entitled thereto in accordance with their respective Pro Rata Shares.

 

(c)           Funding Losses, Etc.  All prepayments under this Section 2.05
shall be made together with, in the case of any such prepayment of a Eurodollar
Loan on a date other than the last day of an Interest Period thereof, any
amounts owing in respect of such Eurodollar Loan pursuant to Section 3.05. 
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Default shall have occurred and be continuing, if any prepayment of Eurodollar
Loans is required to be made under Section 2.05(b), other than on the last day
of the Interest Period thereof, in lieu of making any payment pursuant to
Section 2.05(b) in respect of any such Eurodollar Loan other than on the last
day of the Interest Period thereof, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or

 

84

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b).  Upon the
occurrence and during the continuance of any Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans and Cash Collateralization of Letters of Credit in accordance
with the applicable provisions of Section 2.05(b).

 

SECTION 2.06.  Increase, Termination or Reduction of Revolving Credit
Commitments.

 

(a)           Increase of Revolving Credit Commitments Upon Closing Date
Prepayment.  Upon the consummation of the Closing Date Prepayment in full on the
Closing Date, without any further action by any party hereto, the Revolving
Credit Commitment of each Revolving Credit Lender shall increase automatically
by such Revolving Credit Lender’s Pro Rata Share of the amount of the Closing
Date Prepayment.  After giving effect to such increase, as of the Closing Date,
the Aggregate Commitments of all Revolving Credit Lenders shall be $125,000,000.

 

(b)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Revolving Credit Commitments, or from
time to time permanently reduce the unused Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) if, after giving effect
to any reduction of the Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess.  The amount of any Revolving Credit Commitment reduction shall not be
applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower.  Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Revolving
Credit Commitments if such termination would have resulted from a refinancing of
the Revolving Credit Facility, which refinancing shall not be consummated or
otherwise shall be delayed.

 

(c)           Application of Revolving Credit Commitment Reductions; Payment of
Fees.  The Administrative Agent will promptly notify the Revolving Credit
Lenders of any termination or reduction of unused portions of the Letter of
Credit Sublimit, the Swing Line Sublimit or the Revolving Credit Commitments
under this Section 2.06.  Upon any reduction of Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Revolving Credit
Commitments are reduced.  All commitment fees accrued until the effective date
of any termination or reduction of the Revolving Credit Commitments shall be
paid on the effective date of such termination or reduction.

 

85

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 2.07.  Repayment of Loans.

 

(a)           Tranche B-1 Term Loans.

 

(i)            The Borrower shall repay to the Administrative Agent for the
ratable account of the Tranche B-1 Term Lenders, on the last Business Day of
each calendar quarter, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of the Tranche B-1 Loans outstanding on the Closing
Date (each such repayment, a “Tranche B-1 Installment Payment”).

 

(ii)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Tranche B-1 Term Lenders on the Maturity Date the
aggregate principal amount of all Tranche B-1 Term Loans outstanding on such
date.

 

(b)           Tranche B-2 Term Loans.

 

(i)            The Borrower shall repay to the Administrative Agent for the
ratable account of the Tranche B-2 Term Lenders, on the last Business Day of
each calendar quarter, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of the Tranche B-2 Loans outstanding on the Closing
Date (each such repayment, a “Tranche B-2 Installment Payment”).

 

(ii)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Tranche B-2 Term Lenders on the Maturity Date the
aggregate principal amount of all Tranche B-2 Term Loans outstanding on such
date.

 

(c)           Tranche B-3 Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Tranche B-3 Term Lenders on
the Tranche B-3 Maturity Date the aggregate principal amount of all Tranche B-3
Term Loans outstanding on such date.

 

(d)           Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

 

(e)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date.

 

SECTION 2.08.  Interest.  (a) Floating Rate Loans.  Subject to the provisions of
Section 2.08(b) and (c), (i) each Eurodollar Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

 

86

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           Fixed Rate Conversion.

 

(i)            The Administrative Agent may, with the consent or at the
direction of all Initial Tranche B-3 Term Lenders, (A) deliver to the Borrower a
written notice (a “Fixed Rate Conversion Notice”) substantially in the form of
Exhibit O-1 hereto with respect to all or a portion of the Tranche B-3 Term
Loans (such portion of the Tranche B-3 Term Loans, from and after the Fixed Rate
Conversion Effective Date, the “Fixed Rate Tranche B-3 Term Loans”) and (B) at
any time during the forty-five (45) days following delivery of a Fixed Rate
Conversion Notice, deliver to the Borrower a written notice (a “Fixed Rate
Conversion Effective Date Notice”) substantially in the form of Exhibit O-2
hereto, specifying the Fixed Rate Conversion Effective Date (and, if the
Administrative Agent shall not deliver a Fixed Rate Conversion Notice during
such period, such Fixed Rate Conversion Notice shall be deemed revoked);
provided, that no Fixed Rate Conversion Notice may be delivered with respect to
any portion of the Tranche B-3 Term Loans for which a Monthly Interest Notice
has been given in accordance with Section 2.08(d) below and no Fixed Rate
Conversion Notice may be given within thirty (30) days of the date on which a
prior Fixed Rate Conversion Notice has been revoked.  If the Fixed Rate Tranche
B-3 Term Loans shall be less than all outstanding Tranche B-3 Term Loans, each
Tranche B-3 Term Lender shall (from and after the Fixed Rate Conversion
Effective Date) be deemed to hold its ratable share of the Fixed Rate Tranche
B-3 Term Loans and remaining Tranche B-3 Term Loans according to its Pro Rata
Share.  The Administrative Agent may, with the consent or at the direction of
all Initial Tranche B-3 Term Lenders, revoke or rescind any Fixed Rate
Conversion Notice.  No more than one Fixed Rate Conversion Notice may be
outstanding at any time and, from and after the Fixed Rate Conversion Effective
Date for any Tranche B-3 Term Loans, no further Fixed Rate Conversion Notices
may be given for the remaining Tranche B-3 Term Loans.

 

(ii)           From and after the Fixed Rate Conversion Effective Date, the
Fixed Rate Tranche B-3 Term Loans shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Tranche B-3 Fixed
Interest Rate.  Unless and until any Tranche B-3 Term Loans have become Fixed
Rate Tranche B-3 Term Loans, such Tranche B-3 Term Loans shall bear interest in
accordance with Section 2.08(a).

 

(c)           Default Rate.  The Borrower shall pay interest on (i) any past due
amount of principal of any Loan due hereunder (and, on and after the occurrence
of an Event of Default notified to the Borrower by the Administrative Agent (at
the direction of the Required Lenders), the principal amount of all outstanding
Loans and L/C Borrowings not then overdue) at a fluctuating interest rate per
annum at all times equal to the Default Rate and (ii) any past due amount of
interest, fees or other amounts (other than amounts subject to clause (i) above)
at a rate per annum equal to the Base Rate plus the Applicable Rate for Base
Rate Loans plus two percent (2.0%), in each case, to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

87

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(d)           Interest Payment Date.

 

(i)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(ii)           The Administrative Agent may, with the consent or at the
direction of all Initial Tranche B-3 Term Lenders, deliver to the Borrower a
written notice (a “Monthly Interest Notice”) substantially in the form of
Exhibit O-3 hereto specifying that interest on all or a portion of the Tranche
B-3 Term Loans not constituting Fixed Rate Tranche B-3 Term Loans shall
thereafter be payable on a monthly basis; provided, that (A) no Monthly Interest
Notice may delivered prior to December 31, 2011 and (B) any Tranche B-3 Term
Loans as to which such a Monthly Interest Notice is given may not thereafter be
converted into Fixed Rate Tranche B-3 Term Loans.  From and after receipt by the
Borrower of a Monthly Interest Notice, Interest Payment Dates with respect to
the portion of the Tranche B-3 Term Loans as to which such notice is given shall
occur on a monthly basis in accordance with the definition of “Interest Payment
Date” beginning with the Interest Period immediately following the end of the
then-current Interest Period.

 

(e)           Until the day that is three (3) Business Days after the Closing
Date, each Loan shall be a Base Rate Loan.

 

(f)            All computations of interest hereunder shall be made in
accordance with Section 2.10.

 

SECTION 2.09.  Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Applicable Rate with respect to
commitment fees times the actual daily Revolving Credit Availability; provided
that any commitment fee accrued with respect to the Revolving Credit Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
the Revolving Credit Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.  The commitment fee shall accrue at all times from
the Closing Date until the Maturity Date, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
monthly in arrears on the last Business Day of each calendar month, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date.  The commitment fee shall be calculated monthly in arrears.

 

88

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           Duration Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Tranche B-3 Term Lender in accordance with its Pro Rata
Share, (i) on the fifth anniversary of the Closing Date, a duration fee equal to
1.00% of the aggregate outstanding principal amount of Tranche B-3 Term Loans
(if any) as of such date and (ii) on the sixth anniversary of the Closing Date,
a duration fee equal to 1.00% of the aggregate outstanding principal amount of
Tranche B-3 Term Loans (if any) as of such date.

 

(c)           Other Fees.  The Borrower shall pay to the Agents the fees set
forth in the Fee Letter and such other fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrower and the applicable Agent).

 

SECTION 2.10.  Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of three hundred and sixty-five (365) days and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a three hundred and sixty (360) day year and actual days
elapsed.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.SECTION 2.11.  Evidence of Indebtedness.  (a) The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note or Notes
payable to such Lender, which shall evidence such Lender’s Loans of the
applicable Class or Classes in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters,

 

89

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12.  Payments Generally.  (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  All payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to

 

90

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

the Administrative Agent in immediately available funds at the Federal Funds
Rate from time to time in effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to (i) from the date such
amount was made available through the first Business Day thereafter, the Federal
Funds Rate from time to time in effect and (ii) thereafter, the rate applicable
to the applicable Loan made to the Borrower.  When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Credit Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

91

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders to such due and payable amounts in the
order of priority set forth in Section 8.04.  If the Administrative Agent
receives funds for application to the Obligations of the Loan Parties under or
in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent shall (i) apply such funds to amounts then due and payable
in the order of priority set forth in Section 8.04 and (ii) thereafter,
distribute such funds to each of the Lenders in accordance with such Lender’s
pro rata share of the sum of (A) the Outstanding Amount of all Loans outstanding
at such time and (B) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

 

SECTION 2.13.  Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans of any
Class made by it, or the participations in L/C Obligations and Swing Line Loans
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other
applicable Lenders such participations in the Loans of such Class made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
applicable Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon, (y) the
provisions of this Section 2.13 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including payments to an L/C Issuer pursuant to the L/C
Back-Stop Arrangements) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant (other than any Holding Company, the Borrower or any of its
Subsidiaries), and (z) unless expressly provided in Section 8.04 to the
contrary, nothing in this Section 2.13 shall be construed to limit the
applicability of Section 8.04 in the circumstances where Section 8.04 is
applicable in accordance with its terms.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and

 

92

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.14.  Maturity Date Extension.  Prior to (but not less than 30 days nor
more than 45 days prior to) the applicable Extension Date, the Borrower may make
a written request to the Administrative Agent (each, an “Extension Request”),
who shall forward a copy of each such request to each Lender, that the Maturity
Date then in effect be extended to the date occurring twelve (12) months after
such then existing Maturity Date.  Such request shall be accompanied by a
certificate of a Responsible Officer of the Borrower certifying that, at the
time such request is delivered (i) no Default has occurred and is continuing and
(ii) the Borrower is in compliance on a Pro Forma Basis with (x) each of the
covenants set forth in Section 7.11 and (y) in the case of the second Extension
Request delivered pursuant to this Section 2.14 (i.e., in respect of the
Extension Date described in clause (ii) of the definition thereof), a Total
Leverage Ratio of less than 6.20:1.00, in each case as of the last day of the
most recently ended Test Period (setting forth in reasonable detail the
calculation required to establish such compliance).  Following the delivery of
an Extension Request, if (a) on the Business Day preceding the applicable
Extension Date, the Borrower shall have paid to the Administrative Agent (for
the account of each Lender), a non-refundable extension fee with respect to such
Extension Request equal to 1.00% of the sum of (x) the aggregate outstanding
principal amount of Tranche B-1 Term Loans and Tranche B-2 Term Loans of such
Lender on such day and (y) the Revolving Credit Commitment of such Lender on
such day (or, after the termination thereof, the Revolving Credit Exposure of
such Lender on such day), (b) as of such Extension Date, (i) no Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document shall be true and correct in all material respects on and as of such
date (provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates) and (c) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate of a Responsible Officer of the
Borrower, dated as of the Extension Date, certifying that (I) the conditions set
forth in the preceding clause (b) are satisfied and (II) the Borrower is in
compliance on a Pro Forma Basis with (x) each of the covenants set forth in
Section 7.11 and (y) in the case of the second Extension Request delivered
pursuant to this Section 2.14 (i.e., in respect of the Extension Date described
in clause (ii) of the definition thereof), a Total Leverage Ratio of less than
6.20:1.00, in each case as of the last day of the most recently ended Test
Period (setting forth in reasonable detail the calculation required to establish
such compliance), then the Maturity Date shall be automatically extended to the
date occurring twelve (12) months after the then existing Maturity Date.  The
Administrative Agent shall notify the Borrower and each Lender of the
effectiveness of any such extension.

 

SECTION 2.15.  [Reserved.]

 

SECTION 2.16.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then

 

93

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

the following provisions shall apply for so long as such Revolving Credit Lender
is a Defaulting Lender:

 

(a)           if any Swing Line Loan Exposure or Letter of Credit Exposure
exists at the time a Revolving Credit Lender becomes a Defaulting Lender then:

 

(A)          all or any part of such Swing Line Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Revolving Credit Lenders that are
not Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of all Revolving Credit Exposures of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Swing Line Loan Exposure and Letter of Credit Exposure does not exceed
the aggregate amount of all Revolving Credit Commitments of all Revolving Credit
Lenders that are not Defaulting Lenders, (y) immediately following the
reallocation to a Revolving Credit Lender that is not a Defaulting Lender, the
Revolving Credit Exposure of such Revolving Credit Lender does not exceed its
Revolving Credit Commitment at such time and (z) the conditions set forth in
Sections 4.02(a) and (b) are satisfied at such time (it being understood that
all references to a “Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the date of such reallocation);

 

(B)           if the reallocation described in clause (A) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay the portion of
such Swing Line Loan Exposure that has not been reallocated among the Revolving
Credit Lenders that are not Defaulting Lenders pursuant to clause (A) above and
(y) second, cash collateralize in a manner reasonably satisfactory to the
applicable L/C Issuer such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) in
aggregate amount equal to 105% of such Defaulting Lender’s Letter of Credit
Exposure for so long as such Letter of Credit Exposure is outstanding (the “L/C
Back-Stop Arrangements”);

 

(C)           the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(h) with respect to such Defaulting
Lender’s Letter of Credit Exposure;

 

(D)          if the Letter of Credit Exposure of the Revolving Credit Lenders
that are not Defaulting Lenders is reallocated pursuant to clause (A) above,
then the fees payable to the Revolving Credit Lenders pursuant to
Section 2.03(h) shall be adjusted in accordance with the Pro Rata Shares of such
Revolving Credit Lenders that are not Defaulting Lenders; and

 

(E)           if any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.16(a), then,
without prejudice to any rights or remedies of any L/C Issuer or any Revolving
Credit Lender hereunder, all Letter of Credit fees payable under
Section 2.03(h) with

 

94

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to the applicable L/C Issuer until such Letter of Credit Exposure is cash
collateralized and/or reallocated; and

 

(b)           notwithstanding anything to the contrary contained in Section 2.03
or 2.04, so long as any Revolving Credit Lender is a Defaulting Lender, (i) the
Swing Line Lender shall not be required to fund any Swing Line Loan and no L/C
Issuer shall be required to issue, amend, renew or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Credit Commitments of the Revolving Credit Lenders that are not
Defaulting Lenders and/or cash collateral has been provided by the Borrower in
accordance with Section 2.16(a), and (ii) participating interests in any such
newly issued, amended, renewed or increased Letter of Credit or newly made Swing
Line Loan shall be allocated among Revolving Credit Lenders that are not
Defaulting Lenders in a manner consistent with Section 2.16(a)(A) (and
Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Credit Lender to hold
such Revolving Credit Loans in accordance with its Pro Rata Share and (ii) so
long as no Event of Default then exists, all funds held as cash collateral
pursuant to the L/C Back-Stop Arrangements shall thereafter be promptly returned
to the Borrower. If the Revolving Credit Commitments have been terminated, all
other Revolving Obligations have been paid in full and no Letters of Credit are
outstanding, then, so long as no Event of Default then exists, all funds held as
cash collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.  Taxes.  (a) Except as provided in this Section 3.01, any and all
payments by the Borrower (the term “Borrower” as used in this Article 3 being
deemed to include any Subsidiary for whose account a Letter of Credit is issued
or any other Loan Party making a payment under any Loan Document) to or for the
account of any Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any relevant Governmental Authority
(“Taxes”), excluding, in the case of each Agent and each Lender, (i) taxes
imposed on or measured by its net income and franchise (and similar) taxes
imposed on it in lieu of net income taxes, by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Agent or such Lender, as the
case may be, is organized or

 

95

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

maintains a Lending Office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto, (ii) branch profits taxes imposed
by the jurisdiction in which the Borrower is located, (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 3.07(a)), any U.S. federal withholding Taxes resulting from any
law in effect on the date such Foreign Lender becomes a party to this Agreement
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure to comply with Section 10.15, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to this Section 3.01
and (iv) any withholding taxes imposed by Section 1471 through 1474 of the Code,
as in effect as of the date of this Agreement, and any current or future
Treasury Regulations or official interpretations thereof (all such Taxes
described in (i) through (iv) being “Excluded Taxes”).  If any Taxes or Other
Taxes are required to be deducted or withheld from or in respect of any sum
payable under and in respect of any Loan Document to any Agent or any Lender,
(i)  the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings in respect of Indemnified Taxes or Other
Taxes been made, (ii) the Borrower (or the applicable withholding agent, as the
case may be) shall make such deductions or withholdings, (iii) the Borrower (or
the applicable withholding agent, as the case may be) shall pay the full amount
deducted to the appropriate Governmental Authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), the Borrower (or the applicable withholding agent, as the
case may be) shall furnish to such Agent or Lender (as the case may be) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.  If the
Borrower fails to pay any Taxes or Other Taxes when due to the Governmental
Authority or fails to remit to any Agent or any Lender the required receipts or
other required documentary evidence, the Borrower shall indemnify such Agent and
such Lender for any incremental taxes, interest or penalties that may become
payable by such Agent or such Lender arising out of such failure.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible, filing, or mortgage recording taxes or charges or similar levies
which arise from any payment made under or in respect of any Loan Document or
from the execution, delivery, performance, enforcement or registration of, from
any performance, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c)           (i)  The Borrower agrees to indemnify each Agent and each Lender
for and hold it harmless against (A) the full amount of Indemnified Taxes and
Other Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section 3.01) paid or payable
by such Agent and such Lender and (B) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides the Borrower with a written
statement

 

96

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

thereof setting forth in reasonable detail the basis and calculation of such
amounts.  Payment under this Section 3.01(c)(i) shall be made within thirty
(30) days after the date such Lender or such Agent makes a demand therefor. 
Such written statement shall be conclusive of the amount so paid or payable
absent manifest error.

 

(ii)           Each Lender shall severally indemnify the Agents (but only to the
extent that the Borrower has not already indemnified such Agent for such amounts
and without limiting the obligation of the Borrower to do so) for (A) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01)
attributable to such Lender paid by such Agent and (B) any liability (including
additions to tax, penalties, interest and reasonable expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent provides such Lender with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts.  Payment under this Section 3.01(c)(ii) shall be made within thirty
(30) days after the date such Agent makes a demand therefor.

 

(d)           If any Lender or Agent determines, in its sole discretion
exercised in good faith, that it has received a refund in respect of any Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by the Borrower pursuant to this Section 3.01, it shall remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
by the relevant Governmental Authority attributable thereto) to the Borrower,
net of all out-of-pocket expenses of such Lender or Agent, as the case may be
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant Governmental Authority.  Such Lender or Agent, as the
case may be, shall provide the Borrower with a written statement setting forth
in reasonable detail the basis and calculation of the amounts required to be
repaid to the relevant Governmental Authority. Without prejudice to the survival
of any other agreement of the Borrower hereunder, the agreements and obligations
of the Borrower contained in this Section 3.01 shall survive the termination of
the Loan Documents.  Nothing herein contained shall interfere with the right of
a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or to make available its
tax returns or disclose any information relating to its tax affairs or any
computations in respect thereof or any other confidential information or require
any Lender or Agent to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.

 

(e)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event if in the judgment of

 

97

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

such Lender, such designation (i) would eliminate or reduce amounts payable
pursuant to Section 3.01(a) or (c), as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.  Nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

 

SECTION 3.02.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

SECTION 3.03.  Inability to Determine Rates.  If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan, or that the Adjusted LIBO Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

SECTION 3.04.  Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.  (a) If any Lender determines that as a result of any Change
in Law (i) there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in

 

98

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

amount resulting from reserve requirements contemplated by Section 3.04(c)) or
(ii) any Lender shall be subject to any Taxes (other than (A) Indemnified Taxes,
(B) Other Taxes and (C) Excluded Taxes) on its Loans, Letters of Credit,
Revolving Credit Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

 

(c)           The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Revolving Credit Commitments or the funding of the Eurodollar Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Credit Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; provided, further, that, if
the circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

99

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(e)           If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

SECTION 3.05.  Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(but not loss of profit margin) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.  Matters Applicable to All Requests for Compensation.  (a) Any
Agent or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest
error.  In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.

 

(b)           With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Loans, or to convert Base Rate Loans

 

100

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

into Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)           If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Loan, or to convert Base Rate Loans
into Eurodollar Loans shall be suspended pursuant to Section 3.06(b), such
Lender’s Eurodollar Loans shall be automatically converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for such Eurodollar
Loans (or, in the case of an immediate conversion required by Section 3.02, on
such earlier date as required by Law) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 that gave rise to such conversion no longer exist:

 

(i)            to the extent that such Lender’s Eurodollar Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and

 

(ii)           all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Loans shall remain as Base
Rate Loans.

 

(d)           If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 that gave rise to the conversion of such Lender’s Eurodollar Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Revolving Credit Commitments.

 

SECTION 3.07.  Replacement of Lenders under Certain Circumstances.  (a) If at
any time (i) the Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(ii) any Revolving Credit Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided, further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such

 

101

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents.

 

(b)           Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent.  Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Revolving Credit Commitment and outstanding
Loans and participations in L/C Obligations and Swing Line Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full at par by the assignee
Lender to such assigning Lender concurrently with such Assignment and Assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Revolving Credit Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.  If the Lender being replaced does not comply with
its obligations in the first sentence of this Section 3.07(b), then the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
assignee Lender shall be effective for purposes of this Section 3.07.

 

(c)           Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)           In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 3.08.  Survival.  All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

102

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.  Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party party thereto, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)            executed counterparts of this Agreement and the Guaranty;

 

(ii)           a Note executed by the Borrower in favor of each Lender party to
this Agreement on the Closing Date that has requested a Note at least two
Business Days in advance of the Closing Date;

 

(iii)          each Collateral Document set forth on Schedule 1.01B, duly
executed by each Loan Party party thereto, together with:

 

(A)          certificates, if any, representing the Equity Interests
constituting Collateral accompanied by undated stock powers executed in blank
and instruments constituting Collateral indorsed in blank (provided that, to the
extent required by applicable Law, all certificates representing such Equity
Interests shall be held by, or on behalf of, the Administrative Agent in the
State of Nevada);

 

(B)           opinions of counsel for the Loan Parties in states in which the
Loan Parties are formed or the Mortgaged Properties are located, with respect to
perfection of the Liens granted pursuant to the Collateral Documents (including
the Mortgages) and any related filings, recordations or notices (including
fixture filings), in each case, in form and substance reasonably satisfactory to
the Administrative Agent;

 

(C)           evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement (including UCC financing statements, other filings,
recordations or notices and, with respect to the Mortgaged Properties, title
insurance, surveys and environmental assessments referred to in the Collateral
and Guarantee Requirement) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent;
and

 

(D)          evidence that all approvals of the Pledge Agreement and the
Shareholder Pledge Agreement required to be obtained from Gaming Authorities
under applicable Gaming Laws in order for such agreements to become fully
effective shall have been obtained and shall be in full force and effect;

 

103

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(iv)          executed counterparts of (A) the LandCo Credit Agreement and each
other LandCo Loan Document and (B) the OpCo Credit Agreement and each other OpCo
Loan Document in each case, together with evidence that all conditions precedent
to effectiveness thereof  have been satisfied;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;

 

(vi)          (A) a legal opinion from Milbank, Tweed, Hadley & McCloy LLP, New
York counsel to the Loan Parties, substantially in the form of Exhibit J-1 and
(B) a legal opinion from Brownstein Hyatt Farber Schreck, LLP, Nevada counsel to
the Loan Parties, substantially in the form of Exhibit J-2;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying that (A) there has been no change, effect, event or occurrence since
the Plan Effective Date that has had or could reasonably be expected to have a
Material Adverse Effect, (B) no Default shall exist, or would result from the
Credit Extension on the Closing Date or from the application of the proceeds
therefrom and (C) the representations and warranties of the Borrower and each
other Loan Party contained in Article 5 or any other Loan Document shall be true
and correct in all material respects on and as of the Closing Date;

 

(viii)        a certificate attesting to the Solvency of the Loan Parties (taken
as a whole) after giving effect to the Restructuring Transactions, from the
principal accounting officer of the Borrower;

 

(ix)           evidence that all insurance (including title insurance) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect and that the Administrative Agent has been named as lender loss payee or
additional insured, as applicable, under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;

 

(x)            certified copies of the Borrower/IP Holdco License Agreement, the
OpCo/IP Holdco License Agreement, the Non-Compete Agreement, the Manager
Documents, the OpCo Cost Allocation Agreement and the OpCo Transition Services
Agreement, duly executed by the parties thereto, together with all other
Material Contracts, each including certification by a Responsible Officer of the
Borrower that such documents are in full force and effect as of the Closing
Date;

 

(xi)           a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the initial Credit Extension;

 

(xii)          certified copies of each of the Holding Company Tax Sharing
Agreement and the OpCo Tax Sharing Agreement duly executed by all parties
thereto which is in full force and effect on the Closing Date;

 

104

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(xiii)       all information and copies of all documents and papers, including
records of each Loan Party proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Loan Party or
Governmental Authorities;

 

(xiv)        certified copies of all agreements entered into by the Holding
Companies or any of their Subsidiaries governing the terms and relative rights
of their Equity Interests and any agreements entered into by its shareholders
relating to any such entity with respect to their Equity Interests; and

 

(xv)         each of the other documents, instruments and certificates set forth
on Schedule 1.01B.

 

(b)           The Plan of Reorganization shall have been confirmed by the
Bankruptcy Court pursuant to the Confirmation Order, which has terms and
conditions reasonably satisfactory to the Lenders.  The Confirmation Order shall
not be subject to a stay and the Plan Effective Date shall have occurred.

 

(c)           On the Closing Date, the New PropCo Acquired Assets Transfers
shall have been consummated in accordance with the terms and conditions of the
Plan of Reorganization, the New PropCo Acquired Assets Transfer Documents and
all applicable Laws.  On the Closing Date, (x) the Administrative Agent shall
have received true and correct copies of all New PropCo Acquired Assets Transfer
Documents, in each case (to the extent requested by the Administrative Agent)
certified as such by a Responsible Officer of the Borrower, (y) all such New
PropCo Acquired Assets Transfer Documents and all terms and conditions thereof
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders and (z) all such New PropCo Acquired Assets
Transfer Documents shall be in full force and effect.  All conditions precedent
to the New PropCo Acquired Assets Transfers, as set forth in the New PropCo
Acquired Assets Transfer Documents, shall have been satisfied, and not waived
unless consented to by the Administrative Agent and the Required Lenders, to the
reasonable satisfaction of the Administrative Agent and the Required Lenders.

 

(d)           On the Closing Date, the Acquisition shall have been consummated
in accordance with the terms and conditions of the Acquisition Documents and all
applicable law.  On the Closing Date, (x) the Administrative Agent shall have
received true and correct copies of all Acquisition Documents, in each case (to
the extent requested by the Administrative Agent) certified as such by a
Responsible Officer of the Borrower, (y) all such Acquisition Documents and all
terms and conditions thereof shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders and (z) all
such Acquisition Documents shall be in full force and effect.  All conditions
precedent to the Acquisition, as set forth in the Acquisition Documents, shall
have been satisfied, and not waived unless consented to by the Administrative
Agent and the Required Lenders, to the reasonable satisfaction of the
Administrative Agent and the Required Lenders.

 

(e)           On the Closing Date, the LandCo Assets Transfer shall have been
consummated in accordance with the terms and conditions of the Plan of
Reorganization, the

 

105

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

LandCo Assets Transfer Documents and all applicable Laws.  On the Closing Date,
(x) the Administrative Agent shall have received true and correct copies of all
LandCo Assets Transfer Documents, in each case (to the extent requested by the
Administrative Agent) certified as such by a Responsible Officer of the
Borrower, (y) all such LandCo Assets Transfer Documents and all terms and
conditions thereof shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and (z) all such LandCo Assets
Transfer Documents shall be in full force and effect.  All conditions precedent
to the LandCo Assets Transfer, as set forth in the LandCo Assets Transfer
Documents, shall have been satisfied, and not waived unless consented to by the
Administrative Agent and the Required Lenders, to the reasonable satisfaction of
the Administrative Agent and the Required Lenders.

 

(f)            The Administrative Agent shall have received satisfactory
evidence of the completion of the Restructuring Transactions.

 

(g)           [Reserved].

 

(h)           All costs, fees and expenses required to be paid hereunder and
under the other Loan Documents and invoiced before the Closing Date shall have
been paid in full in cash.

 

(i)            The Administrative Agent and the Lenders shall have received
(i) the Old OpCo Audited Financial Statements and the audit report for such
financial statements and (ii) the Old OpCo Unaudited Financial Statements, which
financial statements described in clauses (i) and (ii) shall be prepared in
accordance with GAAP.  The Administrative Agent and the Lenders shall have
received (to the extent requested by the Administrative Agent or any Lender) the
Old PropCo Unaudited Financial Statements, which financial statements shall be
prepared in accordance with GAAP.

 

(j)            The Administrative Agent and the Lenders shall have received
(i) the Pro Forma Financial Statements and (ii) the Pro Forma Opening
Projections.

 

(k)           All material Permits necessary in connection with the consummation
of the transactions contemplated by the Loan Documents (including all necessary
approvals under applicable Gaming Laws) and the continuing operations of the
Borrower and its Subsidiaries (including shareholder and/or member approvals, if
any) shall have been obtained on terms satisfactory to the Administrative Agent
and the Lenders and shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions upon the consummation of the transactions contemplated by the
Loan Documents.

 

SECTION 4.02.  Conditions to All Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such

 

106

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)           The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           In the case of a Request for Credit Extension relating to the
Revolving Credit Facility, the Borrower (i) shall be in compliance with each of
the financial covenants set forth in Section 7.11, calculated on a Pro Forma
Basis after giving effect to the requested Credit Extension and any other
Specified Transaction that has occurred since the last day of the Test Period
then most recently ended and (ii) in the case of any such requested Credit
Extension in an amount equal to or greater than $10,000,000, shall have
(A) delivered calculations (in reasonable detail and certified by any Person
that is authorized to sign a Request for Credit Extension) to the Administrative
Agent demonstrating compliance with the requirements of immediately preceding
sub-clause (i) (with the determination of “Consolidated EBITDA” with respect to
the final fiscal quarter included in the relevant Test Period for purposes of
this clause (d) to be made on the basis of good faith estimates by the Borrower
if (and only if) the financial statements for such Test Period have not yet been
required to be delivered pursuant to Section 6.01) or (B) if the requested
Credit Extension constitutes a Revolving Loan or Swing Line Loan, certified that
the proceeds of such Credit Extension will be applied to increase the amount of
Cage Cash maintained by the Borrower and its Restricted Subsidiaries in
accordance with Section 7.02(a).

 

(e)           In the case of a Request for Credit Extension relating to the
Revolving Credit Facility (other than a request for a L/C Credit Extension), the
aggregate amount of Unrestricted cash and Cash Equivalents owned or held by the
Borrower and its Restricted Subsidiaries shall not, after giving effect to
(i) the requested Credit Extension  (and any other such requested Credit
Extension that has not then been funded) and (ii) the application of (x) the
proceeds of the requested Credit Extension (and any such other requested Credit
Extension) and (y) any other Unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries, in each case on (A) in the case of any
Borrowing of Eurodollar Loans, the date that is three Business Days prior to the
requested Credit Extension and (B) in the case of any Borrowing of Base Rate
Loans, the date of the requested Credit Extension, for a purpose otherwise
permitted by this Agreement (and not constituting an Investment in Cash
Equivalents or a Restricted Subsidiary), exceed $15,000,000.

 

(f)            In the case of a Request for Credit Extension relating to the
Revolving Credit Facility (other than a request for a L/C Credit Extension) the
proceeds of which shall be applied to fund a Permitted Acquisition, after giving
effect to such Credit Extension and the uses of proceeds thereof, Availability
shall not be less than $40,000,000.

 

107

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b), (d), (e) and
(f) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents, the L/C Issuer and the
Lenders that:

 

SECTION 5.01.  Existence, Qualification and Power; Compliance with Laws.  Each
of the Borrower, each other Loan Party and each of their Subsidiaries (a) is a
Person duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and decrees and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted, except (A) in the case of the
Borrower and each other Loan Party, in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect and (B) in the case of the Unrestricted
Subsidiaries, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.02.  Authorization; No Contravention.  The execution, delivery and
performance by the Borrower and each other Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Restructuring
Transactions on the Closing Date, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law.

 

SECTION 5.03.  Governmental Authorization; Other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, the Holding Companies or any other Loan Party of this
Agreement or any other Loan Document, or for the Restructuring Transactions on
the Closing Date, (b) the grant by the Holding Companies or any other Loan

 

108

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Holding
Companies and the other Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings,
including all required Gaming Permits, which have been duly obtained, taken,
given or made and are in full force and effect, (iii) filings necessary to
release collateral provided under the Prepetition Credit Agreement or in
connection with other obligations of the Debtors which have been delivered to
the Administrative Agent for filing, (iv) those items set forth on
Schedule 5.03, (v) approvals from the applicable Gaming Authorities of the
Shareholder Pledge Agreement and the Pledge Agreement, which have been duly
obtained, taken, given or made and are in full force and effect, (vi) approvals,
consents, authorization or Permits required from any Governmental Authority in
connection with an exercise of remedies under any of the Collateral Documents
with respect to the Disposition of Equity Interests, gaming equipment or liquor
and (vii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04.  Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each such Person that is
party thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

SECTION 5.05.  Financial Statements; No Material Adverse Effect.

 

(a)           (i) The Old OpCo Audited Financial Statements and the Old OpCo
Unaudited Financial Statements  fairly present in all material respects the
financial condition of Old OpCo and its Subsidiaries as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.  The Old PropCo Unaudited Financial
Statements fairly present in all material respects the financial condition of
Old PropCo and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.  During the period from December 31, 2009 to and including the
Closing Date, except in connection with the Restructuring Transactions, there
has been (i) no sale, transfer or other Disposition by Old OpCo or any of its
Subsidiaries of any material part of the business or property of Old OpCo or any
of its Subsidiaries, (ii) no purchase or other acquisition by Old OpCo or any of
its Subsidiaries of any business or property (including any Equity Interests of
any other Person) material in relation to the consolidated financial condition
of Old OpCo and its Subsidiaries, (iii) no sale, transfer or other disposition
by Old PropCo or any of its Subsidiaries of any material part of the business or
property of Old PropCo or any of its Subsidiaries and (iv) no purchase or other
acquisition by Old PropCo or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Old PropCo and its

 

109

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Subsidiaries, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Lenders prior to the Closing Date (which shall include any order
issued by the Bankruptcy Court).

 

(ii)           The unaudited pro forma consolidated balance sheets of the
Borrower and its Subsidiaries and the Borrower and the Restricted Subsidiaries
as at March 31, 2011 (the “Pro Forma Balance Sheets”) and the unaudited
pro forma consolidated statements of operations of the Borrower and its
Subsidiaries and the Borrower and the Restricted Subsidiaries for the most
recent fiscal year, the quarter ended March 31, 2011 and the 12-month period
ending on March 31, 2011  (together with the Pro Forma Balance Sheet, the
“Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, have been prepared giving effect (as if such events
had occurred on such date or at the beginning of such periods, as the case may
be) to the Restructuring Transactions and all other transactions that would be
required to be given pro forma effect by Regulation S-X promulgated under the
Exchange Act (including other adjustments consistent with the definition of
“Pro Forma Adjustment” or as otherwise agreed between the Borrower and the
Administrative Agent).  The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis and in accordance with GAAP the estimated financial position of
the Borrower and its Subsidiaries or the Borrower and the Restricted
Subsidiaries, as applicable, as at March 31, 2011 and their estimated results of
operations for the periods covered thereby, assuming that the events specified
in the preceding sentence had actually occurred at such date or at the beginning
of the periods covered thereby.

 

(b)           Since the Plan Effective Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(c)           The Pro Forma Opening Projections, copies of which have been
furnished to the Administrative Agent prior to the Closing Date in a form
reasonably satisfactory to it, have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

(d)           As of the Closing Date, neither the Borrower nor any Restricted
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05, (ii) the
Obligations and (iii) liabilities incurred in the ordinary course of business)
that, either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06.  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Holding Companies, the Borrower or any of its
Subsidiaries or against any of their properties or revenues

 

110

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

that either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.07.  No Default.  Neither the Holding Companies, the Borrower nor any
Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 5.08.  Ownership of Property; Liens.  (a) Subject to Permitted Liens,
each of the Holding Companies, the Borrower and each of the Subsidiaries has
good and marketable title to, or valid leasehold (or subleasehold, as
applicable) interests in, all its material properties and assets (including all
Real Property), except for minor defects in title that, in the aggregate, are
not substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ability of such party to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes and except, in the case of any Unrestricted
Subsidiaries, for any failures to so hold good and marketable title or valid
leasehold that could not reasonably be expected to have a Material Adverse
Effect.  Except where the failure could not reasonably be expected to have a
Material Adverse Effect, each building constructed on a parcel of Real Property
is free from material structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used.  No
portion of the Real Property has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition, except where such damage could not reasonably be
expected to have a Material Adverse Effect.  Each parcel of Real Property and
the current use thereof complies in all material respects with all applicable
laws (including building and zoning ordinances and codes) and with all insurance
requirements, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.  None of the Real Property constitutes a
non-conforming use under applicable zoning ordinances and codes, except where
such non-conforming use could not reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (i) none of the Borrower or the
Restricted Subsidiaries, or, to the knowledge of the Borrower, any other party
thereto, is in material default under any Material Real Property Leases to which
it is a party and no event has occurred and no fact exists which could become a
default with the giving of notice or the passage of time and all such leases are
legal, valid, binding and in full force and effect and are enforceable in
accordance with their terms, (ii) each of the Borrower and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such Material
Real Property Leases and (iii) no landlord Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any lease
payment under any Material Real Property Lease.

 

(c)           As of the Closing Date, none of the Borrower or any of the other
Loan Parties has received any notice of, nor has any knowledge of, any pending
or contemplated condemnation proceeding affecting any Real Property or any sale
or Disposition thereof in lieu of condemnation.

 

111

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(d)           None of the Borrower or any other Loan Party, or, to the knowledge
of the Borrower, any other party thereto, is in default in any material respect
under any Material Contract.

 

(e)           Each of the Borrower and the Restricted Subsidiaries has good,
marketable and insurable (i) leasehold interests in the Land and the
Improvements relating to its respective Ground Lease Properties, and enjoy the
quiet and peaceful possession of the Leasehold Estate related thereto in all
material respects, and (ii) fee simple title to the Land and the Improvements
relating to all Mortgaged Properties thereof other than the Ground Lease
Properties, except for minor defects in title that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes, in each case free and clear of all Liens whatsoever
except Permitted Liens.  Each of the Loan Parties has good and marketable title
to the remainder of the material properties and assets of the Loan Parties, free
and clear of all Liens whatsoever except Permitted Liens.  The Collateral
Documents, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed or recorded in
connection therewith, will create (i) a valid, perfected first mortgage lien on
the Land and the Improvements or the Leasehold Estate therein, as applicable,
subject only to Permitted Liens and (ii) valid, perfected first priority
security interests in and to, and perfected collateral assignments of, all
personalty or any leases of equipment from third parties, all in accordance with
the terms thereof, in each case subject only to any applicable Permitted Liens. 
To the knowledge of the Borrower, there are no claims for payment for work,
labor or materials affecting the Mortgaged Properties or other properties or
assets of the Loan Parties which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents other than Permitted
Liens.

 

(f)            As of the Closing Date, (i) the Mortgaged Properties are not
subject to any material leases other than the Real Property Leases set forth on
Schedule 5.08(f), (ii) no Person has any possessory interest in any Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of such Real Property Leases, (iii) the Material Real Property Leases are in
full force and effect and to the best of the Borrower’s knowledge, there are no
material defaults thereunder by either party (other than as expressly disclosed
on Schedule 5.08(f)), (iv) no Rent under any Material Real Property Lease has
been paid more than one (1) month in advance of its due date, except as
disclosed on Schedule 5.08(f), (v) there has been no prior sale, transfer or
assignment, hypothecation or pledge by the Borrower or any Restricted Subsidiary
of any Real Property Lease or of the Rents received therein, which will be
outstanding following the Closing Date, other than those assigned to the
Administrative Agent on the Closing Date.

 

SECTION 5.09.  Environmental Compliance.  (a) There are no claims, actions,
suits, or proceedings alleging potential liability or responsibility for
violation of, or otherwise relating to, any Environmental Law that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) none of the properties
currently or formerly owned,

 

112

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

leased or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and
never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned, leased or operated by any Loan Party or any of its Subsidiaries or, to
the Borrower’s knowledge, on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any of the Loan Parties and their Subsidiaries at
any other location.

 

(c)           The properties owned, leased or operated by the Borrower and its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(d)           Neither the Borrower nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)           All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect.

 

(f)            Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, none of the Loan
Parties and their Subsidiaries has contractually assumed any liability or
obligation under or relating to any Environmental Law.

 

SECTION 5.10.  Taxes.

 

(a)           The Holding Companies, the Borrower and its Subsidiaries have
filed all Federal and other material tax returns and reports required to be
filed by them and all such tax returns are true, correct and complete in all
material respects.  Each of the Holding Companies, the Borrower and its
Subsidiaries has timely paid or timely caused to be paid all material Federal
and state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except

 

113

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  No Lien has been filed, and to the knowledge of the
Borrower, no claim is being asserted, with respect to any Tax.  As of the
Closing Date, none of Holdco, the Borrower or any Subsidiary shall be treated as
a corporation for United States federal income tax purposes.

 

(b)           Except as set forth on Schedule 5.10(b), as of the Closing Date,
no Federal or other material tax return is under audit or examination by any
Governmental Authority and no notice of such audit or examination or any
assertion of any claim for taxes has been received from any Governmental
Authority.  Amounts required to be withheld have been withheld by the Holding
Companies, the Borrower and its Subsidiaries from their respective employees’
wages for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of the applicable Law and such
withholdings have been timely paid to the respective Governmental Authorities

 

SECTION 5.11.  ERISA Compliance.  (a) Except as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.

 

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur with respect to any Pension Plan; (ii) no Pension Plan has
failed to satisfy the minimum funding standard (as defined in Section 412 of the
Code and Sections 302 and 303 of ERISA), whether or not waived, has been or is
reasonably expected to be determined “at risk” (as defined in Section 412 of the
Code and Sections 302 and 303 of ERISA) or not satisfying minimum funding
standards (within the meaning of Section 412 of the Code or 302 of ERISA); and
(iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.11(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

SECTION 5.12.  Subsidiaries; Equity Interests.  As of the Closing Date after
giving effect to the OpCo Acquisition (and, if the GVR Acquisition Commencement
Date shall occur on the Closing Date, the GVR Acquisition), neither the Borrower
nor any other Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in the
Borrower and its Subsidiaries have been validly issued, and as to any
Subsidiaries which are corporations, are fully paid and nonassessable, and all
Equity Interests owned by the Holding Companies, the Borrower or any of its
Restricted Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any nonconsensual Permitted
Lien.  As of the Closing Date after giving effect to the OpCo Acquisition (and,
if the GVR Acquisition Commencement Date shall occur on the Closing Date, the
GVR Acquisition), Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of the Holding Companies, the
Borrower and any other Subsidiary in the Borrower and each Subsidiary, including
the percentage of such ownership, (c) identifies each Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement and (d) identifies the Unrestricted
Subsidiaries.

 

114

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 5.13.  Margin Regulations; Investment Company Act.  (a) No Loan Party is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying margin stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any margin stock.  Following the application of the
proceeds of the Loans and the Letters of Credit, margin stock will not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

(b)           None of the Loan Parties or any Subsidiary of any Loan Party is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

SECTION 5.14.  Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party or any Affiliate
of a Loan Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

SECTION 5.15.  Intellectual Property; Licenses, etc.    The Borrower and its
Restricted Subsidiaries own all of the trademarks, service marks, trade names,
domain names, other source indicators, copyrights, patents, patent rights,
licenses, technology, software, trade secrets, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of the businesses of the Borrower and
its Subsidiaries other than (a) to the extent the Borrower or any of its
Subsidiaries shall have been granted a license or other right to use IP Rights
owned by (i) IP Holdco pursuant to the Borrower/IP Holdco License Agreement or,
prior to the IP Holdco Transition Date, the OpCo/IP Holdco License Agreement and
similar intercompany license agreements with Subsidiaries of the Borrower or
(ii) any Person (other than an Affiliate of the Holding Companies or any of
their Subsidiaries), (b) any IP Rights owned by an Unrestricted Subsidiary and
used exclusively in the operation of the business of such Unrestricted
Subsidiary and its Subsidiaries or (c) any (i) IP Rights that are in the public
domain or are not protectable or

 

115

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(ii) other rights that arise from or constitute fair or nominative use. 
Notwithstanding anything to the contrary herein, prior to the IP Holdco
Transition Date, IP Holdco owns all customer databases, proprietary computer
software, trademarks, copyrights and patents owned by the Borrower and its
Subsidiaries which are used by OpCo or OpCo’s Subsidiaries as well as by the
Borrower and/or any of the Borrower’s other Subsidiaries subject solely to the
Borrower/IP Holdco License Agreement and the OpCo/IP Holdco License Agreement
and similar intercompany license agreements with Subsidiaries of the Borrower. 
Except as disclosed in Schedule 5.15, to the knowledge of the Borrower, no IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party in the operation of their respective businesses as
currently conducted infringes upon, misappropriates or violates any valid
intellectual property rights held by any Person except for such infringements,
misappropriations or violations, either individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in Schedule 5.15, to the knowledge of the Borrower, no claim,
litigation, opposition, or cancellation regarding any of the IP Rights owned or
licensed by the Loan Parties is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Restricted Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.16.  Solvency.  (a) On the Closing Date, after giving effect to the
Restructuring Transactions and the Loans or Letters of Credit to be made or
issued on the Closing Date and after giving effect to the application of such
Loans or Letters of Credit, the Loan Parties (taken as a whole) are Solvent.

 

(b)           After giving effect to (x) the Restructuring Transactions and
(y) the Loans or Letters of Credit to be made or issued on the Closing Date or
such other date as Loans or Letters of Credit requested hereunder are made or
issued:

 

(i)            the Loan Parties (taken as a whole) have not, do not intend to,
and do not believe that they will incur debts beyond the ability of the Loan
Parties (taken as a whole) to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by them and the timing of the
amounts of cash to be payable on or in respect of their respective Indebtedness;
and

 

(ii)           the Loan Parties (taken as a whole) are not engaged in business
or a transaction, and are not about to engage in business or a transaction, for
which the Loan Parties’ property would constitute an unreasonably small capital.

 

SECTION 5.17.  Maintenance of Insurance.  The Borrower and the other Loan
Parties, as applicable, maintain insurance in accordance with the requirements
set forth in Section 6.07.  None of the Borrower or any of its Restricted
Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost except in each case as would not, individually or in
the aggregate, have a Material Adverse Effect.  Schedule 5.17 sets forth a true,
complete and correct description of all insurance maintained by or on behalf of
the Borrower and the other Loan Parties as of the Closing Date.

 

116

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 5.18.  Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any of the Borrower or its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of each of the Borrower or its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of the Borrower or its Restricted Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.  All employees of the Holding Companies and their
Subsidiaries (other than property-level employees at or below the general
manager level) are employees of the Borrower or any of its Restricted
Subsidiaries.

 

SECTION 5.19.  Restructuring Transactions Documentation.  (a) The Restructuring
Transactions Documentation listed on Schedule 5.19 constitute all of the
material agreements, instruments and undertakings relating to, or arising out
of, the Restructuring Transactions.  As of the Closing Date, except as described
in Schedule 5.19, none of the Restructuring Transactions Documentation has been
amended, supplemented or otherwise modified, and all such Restructuring
Transactions Documentation is in full force and effect.  To the knowledge of the
Responsible Officers of the Borrower, no party to any of the Restructuring
Transactions Documentation is in default thereunder as of the Closing Date.

 

(b)           As of the Closing Date, the representations and warranties of the
applicable Loan Parties and their Affiliates set forth in the Restructuring
Transactions Documentation are true and correct in all material respects.

 

SECTION 5.20.  Collateral.  To the extent required by the Collateral and
Guarantee Requirement and Section 4.01(a), the provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral, and no filing, recording,
registration or other action will be necessary to perfect or protect such Liens,
except (a) for the filing of all applicable UCC financing statements and all
applicable filings with the United States Patent and Trademark Office and United
States Copyright Office to be filed on the Closing Date or immediately
thereafter, (b) as provided under applicable Law with respect to the filing of
continuation statements for previously filed UCC financing statements, and
(c) approvals from the applicable Gaming Authorities of the Shareholder Pledge
Agreement and the Pledge Agreement, which have been duly obtained, taken, given
or made and are in full force and effect.

 

SECTION 5.21.  Location of Real Property.  Schedule 5.21 lists completely and
correctly, as of the Closing Date, all material owned or leased Real Property
and the addresses thereof, indicating for each parcel whether it is owned or
leased, including in the case of leased Real Property, the landlord name, lease
date and lease expiration date.  The Borrower and its Restricted Subsidiaries
own in fee or have valid leasehold interests in, as the case may be, all the
real property set forth on Schedule 5.21.

 

SECTION 5.22.  Permits.  (a) The Borrower and each Restricted Subsidiary has
obtained and holds all Permits (including, without limitation, all Gaming
Permits) required in

 

117

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such Person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted,
(b) all such Permits are in full force and effect, and each such Person has
performed and observed all requirements of such Permits, (c) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (d) no such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to any such Person, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such Person,
(e) each such Person reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense and (f) no such Person has any knowledge or
reason to believe that any Governmental Authority is considering limiting,
suspending, revoking or renewing on materially burdensome terms any such Permit,
in each case except as which could not reasonably be expected to have a Material
Adverse Effect.  The use being made of each Mortgaged Property is in conformity
with the certificate of occupancy issued for such Mortgaged Property, to the
extent applicable (except to the extent any such failure would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect).  All Gaming Permits required to be held by the Borrower and its
Restricted Subsidiaries are current and in good standing and the Borrower and
the relevant Restricted Subsidiaries presently hold all Gaming Permits necessary
for the continued operation of each Hotel/Casino Facility as a non-restricted
gaming facility.

 

SECTION 5.23.  Fiscal Year.  As of the Closing Date, the fiscal year of the
Holding Companies, the Borrower and each Restricted Subsidiary ends on
December 31 of each calendar year.

 

SECTION 5.24.  Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Patriot Act.

 

SECTION 5.25.  Use of Proceeds.  The Borrower will use the proceeds of the
Revolving Credit Loans and Swing Line Loans (a) to fund a portion of the
consideration paid by the Borrower on the Closing Date in respect of the OpCo
Acquisition, and (b) for working capital and other general corporate purposes of
the Borrower and its Restricted Subsidiaries, including the financing of the GVR
Acquisition and Permitted Acquisitions and other Investments to the extent
permitted under Section 7.02.  Letters of Credit will be used for general
corporate purposes of the Borrower, the Restricted Subsidiaries and, to the
extent permitted under Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

SECTION 5.26.  OpCo Cost Allocation.  As of the Closing Date, the allocation of
“Costs” (as defined in the OpCo Cost Allocation Agreement), other than “Costs”
that were not generally incurred prior to the Closing Date, among the Borrower,
OpCo and their respective Subsidiaries pursuant to the OpCo Cost Allocation
Agreement is generally consistent with the historical cost allocation practices
of Old OpCo.

 

118

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan shall remain outstanding, any other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.17 and 6.18) cause the
Holding Companies and each Restricted Subsidiary to:

 

SECTION 6.01.  Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender:

 

(a)           as soon as available, but in any event within one hundred five
(105) days after the end of each fiscal year of the Borrower beginning with the
fiscal year ended December 31, 2011, (x) consolidated and consolidating balance
sheets of the Borrower and its Restricted Subsidiaries as at the end of such
fiscal year, and the related consolidated and consolidating statements of income
or operations, members’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form (A) the figures for the previous fiscal
year and (B) in the case of such statements of income or operations, beginning
with the fiscal year ended December 31, 2011, the budget for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and (1) in the
case of such consolidated financial statements, audited and accompanied by a
report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (2) in the case of such consolidating financial statements, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, members’ equity and
cash flows of the Borrower and each of its Restricted Subsidiaries in accordance
with GAAP and (y) management’s discussion and analysis of the important
operational and financial developments of the Borrower and the Restricted
Subsidiaries during such fiscal year;

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower beginning with the fiscal
quarter ended June 30, 2011, (x) a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at the end of such fiscal quarter, and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form (A) for any
fiscal quarter ending after the first anniversary of the Closing Date, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year and (B) in the case of such
statements of income or operations, the budget for such fiscal quarter and the
portion of the fiscal year then ended, all in reasonable detail and certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes and (y)

 

119

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

beginning with the delivery of financial information for the fiscal quarter
ended December 31, 2011, management’s discussion and analysis of the important
operational and financial developments of the Borrower and the Restricted
Subsidiaries during such fiscal quarter;

 

(c)           as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of the Borrower beginning with the fiscal
month ended June 30, 2011, (i) a monthly revenue report in respect of the
Mortgaged Properties for such fiscal month, for the corresponding fiscal month
of the previous fiscal year and for the corresponding portion of previous fiscal
year and (ii) consolidated statements of income or operations of the Borrower
and the Restricted Subsidiaries for such fiscal month and for the portion of the
fiscal year then ended, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(d)           (i) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Holdco beginning with the fiscal year ended
December 31, 2011, (x) consolidated balance sheets of Holdco and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, members’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and (y) management’s discussion and
analysis of the important operational and financial developments of Holdco and
its Subsidiaries during such fiscal year and (ii) as soon as available, but in
any event within one hundred five (105) days after the end of each fiscal year
of Holdco beginning with the fiscal year ended December 31, 2011, consolidating
balance sheets of Holdco and its Subsidiaries as at the end of such fiscal year,
and the related consolidating statements of income or operations, members’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, certified by a
Responsible Officer of Holdco as fairly presenting in all material respects the
financial condition, results of operations, members’ equity and cash flows of
each of (1) Holdco and its Subsidiaries, (2) the Borrower and the Restricted
Subsidiaries, (3) LandCo Holdings and its Subsidiaries, (4) OpCo Holdings and
its Subsidiaries, (5) from and after the GVR Acquisition Consummation Date, the
GVR Entities and (6) each other Unrestricted Subsidiary in accordance with GAAP.

 

(e)           as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of Holdco beginning with the fiscal quarter
ended June 30, 2011, (x) a consolidated balance sheet of Holdco and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations of Holdco and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year then
ended,  (ii) consolidated statements of cash flows of Holdco and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year then
ended and (iii) consolidating statements of income or operations for each of
(A) the Borrower and the Restricted Subsidiaries, (B) LandCo Holdings and its
Subsidiaries, (C) OpCo Holdings and its Subsidiaries, (D) from and after the GVR

 

120

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Acquisition Consummation Date, the GVR Entities and (E) each other Unrestricted
Subsidiary for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdco as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Holdco and its
Subsidiaries and the financial condition and results of operations of each of
(A) the Borrower and the Restricted Subsidiaries, (B) LandCo Holdings and its
Subsidiaries, (C) OpCo Holdings and its Subsidiaries, (D) from and after the GVR
Acquisition Consummation Date, the GVR Entities and (E)  each other Unrestricted
Subsidiary in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (y) management’s discussion and
analysis of the important operational and financial developments of Holdco and
its Subsidiaries during such fiscal quarter;

 

(f)            as soon as available, and in any event no later than thirty
(30) days after  the end of each fiscal year of the Borrower, (i) an operating
and capital expenditure budget (in each case presented on a monthly and annual
basis) (each a “Budget”) for the Borrower and the Restricted Subsidiaries for
the following fiscal year and (ii) forecasts prepared by management of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, including projected balance sheets, income statements and cash flow
statements on a monthly basis for such following fiscal year, on a quarterly
basis for the fiscal year thereafter and on an annual basis for the next five
fiscal years thereafter.  Each such proposed Budget shall identify and set forth
the Borrower’s best estimate, after due consideration, of all revenue, costs,
and expenses for the Borrower and the Restricted Subsidiaries, and shall specify
gross revenues and operating expenses, including, without limitation, amounts
due monthly and annually under the Material Contracts of the Loan Parties, under
the Management Agreement, insurance premiums and expenditures for FF&E for such
fiscal year.  The Budget shall identify and set forth the Borrower’s best
estimate, after due consideration, of all costs and expenses contemplated to be
necessary in the related budget year (and, as to projects initiated or to be
initiated in or prior to the budget year but not completed in the budget year,
the estimated cost and completion schedule) for capital improvements and
leasehold improvements not included in the Budget, and the contemplated sources
of payment of the same; and

 

(g)           within fifteen (15) days after filing thereof, copies of the
reports required under Regulation 6.080 of Nevada Gaming Commission Regulation 6
(Accounting Regulations).

 

SECTION 6.02.  Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if knowledge of any such Event of Default was
so obtained, relevant information stating the nature and status of such event;

 

121

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           concurrently with delivery of the financial statements referred to
in Section 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and, if such Compliance Certificate
demonstrates an Event of Default of any covenant under Section 7.11, Holdco may
deliver, together with such Compliance Certificate, notice of its intent to cure
(a “Notice of Intent to Cure”) such Event of Default pursuant to Section 8.05;
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

 

(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)           no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b) (or, if not received by the Borrower or
the applicable Subsidiary prior to the date of such delivery, promptly after
receipt thereof), a copy of (i) each report delivered by the Manager to the
Borrower pursuant to the Management Agreement with respect to the calculation of
the Management Fees (as defined in the Management Agreement) for the fiscal
period covered by such Compliance Certificate and (ii) each report delivered by
any manager to any Unrestricted Subsidiary pursuant to a management agreement or
similar agreement with respect to calculation of the related management fee for
the fiscal period covered by such  Compliance Certificate;

 

(e)           no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b), copies of any material requests or
material notices received by the Borrower or any Restricted Subsidiary (other
than in the ordinary course of business) during the fiscal period covered by
such Compliance Certificate or material statements or material reports furnished
during the fiscal period covered by such Compliance Certificate to any holder of
debt securities of the Borrower or any Restricted Subsidiary pursuant to the
terms of any Indebtedness (other than intercompany Indebtedness among the
Borrower and the Restricted Subsidiaries) of the Borrower or any Restricted
Subsidiary in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

 

(f)            no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b), (i) updated exhibits to the Security
Agreement in accordance with Section 4.14 of the Security Agreement or
confirming that there has been no change in such exhibits since the Closing Date
(or the date of the last such report), (ii) updated exhibits to the Pledge
Agreement in accordance with Section 4.8 of the Pledge Agreement or confirming
that there has been no change in such exhibits since the Closing Date (or the
date of the last such report), (iii) updated exhibits to the Shareholder Pledge
Agreement in accordance with Section 4.8 of the Shareholder Pledge Agreement or
confirming that there has been no

 

122

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

change in such exhibits since the Closing Date (or the date of the last such
report), (iv) a description of each event, condition or circumstance during the
fiscal period covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b), (v) a list of each Subsidiary that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate and indicates whether such
Subsidiary is a Native American Subsidiary, (vi) a report setting forth the
payments received by the Borrower under the Subsidiary Cost Allocation
Agreements during such fiscal period and (vii) copies of each amendment,
consent, modification or waiver to the Manager Documents, the Holding Company
Tax Sharing Agreement, any Subsidiary Cost Allocation Agreement, any Transition
Services Agreement or any Subsidiary Tax Sharing Agreement entered into during
such fiscal period not previously delivered pursuant to Section 6.03(b); and

 

(g)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Holding Companies, any Loan Party
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (c), (d) or
(e) or Section 6.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: 
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks/IntraAgency or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be

 

123

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 6.03.  Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent of:

 

(a)             the occurrence of any Default (such notice to be provided within
two Business Days of such knowledge);

 

(b)             any material amendment, waiver or other modification made to, or
delivery of any notice of default or termination or assignment of, any Manager
Document, the Holding Company Tax Sharing Agreement, any Subsidiary Cost
Allocation Agreement, any Transition Services Agreement or any Subsidiary Tax
Sharing Agreement;

 

(c)           any material amendment, waiver or other material modification made
to, or delivery of any notice of default or termination of, or the entry into,
any Material Contract of any Loan Party, any LandCo Loan Document, any OpCo Loan
Document or any GVR Loan Document (together with a copy of any such amendment,
waiver, modification or notice);

 

(d)           the entering into by the Borrower or any Subsidiary of any
management contract (together with a copy of any such management contract)
whereby another Person will manage the gaming operations at one or more of the
properties owned or leased by the Borrower or its Subsidiaries;

 

(e)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event;

 

(f)            the occurrence of a Casualty Event or the damage, loss or
destruction of a material portion of the Collateral;

 

124

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(g)         with respect to Plan years beginning on or after December 31, 2010,
any documents or notices described in Section 101(k) of ERISA that any Loan
Party or ERISA Affiliate has received with respect to any Multiemployer Plan;

 

(h)           receipt by any Loan Party of any written communication to any
Holding Company, the Borrower, any Restricted Subsidiary, the Manager or
Fertitta Entertainment from any Gaming Authority advising it of a material
violation of or material non-compliance with any Gaming Law by a Holding
Company, the Borrower, any Restricted Subsidiary, the Manager or Fertitta 
Gaming; and

 

(i)            the occurrence of any event of default under the LandCo Credit
Agreement, the OpCo Credit Agreement or the GVR Credit Agreement.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) through (i) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.  Payment of Obligations.  File all U.S. federal income and other
material tax returns required to be filed in any jurisdiction and pay, discharge
or otherwise satisfy as the same shall become due and payable, all its material
obligations and liabilities in respect of material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property.

 

SECTION 6.05.  Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), Permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

 

SECTION 6.06.  Maintenance of Properties; Employees.  Except if the failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.  The Borrower shall cause all
employees of the Holding Companies and their Subsidiaries (other than
property-level employees at or below the general manager level, which may be
employed at Subsidiaries) to be employees of the Borrower or any of its
Restricted Subsidiaries.

 

SECTION 6.07.  Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar

 

125

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

business, in accordance with the requirements specified in Exhibit L or as
otherwise reasonably requested by the Administrative Agent and ensure that the
Administrative Agent is an additional insured and/or loss payee, as applicable,
under such insurance, as reasonably requested by the Administrative Agent.

 

SECTION 6.08.  Compliance with Laws.  (a) Comply in all material respects with
any requirements of all Laws, and all orders, writs, injunctions and decrees, of
any Governmental Authority applicable to it or to its business or property,
except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (b) take, or cause to be taken, all action necessary to
maintain in full force and effect and in good standing any and all Gaming
Permits and approvals or other entitlements allowing for the conduct, either
currently or in the future, of nonrestricted gaming activities on any applicable
Mortgaged Property (or any portion thereof), in each case, that are material to
the operation of such Mortgaged Property and (c) take, or cause to be taken, all
action necessary to maintain in full force and effect and in good standing any
and all other Permits (including all Permits under Liquor Laws) material to the
operation of each Hotel/Casino Facility.

 

SECTION 6.09.  Books and Records; Quarterly Conference Calls.

 

(a)           Maintain proper books of record and account, in which entries that
are full, true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Holding Companies, the Borrower
or such Subsidiary, as the case may be.

 

(b)           At the request of the Administrative Agent, within 10 days after
the date of the delivery (or, if later, required delivery) of the annual or
quarterly financial information pursuant to Sections 6.01(a) and (b), beginning
with the delivery of the financial information for the fiscal year ended
December 31, 2011, hold a conference call or teleconference, at a time selected
by the Borrower and reasonably acceptable to the Administrative Agent, with all
of the Lenders that choose to participate, to review the financial results of
the previous fiscal year or fiscal quarter, as the case may be, and the
financial condition of Holdco and its Subsidiaries and the Borrower and the
Restricted Subsidiaries and the Budget for the current fiscal year.

 

SECTION 6.10.  Inspection Rights.  Subject to applicable Gaming Laws, permit
representatives, designees and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers
and independent public accountants, all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that (x) only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10, and (y) absent the existence of an Event of Default, the
Administrative Agent shall not exercise such rights more often than (i) four
(4) times during the first year following the Closing Date and (ii) from and
after the first anniversary of the Closing Date, two (2) times during each 12
month period commencing on the first anniversary of the Closing Date; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
of its  representatives or independent contractors) may do any of the foregoing
at the

 

126

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

expense of the Borrower (without limitation as to the number of such visits) at
any time during normal business hours and upon reasonable advance notice (it
being understood and agreed that the Administrative Agent shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
independent public accountants).  Without limitation of the foregoing, the
Borrower shall, and shall cause the Restricted Subsidiaries, to comply with the
covenants specified in Exhibit N.

 

SECTION 6.11.  Covenant to Guarantee Obligations and Give Security.  (a) At the
Borrower’s expense, promptly take all action necessary or reasonably requested
by the Administrative Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied.

 

(b)           Without limitation of the foregoing paragraph (a), upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Unrestricted Subsidiary) by any Loan Party or the designation in accordance with
Section 6.14(a) of any existing direct or indirect Subsidiary as a Restricted
Subsidiary:

 

(i)            within thirty (30) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:

 

(A)          cause each such Restricted Subsidiary to furnish to the
Administrative Agent a description of the Real Properties owned or leased by
such Restricted Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

 

(B)           cause (x) each such Restricted Subsidiary to duly execute and
deliver to the Administrative Agent Mortgages, Security Agreement Supplements,
Pledge Agreement Supplements, Intellectual Property Security Agreements, Control
Agreements and a counterpart of the Intercompany Note and to execute, deliver,
file and record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions necessary in order to
create a first-priority perfected security interest (subject only to Permitted
Liens) in all of its assets that are required to be pledged pursuant to the
Collateral and Guarantee Requirement (including, with respect to such Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (to the extent
applicable due to similar jurisdiction and/or type of property, consistent with
the Mortgages, Security Agreement, Pledge Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement and (y) each direct or indirect parent of each such Restricted
Subsidiary to duly execute and deliver to the Administrative Agent such Security
Agreement Supplements and Pledge Agreement Supplements and to execute, deliver,
file and record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions (with the priority
required by the Collateral Documents) as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (to the extent
applicable due

 

127

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

to similar jurisdiction and/or type of property, consistent with the Security
Agreement and Pledge Agreement in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

 

(C)           subject to the receipt of any approvals required under applicable
Gaming Laws, (x) cause each such Restricted Subsidiary to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent and
(y) cause each direct or indirect parent of such Restricted Subsidiary to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Restricted Subsidiary that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents indorsed in blank to the Administrative Agent;

 

(D)          take and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements, (subject to applicable Gaming Laws) delivery of stock and membership
interest certificates and delivery of promissory notes duly endorsed in favor of
the Administrative Agent (if any such Investment is by way of loan or advance))
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

 

(E)           cause each such Restricted Subsidiary to duly execute and deliver
to the Administrative Agent a Guaranty Supplement or a new guaranty, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the Obligations; and

 

(F)           cause each such Restricted Subsidiary to deliver to the
Administrative Agent such documents and certificates as would have been required
pursuant to Sections 4.01(a)(iii) and (v) had such Subsidiary been a Restricted
Subsidiary on the Closing Date;

 

(ii)           within thirty (30) days after the request therefor by the
Administrative Agent or such longer period as the Administrative Agent may agree
in its discretion, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the

 

128

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters of
law set forth in this Section 6.11(b) as the Administrative Agent may reasonably
request; and

 

(iii)          as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Real Property that is required to be subject to a Lien for the benefit
of the Lenders pursuant to the Collateral and Guarantee Requirement any existing
title reports, surveys or environmental assessment reports.

 

(c)           Without limitation of the foregoing paragraph (a), concurrently
with (x) the acquisition of any material personal property by the Borrower or
any Restricted Subsidiary, (y) the acquisition of any owned Real Property by the
Borrower or any Restricted Subsidiary that is either (i) contiguous to any
Mortgaged Property and the Administrative Agent reasonably determines that the
value of the applicable Mortgaged Property is materially increased by
encumbering such contiguous property and such material increase in value
outweighs the costs and expenses associated with encumbering such contiguous
property or (ii) has a Fair Market Value in excess of $1,000,000 or (z) the
entering into, or renewal, by the Borrower or any Restricted Subsidiary of a
material ground lease in respect of Real Property, if such personal property,
owned Real Property or lease shall not already be subject to a perfected Lien
pursuant to the Collateral and Guarantee Requirement, the Borrower shall give
notice thereof to the Administrative Agent and, within thirty (30) days of such
acquisition, or entry into or renewal of such ground lease, cause such assets to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to Real Property.

 

SECTION 6.12.  Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

 

SECTION 6.13.  Further Assurances and Post-Closing Conditions.  (a) Promptly
upon reasonable request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents.

 

129

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           In the case of any Real Property referred to in
Section 6.11(b)(i)(B) or 6.11(c), provide the Administrative Agent with
Mortgages with respect to such owned Real Property or material ground lease
within the time periods specified herein, together with:

 

(i)            evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements (including endorsements for future advances under the Loan
Documents) and in amount, reasonably acceptable to the Administrative Agent (not
to exceed the value of the real properties covered thereby), issued, coinsured
and reinsured by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid subsisting Liens on the property
described therein, free and clear of all defects and encumbrances, subject to
Permitted Liens, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

(iii)          opinions of local counsel for the Loan Parties in states in which
such Real Properties are located, with respect to the enforceability of and
creation of a valid lien of record under, and perfection of, the Mortgages and
any related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)          flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the
Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map;

 

(v)           either (A) a letter or other evidence with respect to each
Mortgaged Property from the appropriate Governmental Authorities concerning
compliance with applicable zoning and building laws, (B) an ALTA 3.1 zoning
endorsement for such Mortgage Policy or (C) a zoning report prepared by The
Planning Zoning Resource Corporation indicating that such Mortgaged Property is
in material compliance with applicable zoning and building laws; and

 

(vi)          such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

 

SECTION 6.14.  Designation of Subsidiaries.  (a) At the Borrower’s election, at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted

 

130

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower and the
Restricted Subsidiaries shall be in Pro Forma Compliance with the covenants set
forth in Section 7.11 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) the Investment resulting from the designation of any
such Subsidiary as an Unrestricted Subsidiary pursuant to this
Section 6.14(a) is permitted by Section 7.02, (iv) any Indebtedness or Liens of
any Unrestricted Subsidiary designated as a Restricted Subsidiary pursuant to
this Section 6.14(a) are permitted by Sections 7.03 and 7.01, respectively,
(v) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated an Unrestricted Subsidiary, (vi) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it owns a Core
Property, (vii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if (after giving effect to such designation) it will provide any
Guarantee of any Indebtedness of the Borrower or any other Restricted
Subsidiary, (viii) neither LandCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the LandCo Credit Agreement and related loan documents
have been terminated and all loans and other obligations thereunder (other than
customary indemnification and expense reimbursement obligations not then due and
payable that expressly survive the termination thereof) have been paid in full
in cash, (ix) neither OpCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the OpCo Credit Agreement and related loan documents
have been terminated and all loans and other obligations thereunder (other than
customary indemnification and expense reimbursement obligations not then due and
payable that expressly survive the termination thereof) have been paid in full
in cash, (x) no GVR Entity may be designated as a Restricted Subsidiary unless
and until all commitments and letters of credit under the GVR Credit Agreement
and related loan documents have been terminated and all loans and other
obligations thereunder (other than customary indemnification and expense
reimbursement obligations not then due and payable that expressly survive the
termination thereof) have been paid in full in cash and (xi) after the IP Holdco
Transition Date, IP Holdco may not be designated as an Unrestricted Subsidiary. 
The designation of any Subsidiary as an Unrestricted Subsidiary (other than any
Subsidiary created or acquired in connection with a Permitted Acquisition and
designated as an Unrestricted Subsidiary at the time of such Permitted
Acquisition) shall constitute an Investment by the Borrower therein  at the date
of designation in an amount equal to the Fair Market Value of the net assets of
such Subsidiary at the time that such Subsidiary is designated as an
Unrestricted Subsidiary.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

 

(b)           At the Borrower’s election, at any time, designate a Restricted
Subsidiary as a Native American Subsidiary, but only to the extent that such
designation is consistent with the definition of “Native American Subsidiary”. 
Upon any Native American Subsidiary’s ceasing to satisfy any of the requirements
set forth in the definition of such term, the Borrower shall notify the
Administrative Agent thereof and shall take the actions required pursuant to
Section 6.11 and such Subsidiary shall cease to be a Native American Subsidiary.

 

131

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(c)           After all commitments and letters of credit (if any) under the
OpCo Credit Agreement have been terminated and all loans and other obligations
(other than customary indemnity obligations and expense reimbursement
obligations not then due and payable that expressly survive the termination
thereof) shall have been paid in full in cash, (i) designate OpCo Holdings and
its Subsidiaries as Restricted Subsidiaries, so long as such designation may
otherwise be made in compliance with Section 6.14(a) or such designation is
otherwise approved by the Administrative Agent (acting with the consent of the
Required Lenders) and (ii) thereafter take the actions required pursuant to
Section 6.11 in connection therewith.

 

(d)           After all commitments and letters of credit (if any) under the
LandCo Credit Agreement have been terminated and all loans and other obligations
(other than customary indemnity obligations and expense reimbursement
obligations not then due and payable that expressly survive the termination
thereof) shall have been paid in full in cash, (i) designate LandCo Holdings and
its Subsidiaries as Restricted Subsidiaries, so long as such designation may
otherwise be made in compliance with Section 6.14(a) or such designation is
otherwise approved by the Administrative Agent (acting with the consent of the
Required Lenders) and (ii) thereafter take the actions required pursuant to
Section 6.11 in connection therewith.

 

(e)           After all commitments and letters of credit (if any) under the GVR
Credit Agreement have been terminated and all loans and other obligations (other
than customary indemnity obligations and expense reimbursement obligations not
then due and payable that expressly survive the termination thereof) shall have
been paid in full in cash, (i) designate the GVR Entities as Restricted
Subsidiaries, so long as such designation may otherwise be made in compliance
with Section 6.14(a) or such designation is otherwise approved by the
Administrative Agent (acting with the consent of the Required Lenders) and
(ii) thereafter take the actions required pursuant to Section 6.11 in connection
therewith.  This paragraph (e) shall not apply prior to the GVR Acquisition
Consummation Date.

 

(f)            On the IP Holdco Transition Date, designate IP Holdco as a
Restricted Subsidiary, and the Borrower shall thereafter take the actions
required pursuant to Section 6.11 in connection therewith.

 

SECTION 6.15.  Information Regarding Collateral.  Furnish to the Administrative
Agent prompt written notice of any change (a) in any Loan Party’s corporate
name, (b) in the location of any Loan Party’s chief executive office, its
principal place of business, and, upon request of the Administrative Agent, in
the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(c) in any Loan Party’s identity, jurisdiction of organization or organizational
structure or (d) in any Loan Party’s U.S. Federal Taxpayer Identification
Number, as applicable, and, in any event, no such change shall be effected or
permitted unless all filings have been made (or will be made on a timely basis)
under applicable Laws or otherwise and all other actions have been taken (or
will be taken on a timely basis) that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; provided
that any such written notice under clauses (a) or (c) above shall be given to
the

 

132

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Administrative Agent (or such shorter period as the Administrative Agent may
agree in writing) not less than thirty (30) days prior to such change; provided,
further, that no Loan Party shall change its jurisdiction of organization to a
jurisdiction located outside the United States without the consent of the
Required Lenders.

 

SECTION 6.16.  Corporate Separateness.  (a) Satisfy, and cause each of its
Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate, limited liability company and other formalities, including, as
applicable, the holding of regular board of managers’ or members’ meetings or
action by managers or members without a meeting and the maintenance of corporate
records.

 

(b)           Ensure that (i) no bank account of any Unrestricted Subsidiary
shall be held jointly with the Borrower or any of its Restricted Subsidiaries
and no bank account of the Borrower or any Restricted Subsidiary shall be held
jointly with any of the Unrestricted Subsidiaries or any other Person, and
(ii) any financial statements distributed to any creditors of any Unrestricted
Subsidiary shall clearly establish or indicate the corporate separateness of
such Unrestricted Subsidiary from the Holding Companies, the Borrower and its
Restricted Subsidiaries.

 

SECTION 6.17.  Interest Rate Protection.  Within 60 days after the Closing Date,
enter into, and thereafter maintain, Swap Contracts, with terms and conditions
reasonably satisfactory to the Administrative Agent and with a counterparty
reasonably satisfactory to the Administrative Agent, to the extent necessary to
provide that the aggregate principal amount of the Term Loans subject to either
a fixed interest rate or interest rate protection for a period of not less than
three years from the date of the entry into the applicable Swap Contract,
together with the aggregate outstanding principal balance of the Exchange
Securities, shall equal at least 50% of the aggregate outstanding principal
balance of the Term Loans and the Exchange Securities.

 

SECTION 6.18.  Management Agreement.

 

(a)           Payment of Sums Due Under Management Agreement. Subject to 
Section 6.18(i) below, pay all management fees and other charges reserved in or
payable under the Management Agreement on or prior to the due date thereof
except where (i) the validity or amount thereof is being contested in good
faith, (ii) the Borrower has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)           Performance of Covenants.  (i) Promptly perform and observe in all
material respects all of the terms, covenants and conditions required to be
performed and observed by the Borrower under the Management Agreement, the
breach of which would permit any party to the Management Agreement validly to
terminate the Management Agreement (including, without limitation, all payment
obligations), (ii) do all things commercially reasonable to preserve and to keep
unimpaired its rights under the Management Agreement, (iii) not waive, excuse or
discharge any of the material obligations of the Manager or any other party to
the Management Agreement without the Administrative Agent’s prior written
consent in each instance, and (iv) enforce the material obligations of the
Manager and the other parties to the

 

133

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Management Agreement, except, in the case of the foregoing clauses (i) through
(iv), in any such case where same would not reasonably be expected to have a
Material Adverse Effect.

 

(c)           No Modification or Termination.

 

(i)            Not consent to or acquiesce in any amendment, modification,
waiver or change to any Manager Document in any manner adverse to the interests
of the Lenders in any material respect; it being acknowledged and agreed by the
parties hereto that any amendment, waiver or other modification which would have
the effect of (A) increasing management fees, required reserves or termination
fees or (B) shortening the term thereof shall be deemed adverse to the interests
of the Lenders in a material respect.

 

(ii)           Not permit, consent to or acquiesce in any cancellation,
termination or surrender of any Manager Document.

 

(d)           Notices of Default.  Promptly (but in no event later than two
(2) Business Days after the Borrower’s receipt thereof) deliver (or cause to be
delivered) to the Administrative Agent copies of any written notice of default
by any party under the Management Agreement, or of any written notice from the
Manager or any other party to the Management Agreement of its intention to
terminate the Management Agreement.

 

(e)           Delivery of Information.  Promptly furnish (or cause to be
furnished) to the Administrative Agent copies of such information and evidence
as the Administrative Agent may reasonably request concerning the Borrower’s due
observance, performance and compliance with the terms, covenants and conditions
of the Management Agreement.

 

(f)            Other Management Agreements; Delegation of Manager’s Duties.  Not
enter into any management agreements other than the Management Agreement, or
permit the Manager to assign or sub-contract its duties or responsibilities
under the Management Agreement (except as permitted under the Management
Agreement as in effect on the date hereof).

 

(g)           Further Assurances.  At its sole cost and expense, execute and
deliver to Administrative Agent, within five (5) Business Days after request,
such documents, instruments or agreements as may be reasonably required to
permit the Administrative Agent to cure any default under the Management
Agreement.

 

(h)           Management Agreement Cure By Administrative Agent.  In the event
of a default by the Borrower in the performance of any of its obligations under
the Management Agreement beyond any applicable notice and cure periods therein,
including, without limitation, any default in the payment of any sums payable
thereunder, then, in each and every such case, subject to applicable Gaming
Laws, the Administrative Agent may, at its option, cause the default or defaults
to be remedied.  The Borrower shall, on demand, reimburse the Administrative
Agent for all advances made and out-of-pocket expenses incurred by the
Administrative Agent in curing any such default (including, without limitation,
reasonable attorneys’ fees and disbursements), together with interest thereon
computed at the Default Rate from the date that such advance is made to and
including the date the same is paid to the Administrative Agent.

 

134

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(i)            Subordination. At all times cause the Management Agreement and
all management fees payable thereunder to be subordinated to the Obligations and
the Liens held by the Administrative Agent pursuant to the Management
Subordination Agreement (or otherwise on terms satisfactory to the
Administrative Agent in its sole discretion).

 

(j)            Rights of Administrative Agent. The Administrative Agent shall
have the right (but shall have no obligation) at any time that there shall exist
and be continuing an Event of Default, to take in Administrative Agent’s own
name or in the name of the Borrower (but at the Borrower’s expense, which shall
be reimbursed to the Administrative Agent upon demand and shall constitute part
of the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)            to exercise any of the rights of the Borrower under the
Management Agreement and to request and require the Manager to attorn to
Administrative Agent (or its designee);

 

(ii)           to terminate the Management Agreement in accordance with, and
subject to the terms of, the Management Agreement and the Management
Subordination Agreement;

 

(iii)          to amend, modify or extend the Management Agreement by agreement
with the Manager;

 

(iv)          to cure any default under the Management Agreement; and

 

(v)           to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Management Agreement;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid. Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes, constitutes and
empowers and authorizes the Administrative Agent (and all officers, employees or
agents designated by the Administrative Agent) and hereby irrevocably appoints
the Administrative Agent as the Borrower’s attorney-in-fact (which irrevocable
appointment is coupled with an interest) for the purpose of enforcing the
Borrower’s rights under the Management Agreement and the Administrative Agent’s
rights in Section 6.18(h) and (j) upon the occurrence and continuance of an
Event of Default.  The Borrower shall, within five (5) Business Days after
written request is made therefor by the Administrative Agent, execute and
deliver to the Administrative Agent or to any party designated by the
Administrative Agent, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary or desirable to complete
or perfect the interest, rights or powers of the Administrative Agent pursuant
to this Section 6.18 or as may otherwise be required by the Administrative
Agent.

 

135

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 6.19.  Unrestricted Subsidiaries.

 

(a)           Existence and Maintenance of Properties.  Except if the failure to
do so could not reasonably be expected to have a Material Adverse Effect, to the
extent funds are available at such Unrestricted Subsidiary for such purpose,
cause each Unrestricted Subsidiary to:

 

(i)            Preserve, renew and maintain in full force and effect its legal
existence;

 

(ii)           (A) Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (B) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice; and

 

(iii)          Maintain such insurance with respect to its properties and
business as shall be required by any applicable financing documentation to which
it is a party.

 

(b)           Gaming Permits.  Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, take, or cause to be
taken, all action necessary to maintain in full force and effect and in good
standing any and all Gaming Permits and approvals or other entitlements allowing
for the conduct, either currently or in the future, of nonrestricted gaming
activities on any applicable real property (or any portion thereof); provided
that any failure to comply with the foregoing shall constitute a breach of this
paragraph (b) only if such failure occurs as a result of fraud, gross
negligence, intentional misconduct of the Borrower, the Manager or Fertitta
Entertainment or their respective principals or Affiliates.

 

(c)           Sale of All or Substantially All Assets.  Within ten (10) Business
Days following the sale of all or substantially all of the assets of any
Unrestricted Subsidiary and repayment of all Indebtedness thereof, cause to be
distributed to the Borrower any Net Cash Proceeds of such sale (determined as if
each reference in the definition of “Net Cash Proceeds” to a Restricted
Subsidiary was to an Unrestricted Subsidiary) remaining after repayment of the
Indebtedness of such Unrestricted Subsidiary and repayment of (or establishment
of reasonable reserves for) any other liabilities of such Unrestricted
Subsidiary.

 

(d)           GVR Acquisition.  Within ten (10) Business Days after the GVR
Acquisition Consummation Date (or, if the GVR Acquisition Consummation Date
shall be the Closing Date, on the Closing Date), deliver to the Administrative
Agent certified copies of the GVR Credit Agreement, the GVR Tax Sharing
Agreement, the GVR Cost Allocation Agreement and the GVR Transition Services
Agreement, in each case, in form and substance acceptable to the Administrative
Agent.

 

(e)           Transition Services Agreements.  The performance by the Borrower
or any of its Restricted Subsidiaries of any obligation expressly required of it
under a Transition Services Agreement shall not give rise to a Default under
this Agreement or any other Loan Document.

 

136

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 6.20.  Equity Issuances.

 

(a)           In the case of Holdco, contribute to the Borrower, on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds, all Net Cash Proceeds received by Holdco in respect of any capital
contribution or sale or issuance of its Equity Interests, other than the
proceeds of any Permitted Holdco Convertible Indebtedness Equity Issuance to the
extent applied to repay, prepay, redeem, purchase or otherwise satisfy any
Holdco Convertible Indebtedness.

 

(b)           In the case of the Borrower, on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds, deposit to a
segregated deposit account subject to a Control Agreement all funds received
from Holdco pursuant to the foregoing paragraph (a) (net of the Applicable
Clawback Amount with respect thereto) and, until such funds have been applied to
a Permitted Acquisition, Investment or Capital Expenditure in accordance with
Section 2.05(b)(iv) or applied to repayment of the Loans (including under the
Revolving Credit Facility), maintain such funds in a segregated deposit account
subject to a Control Agreement.

 

SECTION 6.21.  Subsidiary Cost Allocation Agreements.  (i) Promptly perform and
observe in all material respects all of the terms, covenants and conditions
required to be performed and observed by the Borrower under each Subsidiary Cost
Allocation Agreement, (ii) do all things commercially reasonable to preserve and
to keep unimpaired its material rights under each Subsidiary Cost Allocation
Agreement, (iii) not waive, excuse or discharge any of the material obligations
of any Unrestricted Subsidiary under any Subsidiary Cost Allocation Agreement
without the Administrative Agent’s prior written consent in each instance, (iv)
enforce the material obligations of each Unrestricted Subsidiary under each
Subsidiary Cost Allocation Agreement and (v) cause each Unrestricted Subsidiary
to be party to, or otherwise covered by, a Subsidiary Cost Allocation Agreement.

 

SECTION 6.22.  Maintenance of Ratings.  Use commercially reasonable efforts to
obtain and maintain (i) a public corporate family rating of the Borrower and a
rating of each Class of Term Loans, in each case from Moody’s, and (ii) a public
corporate credit rating of the Borrower and a rating of each Class of Term
Loans, in each case from S&P (it being understood and agreed that “commercially
reasonable efforts” shall in any event include the payment by the Borrower of
customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process).

 

137

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan shall remain outstanding, any other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any of the
Holding Companies or Restricted Subsidiaries to, directly or indirectly:

 

SECTION 7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) any such Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) such Liens
shall secure only those obligations which they secure on the Closing Date and
refinancings, extensions, renewals and replacements thereof permitted hereunder;

 

(c)           Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

138

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(g)           public and private easements, rights-of-way, restrictions,
encroachments, protrusions, franchises, licenses, permits, zoning laws,
covenants, conditions, restrictions and other similar non-monetary encumbrances
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary and any and all exceptions to title
disclosed on Schedule B of each of the Mortgage Policies;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h), so long as such Liens are adequately
bonded (if required by the applicable court) and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for the property financed
by such Indebtedness, accessions thereto and the proceeds and the products
thereof, (iii) with respect to Capitalized Leases, such Liens do not at any time
extend to or cover any assets (except for accessions to such assets) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (iv) the amount of
Indebtedness secured thereby does not exceed the cost of the acquisition,
repair, replacement, construction or improvement (as applicable) of such
property;

 

(j)            (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.19 and (ii) with respect to all other properties and
assets of the Loan Parties, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business which do not (x) interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary
or (y) secure any Indebtedness;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(i) and (n)
to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such

 

139

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

 

(n)           Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

 

(o)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Closing Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e);

 

(p)           any interest or title of a lessor under leases entered into by the
Borrower or any of the Restricted Subsidiaries (in their capacities as lessee)
in the ordinary course of business;

 

(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(r)            Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

(s)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(t)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(u)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

140

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(v)           Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(w)          other Liens on assets securing Indebtedness outstanding in an
aggregate principal amount not to exceed $10,000,000; provided however that no
Liens on assets constituting Collateral shall be permitted under this clause (w)
to secure Indebtedness for borrowed money or reimbursement obligations under
letters of credit of any Loan Party; and

 

(x)            Liens arising under the WF Indemnification Agreement.

 

SECTION 7.02.  Investments.  Make or hold any Investments, except:

 

(a)           Investments by the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investments were made; provided, however,
that (i) at any time Revolving Credit Loans and/or Swing Line Loans are
outstanding, the aggregate amount of Unrestricted cash and Cash Equivalents held
by the Borrower and its Restricted Subsidiaries shall not exceed $15,000,000 for
any period of five consecutive Business Days and (ii) the aggregate amount of
Cage Cash maintained by the Borrower and the Restricted Subsidiaries (A) shall
not exceed the amount of cash, determined by the Borrower in its reasonable
business judgment consistent with past practices, desirable in the ordinary
course of business to be maintained in the Hotel/Casino Facilities and (B) shall
not exceed $60,000,000 (or such higher amount of Cage Cash as shall be required
by the Gaming Authorities for the Borrower and the Restricted Subsidiaries in
the aggregate as set forth in a written notice from the Borrower to the
Administrative Agent and the Lenders) for any period of five consecutive
Business Days, provided, further, that, upon a Permitted Acquisition, the
maximum amount specified in this clause (B) shall be increased to an amount
reasonably determined by the Borrower (subject to the consent of the
Administrative Agent (not to be unreasonably withheld)) to reflect any increase
in the aggregate amount of Cage Cash of the Borrower and the Restricted
Subsidiaries desirable in the ordinary course of business in connection with
such Permitted Acquisition;

 

(b)           loans or advances to officers, directors, board managers and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes so long as made in accordance with applicable law,
and (ii) in connection with such Person’s purchase of Equity Interests of Holdco
(provided that the amount of such loans and advances described in this clause
(b) (ii) shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $1,000,000 at any time outstanding;

 

(c)           Investments by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

141

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively;

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.02(f) by the Borrower or any Restricted Subsidiary in the Borrower or
any other Restricted Subsidiary; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.02;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)            the purchase or other acquisition after the Closing Date of
property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person, or Equity
Interests in a Person that, upon the consummation thereof, will be a Subsidiary
of the Borrower (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

 

(A)          with respect to any Permitted Acquisition having Aggregate
Consideration equal to or greater than $10,000,000, the Borrower shall (1)
deliver to the Administrative Agent, on behalf of the Lenders, no later than ten
(10) Business Days (or such later date as determined by the Administrative Agent
in its reasonable discretion) prior to the date on which any such purchase or
other acquisition is consummated, written notice thereof, (2) use reasonable
best efforts to deliver to the Administrative Agent promptly, but in no event
later than the consummation of such purchase or acquisition, copies of the
applicable purchase agreement and all other material transaction documents and
other information in connection therewith reasonably requested by the
Administrative Agent and (3) deliver to the Administrative Agent, no later than
five (5) Business Days (or such later date as determined by the Administrative
Agent in its reasonable discretion) prior to the date on which any such purchase
or acquisition is consummated, a certificate of Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, specifying
whether any newly created or acquired Subsidiary will result therefrom and
whether such Subsidiary will constitute a Restricted Subsidiary or Unrestricted
Subsidiary;

 

(B)           the Aggregate Consideration paid in respect of such Permitted
Acquisition, together with the Aggregate Consideration paid in respect of all
other Permitted Acquisitions since the Closing Date (excluding the GVR
Acquisition and further excluding, in each case, amounts funded using the
proceeds of Revolving Credit Loans or Swing Line Loans), shall not exceed the
sum of (1) the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.05) received after the
Closing Date that are

 

142

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Not Otherwise Applied plus (2) Cumulative Excess Cash Flow to the extent Not
Otherwise Applied;

 

(C)           the acquired property, assets, business or Person is in the same
line of business as the Borrower or a Restricted Subsidiary;

 

(D)          if all or any portion of such purchase or acquisition is funded by
the proceeds of Revolving Credit Loans or Swing Line Loans, each Hotel/Casino
Facility subject to such purchase or acquisition is located in the Las Vegas
Locals Market;

 

(E)           (i) all property and assets acquired by the Borrower or any
Restricted Subsidiary in such purchase or other acquisition shall constitute
Collateral (unless the same constitute Excluded Assets) in accordance with
Section 6.11 and (ii) each Subsidiary created or acquired in connection with
such Permitted Acquisition that will constitute a Restricted Subsidiary shall
become a Guarantor and cause all of its respective property and assets to become
Collateral (unless the same constitute Excluded Assets) in accordance with
Section 6.11;

 

(F)           if any portion of the Aggregate Consideration for such Permitted
Acquisition is funded using the proceeds of Revolving Credit Loans or Swing Line
Loans (other than Revolving Credit Loans or Swing Line Loans drawn using
Availability created by repayments of Revolving Credit Loans and Swing Line
Loans using proceeds of Cumulative Excess Cash Flow that is Not Otherwise
Applied), the aggregate outstanding principal amount of Indebtedness assumed or
incurred by the Borrower and its Subsidiaries (other than pursuant to the
Revolving Credit Facility) in connection with such Permitted Acquisition shall
not be greater than 4.0 times the Aggregate Consideration (exclusive of any such
assumed or incurred Indebtedness) paid in respect of such Permitted Acquisition;

 

(G)           if (i) any Subsidiary created or acquired in connection with such
Permitted Acquisition shall constitute an Unrestricted Subsidiary and (ii) any
portion of the Aggregate Consideration for such Permitted Acquisition is funded
using the proceeds of Revolving Credit Loans or Swing Line Loans (other than
Revolving Credit Loans or Swing Line Loans drawn using Availability created by
repayments of Revolving Credit Loans and Swing Line Loans using proceeds of
Cumulative Excess Cash Flow that is Not Otherwise Applied), the principal
balance of the Revolving Credit Loans and Swing Line Loans so applied shall not,
in the aggregate, exceed the sum of (x) the portion of such Aggregate
Consideration funded using Cumulative Excess Cash Flow that is Not Otherwise
Applied and (y) the portion of such Aggregate Consideration funded using Net
Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.05); provided, that any such Permitted
Equity Issuances shall be funded to Holdco, by Holdco to the Borrower and by the
Borrower to the applicable Unrestricted Subsidiary;

 

143

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(H)          (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition (including any Indebtedness incurred in connection therewith),
(i) the Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11 and (ii) the
Total Leverage Ratio (as determined on a Pro Forma Basis after giving effect to
such purchase or other acquisition) shall be less than or equal to the Total
Leverage Ratio (as determined immediately prior to such purchase or
acquisition), with such compliance with preceding clauses (i) and (ii) to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though (where applicable) such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the principal accounting officer of the Borrower
demonstrating such compliance calculation in reasonable detail;

 

(I)            the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days prior to the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(J)            after giving effect to such purchase or acquisition and any
incurrence of Indebtedness in connection therewith, Liquidity shall not be less
than $40,000,000;

 

(j)            the Restructuring Transactions (including, without limitation,
the OpCo Acquisition);

 

(k)           Investments in the ordinary course of business consisting of
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
and Article 4 of the Uniform Commercial Code customary trade arrangements with
customers consistent with past practices;

 

(l)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)          loans and advances to the Holding Companies (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent

 

144

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

permitted to be made to the Holding Companies (or such parent) in accordance
with Section 7.06(f) and (g);

 

(n)           so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments in an aggregate amount from and after the Closing Date
not to exceed the sum of (A) the aggregate amount of the Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.05) received after the Closing Date that are Not Otherwise Applied,
plus (B) the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied
plus (C) an amount equal to $50,000,000;

 

(o)           advances of payroll payments to employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(p)           [reserved];

 

(q)           Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(r)            [reserved];

 

(s)           Investments in LandCo Holdings and LandCo (including, without
limitation, (i) pursuant to the LandCo Support Agreement or (ii) to be applied
by LandCo Holdings to pay corporate overhead expenses, franchise taxes and other
fees, taxes and expenses required to maintain its limited liability company
existence);

 

(t)            Investments in OpCo Holdings made using the proceeds of any
capital contribution to, or any sale or issuance of its Equity Interests by, the
Borrower or Holdco, in an amount not in excess of the Applicable Clawback Amount
with respect thereto;

 

(u)           (i) the GVR Acquisition and (ii) [* * *] or

 

(v)           Investments in Unrestricted Subsidiaries made using the proceeds
of Cure Note Indebtedness to the extent applied to cure or prevent a Specified
Event (as defined in the Equityholders Agreement);

 

provided, that any Investment (or series of related Investments) in one or more
entities that are not Restricted Subsidiaries in excess of $1,000,000
(including, for the avoidance of doubt, any Investment resulting from the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary but
excluding Investments pursuant to Section 7.02(s) through (v)) shall not be
permitted pursuant to this Section 7.02, unless the Borrower has provided the
Administrative Agent with a certificate of a Responsible Officer of the Borrower
certifying that any cash used to

 

145

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

make such Investment (or series of related Investments, in which case the
Borrower will provide such certificate only upon the first Investment in such
series) shall be used for a current Bona Fide Business Purpose other than “cash
hoarding” (as determined by the Administrative Agent in its reasonable
discretion).

 

SECTION 7.03.  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness of the Loan Parties under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)           Guarantees by the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations in Lien priority and/or right of payment, such
Guarantee shall be subordinated to the Guarantee of the Obligations in Lien
priority and/or right of payment, as the case may be, on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and/or Lien securing the same;

 

(d)           Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment expressly permitted by Section 7.02; provided that all such
Indebtedness shall be evidenced by an Intercompany Note pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the Collateral Documents and Section 6.11;

 

(e)           (i) so long as immediately after giving effect to the incurrence
of any such Indebtedness, no Event of Default has occurred and is continuing and
the Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11, Capitalized Lease Indebtedness and
other Indebtedness (including Capitalized Leases) financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within two
hundred seventy (270) days after the applicable acquisition, construction,
repair, replacement or improvement, and (ii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (i); provided,
further, that the aggregate principal amount of all Indebtedness permitted under
this Section 7.03(e) (including all Permitted Refinancing Indebtedness described
in preceding clause (ii)), shall not exceed $25,000,000 at any time outstanding;

 

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks of
the Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business and not for speculative purposes, including, without limitation, all
Swap Contracts required pursuant to Section 6.17;

 

(g)           Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

146

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(h)           Indebtedness consisting of promissory notes issued by the Borrower
to current or former officers, directors, managers and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdco or the Borrower permitted by
Section 7.06(e); provided that (i) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (it being understood that, subject to the dollar limitation
described below, such subordination provisions shall permit the payment of
interest and principal in cash if no Event of Default has occurred and is
continuing) and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Borrower in respect of such notes since the
Closing Date, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(e) since the Closing Date, shall not exceed
$1,000,000;

 

(i)            Indebtedness incurred by the Borrower or the Restricted
Subsidiaries in (i) a Permitted Acquisition, (ii) any other Investment expressly
permitted hereunder or (iii) any Disposition, in the case of each of the
foregoing clauses (i), (ii) and (iii), constituting customary indemnification
obligations or customary obligations in respect of purchase price or other
similar adjustments;

 

(j)            Indebtedness consisting of obligations of the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case,
in connection with deposit accounts and obligations under the WF Indemnification
Agreement;

 

(l)            Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(m)          Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

 

(n)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(o)           additional Indebtedness of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding;

 

147

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(p)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest (other
than pay-in-kind interest or other interest capitalized as principal) on
obligations described in clauses (a) through (o) above;

 

(q)           [reserved];

 

(r)            Indebtedness of the Borrower under the LandCo Support Agreement;

 

(s)           unsecured Indebtedness of Holdco issued to any BlockerCo and/or a
holder (a “BlockerCo Equityholder”) of Equity Interests in any BlockerCo solely
in connection with (x) the redemption of Equity Interests in such BlockerCo held
by such BlockerCo Equityholder and (y) the related redemption of Equity
Interests in Holdco by such BlockerCo, in each case due to such BlockerCo
Equityholder’s breach of a tax representation or a finding of unsuitability with
respect to such BlockerCo Equityholder; provided, that (i) such Indebtedness
does not mature, and is not mandatorily redeemable, in whole or in part, or
required to be repurchased or reacquired, in whole or in part, prior to the date
that that is ninety-one (91) days after the eight anniversary of the Closing
Date, (ii) no interest thereon shall be payable in cash prior to the maturity
thereof, (iii) such Indebtedness shall have no financial maintenance covenants
and no covenants that apply to the Borrower or any Subsidiary thereof or that
impose limitations on Holdco’s ability to guarantee or pledge assets to secure
the Obligations, (iv) are not guaranteed by any other Loan Party or any
Subsidiary thereof and (v) are not convertible or exchangeable except into
common equity of Holdco or such BlockerCo.;

 

(t)            unsecured non-interest-bearing Indebtedness of Holdco (such
Indebtedness, “Holdco Convertible Indebtedness”) owing to a participant in the
Propco Rights Offering (as defined in the Plan of Reorganization) maturing no
later than 180 days following the Closing Date in an outstanding principal
amount equal to such participant’s required contribution amount with respect to
the Propco Rights Offering;

 

(u)           unsecured Indebtedness of Holdco owing to any holder of Equity
Interests of Holdco and issued pursuant to Section 7.19 of the Equityholders
Agreement (such Indebtedness, the “Cure Note Indebtedness”); and

 

(v)           Exchange Securities and any Permitted Refinancing thereof.

 

SECTION 7.04.  Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

 

(a)           any Restricted Subsidiary may merge with (i) the Borrower;
provided that (x) the Borrower shall be the continuing or surviving Person and
(y) such merger does not result in the Borrower ceasing to be incorporated under
the Laws of the United States, any state thereof or the District of Columbia, or
(ii) any one or more other Restricted Subsidiaries;

 

(b)           any Restricted Subsidiary may liquidate or dissolve or change its
legal form (provided that (A) such transaction shall not reduce the Borrower’s
direct or indirect share of the aggregate ordinary voting power and aggregate
equity value in such Restricted

 

148

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Subsidiary, (B) the Borrower or Restricted Subsidiary shall comply with its
obligations under Sections 6.11 and 6.13 in connection with such transaction and
(C) such transaction shall have been undertaken for a valid purpose (which
includes the reduction of taxes for direct or indirect owners of Equity
Interests in the Borrower) and shall not be disadvantageous to the Lenders in
any manner);

 

(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary;

 

(d)           so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

(e)           the Borrower and the Restricted Subsidiaries may consummate the
Restructuring Transactions; and

 

(f)            so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05;

 

provided that in the case of clauses (a), (b) and (c) above, (x) the security
interest of the Administrative Agent in the property of such person formed by
such merger or consolidation (or such Person resulting from such change in
corporate form) shall be no less favorable than the security interest of the
Administrative Agent in the property of the Borrower or Subsidiary prior to such
merger or consolidation (or change in corporate form) and (y) except in the case
of clause (a)(i) above, the Guarantee by such person formed by such merger or
consolidation (or such Person resulting from such change in corporate form) of
the Obligations shall be no less favorable to the Lenders than the Guarantees of
the Obligations of the Subsidiary prior to such merger or consolidation (or
change in corporate form), in each case, as reasonably determined by the
Administrative Agent.

 

SECTION 7.05.  Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)           Dispositions of inventory (including Cage Cash) and assets of de
minimis value, in any case in the ordinary course of business;

 

(c)           Dispositions of property (other than Real Property) in the
ordinary course of business to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of similar replacement property;

 

149

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(d)           Dispositions of property to the Borrower or to a Restricted
Subsidiary;

 

(e)           (i) Permitted Liens constituting Dispositions and
(ii) Dispositions permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)            non-assignable, non-sublicensable licenses of information
technology systems to the Manager pursuant to the Management Agreement or a
license agreement executed in connection therewith;

 

(g)           Dispositions of Cash Equivalents in the ordinary course of
business;

 

(h)           (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.19 and (ii) with respect to all other properties and
assets of the Loan Parties, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business and which do not materially
interfere with the business of the Borrower or the Restricted Subsidiaries;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate Fair Market Value of all property Disposed of in
reliance on this clause (j) shall not exceed $20,000,000 in the aggregate and
(iii) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of $10,000,000, the Borrower or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents at the time of the consummation of such Disposition (in each case,
free and clear of all Liens at the time received, other than nonconsensual
Permitted Liens and Liens permitted by Section 7.01(s) and clauses (i) and
(ii) of Section 7.01(t)); provided, however, that for the purposes of this
clause (iii), each of the following shall be deemed to be cash received at
closing: (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing and (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Disposition;

 

(k)           [reserved];

 

(l)            [reserved];

 

(m)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

150

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(n)           Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business (and not as part of any financing transaction); and

 

(o)           the Restructuring Transactions;

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d) and (e)(ii)(y)), shall be for no less than
the Fair Market Value of such property at the time of such Disposition and
(2) in no case shall the Borrower or any Subsidiary be permitted to effect a
Disposition of (A) any Equity Interest in Boulder LLC, Red Rock LLC, Palace LLC
or Sunset LLC or a significant portion of their respective properties, (B) any
Core Property, (C) any Equity Interest in OpCo Holdings, (D) any Equity Interest
in GVR Holdco 3, (E) any Equity Interest in LandCo Holdings or (F) any Equity
Interest in IP Holdco.  To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than the Borrower or any
Restricted Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.  Restricted Payments.  Declare or make or agree to declare or
make, directly or indirectly, any Restricted Payment, or incur any obligations
(contingent or otherwise) to do so, except:

 

(a)           each Restricted Subsidiary may make Restricted Payments (i) to the
Borrower and to other Restricted Subsidiaries and (ii) in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests; provided that no Restricted Payment of the
type described in preceding clause (ii) (other than tax distributions) shall be
made at any time an Event of Default has occurred and is continuing;

 

(b)           the Holding Companies, the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person; provided that to the extent required
pursuant to the Collateral Documents, such Equity Interests shall be pledged to
the Administrative Agent and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

 

(c)           [reserved];

 

(d)           to the extent constituting Restricted Payments, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Sections
7.08(a) and (d);

 

(e)           Holdco and the Borrower may make Restricted Payments to pay for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdco by any future, present or former employee, director
or manager of the Borrower or any of its

 

151

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Related Persons) upon the death, disability or termination of employment of such
persons or pursuant to any employee, director or manager equity plan, employee,
director or manager stock option plan or any other employee, director or manager
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or manager of the Borrower or any of its
Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Related Persons) (and the Borrower may pay dividends or distributions to Holdco
to fund such Restricted Payments); provided that the aggregate amount of
Restricted Payments made by the Borrower pursuant to this clause (e) after the
Closing Date, when combined with the aggregate amount of all cash payments
(whether principal or interest) made by the Borrower in respect of any
promissory notes pursuant to Section 7.03(h) after the Closing Date, shall not
exceed $1,000,000;

 

(f)            the Borrower may make Restricted Payments to the Holding
Companies:

 

(i)            the proceeds of which shall be used by a Holding Company to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

 

(ii)           of up to $2,500,000 per year (in the aggregate with any loans and
advances made to the Holding Companies pursuant to Section 7.02(m) in reliance
on this paragraph (f)), the proceeds of which shall be used by the Holding
Companies to pay corporate overhead expenses;

 

(g)           the Borrower may make Restricted Payments to Holdco, the proceeds
of which shall be distributed by Holdco to the Principal BlockerCos:

 

(i)            which distributions shall be used by the Principal BlockerCos to
pay franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

 

(ii)           of up to $250,000 during the first twelve months after the
Closing Date and up to $100,000 during any twelve-month period thereafter (in
the aggregate with any loans and advances made to the Holdco pursuant to
Section 7.02(m) in reliance on this paragraph (g)), which distributions shall be
used by the Principal BlockerCos to pay corporate overhead expenses;

 

(h)           Holdco may pay dividends or make distributions to its members with
respect to the state and United States federal income tax liabilities of its
members in respect of income earned by the Borrower and its Subsidiaries during
any period in an aggregate amount not to exceed the payments received by Holdco
from the Borrower pursuant to the Holding Company Tax Sharing Agreement with
respect to such period; and

 

(i)            Holdco may make Tax Distribution True-Up Amount Payments to its
members using the proceeds of (i) a Qualified IPO by Holdco or (ii) a
distribution from the Borrower made using the proceeds of a Qualified IPO by the
Borrower (and the Borrower shall be permitted to make any such distribution).

 

152

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 7.07.  Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.

 

SECTION 7.08.  Transactions with Affiliates.  Enter into any transaction (or
series of related transactions) of any kind with any Affiliate of the Borrower
or any of its Subsidiaries, whether or not in the ordinary course of business,
other than (a) transactions among Borrower Parties or any entity that becomes a
Borrower Party as a result of such transaction, (b) transactions entered into in
the ordinary course of business involving consideration of less than $2,000,000
per fiscal year on terms substantially as favorable to such Loan Party as would
be obtainable by such Loan Party at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses on the Closing Date related to the Restructuring Transactions,
(d) loans and other transactions by the Borrower and the Restricted Subsidiaries
to the extent expressly permitted under this Article 7, (e) employment and
severance arrangements between the Borrower and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business,
(f)(i) payments to the Borrower by Subsidiaries of the Borrower pursuant to the
Subsidiary Tax Sharing Agreements, (ii) payments by the Borrower to an
Unrestricted Subsidiary to reimburse such Unrestricted Subsidiary for excess
payments made pursuant to a Subsidiary Tax Sharing Agreement and (iii) payments
to Holdco by the Borrower pursuant to the Holding Company Tax Sharing Agreement,
provided that the aggregate amount of payments by the Borrower pursuant to the
Holding Company Tax Sharing Agreement in respect of Subsidiary Tax Distribution
Shortfalls (as defined in the Holding Company Tax Sharing Agreement) shall not
exceed the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied,
provided, further, that the Borrower shall not make any payment pursuant to the
Holding Company Tax Sharing Agreement in respect of a Subsidiary Tax
Distribution Shortfall if, after giving effect thereto, Liquidity shall be less
than $20,000,000, (g) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, board
managers and employees of the Borrower and its Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (h) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (i) transactions pursuant to the
Management Agreement, intellectual property licenses executed in connection
therewith and, subject to the Management Subordination Agreement, payment of
fees and expenses owing thereunder, (j) the Non-Compete Agreement,
(k) dividends, redemptions and repurchases permitted under Section 7.06,
(l) transactions pursuant to the Borrower/IP Holdco License Agreement,
(m) payments to the Borrower by Subsidiaries of the Borrower pursuant to the
Subsidiary Cost Allocation Agreements, (n) issuance of any Holdco Convertible
Indebtedness or Cure Note Indebtedness or any transaction related thereto
permitted pursuant to clause (iii) through (v) of Section 7.13(a), or (o) with
the consent of the Administrative Agent, other transactions on terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate.

 

SECTION 7.09.  Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower to pay
dividends or other distributions

 

153

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not, in the reasonable opinion of the
Administrative Agent, expand the scope of such limits in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) arise in connection with any Disposition permitted by
Section 7.05, so long as such restrictions relate solely to the assets subject
thereto, (iv) subject to Section 6.13, are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (v) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness, (vi) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions solely relate to the assets subject thereto, (vii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (viii) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (ix) subject to
Section 6.13, are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, or (x) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business.

 

SECTION 7.10.  Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, in a manner inconsistent with the uses described
in Section 5.25.

 

154

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 7.11.  Financial Covenants.

 

(a)           Total Leverage Ratio.  Permit the Total Leverage Ratio as of the
last day of any Test Period (beginning with the Test Period ending on
December 31, 2012) to be greater than the ratio set forth below opposite the
last day of such Test Period (it being understood that bracketed numbers below
for periods prior to the Test Period ending on December 30, 2012 are solely for
purposes of computing Pro Forma Compliance in accordance with the definition of
such term):

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

—

 

—

 

[11.75x]

 

[11.75x]

2012

 

[11.75x]

 

[11.50x]

 

[11.50x]

 

11.25x

2013

 

10.75x

 

10.50x

 

10.25x

 

10.00

2014

 

9.75x

 

9.50x

 

9.25x

 

9.00x

2015

 

8.75x

 

8.50x

 

8.25x

 

8.25x

2016

 

8.00x

 

7.75x

 

7.50x

 

7.50x

2017

 

7.25x

 

7.00x

 

6.75x

 

6.75x

2018

 

6.75x

 

—

 

—

 

—

 

(b)         Interest Coverage Ratio.  Permit the Interest Coverage Ratio for any
Test Period (beginning with the Test Period ending on December 31, 2012) to be
less than the ratio set forth below opposite the last day of such Test Period
(it being understood that bracketed numbers below for periods prior to the Test
Period ending on December 30, 2012 are solely for purposes of computing Pro
Forma Compliance in accordance with the definition of such term):

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

—

 

—

 

[2.25x]

 

[2.00x]

2012

 

[2.00x]

 

[2.00x]

 

[2.00x]

 

2.00x

2013

 

2.00x

 

2.00x

 

2.00x

 

2.00x

2014

 

2.00x

 

2.00x

 

2.00x

 

2.00x

2015

 

1.75x

 

1.75x

 

1.75x

 

1.75x

2016

 

2.00x

 

2.00x

 

1.75x

 

1.75x

2017

 

1.75x

 

1.75x

 

1.50x

 

1.50x

2018

 

1.50x

 

—

 

—

 

—

 

SECTION 7.12.  Accounting Changes.  Make any change in fiscal year; provided,
however, that the Borrower may elect (by providing 30 days’ prior written notice
to the Administrative Agent) to change its fiscal year end to any other date
reasonably acceptable to the

 

155

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Administrative Agent; provided, further, that no such election shall become
effective until the Borrower and the Administrative Agent shall have entered
into such amendments to this Agreement and the other Loan Documents as may be
required, in the judgment of the Administrative Agent (but without prejudice to
its rights under Article VIII), to preserve the intended benefits of the
baskets, restrictions, reporting requirements and other provisions of this
Agreement and the other Loan Documents that tie to the fiscal year of the
Borrower (with the Required Lenders hereby authorizing the Administrative Agent
to execute and deliver such amendments on their behalf).

 

SECTION 7.13.  Prepayments, etc. of Indebtedness; Material Contracts. 
(a) Prepay, redeem, purchase, defease (including substance or legal defeasance),
set apart assets for a sinking fund or similar fund or otherwise satisfy prior
to the scheduled maturity thereof in any manner (including, without limitation,
any principal payments, it being understood that payments of regularly scheduled
interest shall be permitted) any Indebtedness that is required to be
subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations pursuant to the terms of the Loan Documents or any other
Indebtedness in excess of the Threshold Amount except (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), to the extent not required to
prepay any Loans pursuant to Section 2.05(b) and (ii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary, (iii) any conversion of any Holdco Convertible
Indebtedness into Equity Interests of Holdco or any BlockerCo, (iv) any
prepayment, repayment, redemption, purchase or other satisfaction of any Holdco
Convertible Indebtedness using the proceeds of any Permitted Holdco Convertible
Indebtedness Equity Issuance, and (v) any repayment of any Cure Note
Indebtedness.

 

(b)           Prepay, redeem, purchase, defease (including substance or legal
defeasance), set apart assets for a sinking fund or similar fund or otherwise
satisfy prior to the scheduled maturity thereof in any manner (including,
without limitation, any principal payments, it being understood that payments of
regularly scheduled interest shall be permitted) any Exchange Securities at any
time any Term Loans shall remain outstanding, except the refinancing thereof
with the Net Cash Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing), to the extent not required to prepay any
Loans pursuant to Section 2.05(b).

 

(c)           Amend, modify, waive or change the LandCo Support Agreement in any
manner materially adverse to the interests of the Lenders.

 

(d)           Subject to the Bankruptcy Code and the Lenders’ rights thereunder,
amend, modify or supplement (or permit the amendment, modification or supplement
of) the Plan of Reorganization or the Confirmation Order in any manner adverse
to the interests of the Lenders without the consent of the Required Lenders.

 

(e)           (i) Amend, modify, waive or change any provision of the Holding
Company Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement in any
manner that is adverse to the interests of the Borrower, the Restricted
Subsidiaries or the Lenders in any material respect without the prior written
consent of the Administrative Agent or (ii) enter into any new Subsidiary Tax
Sharing Agreement or similar agreement without the prior written

 

156

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

consent of the Administrative Agent except, in the case of the foregoing clause
(ii), a Subsidiary Tax Sharing Agreement on terms substantially identical to the
OpCo Tax Sharing Agreement with an Unrestricted Subsidiary that is a
wholly-owned Subsidiary of the Borrower and disregarded for tax purposes.

 

(f)            Without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than any “change of control” provision
(or similar provision) included in (i) the agreements evidencing the Exchange
Securities or (ii) any agreement governing Indebtedness or certificate of
designation governing preferred Equity Interests that are, in the case of the
foregoing clause (ii), permitted by this Agreement and held by Persons not
constituting Affiliates of any Loan Party or any Subsidiary thereof.

 

(g)           (i) Amend, modify, waive or change any provision of any Transition
Services Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect
without the prior written consent of the Administrative Agent or (ii) enter into
any new Transition Services Agreement or similar agreement without the prior
written consent of the Administrative Agent except, in the case of the foregoing
clause (ii), a Transition Services Agreement on terms substantially identical to
the GVR Transition Services Agreement with an Unrestricted Subsidiary that is a
wholly-owned Subsidiary of the Borrower.

 

(h)           (i) Amend, modify, waive or change any provision of any Subsidiary
Cost Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect
without the prior written consent of the Administrative Agent or (ii) enter into
any new Subsidiary Cost Allocation Agreement or similar agreement without the
prior written consent of the Administrative Agent except, in the case of the
foregoing clause (ii), a Subsidiary Cost Allocation Agreement on terms
substantially identical to the OpCo Cost Allocation Agreement with an
Unrestricted Subsidiary that is a wholly-owned Subsidiary of the Borrower.

 

(i)            Agree to (or vote in favor of) amending, modifying, changing or
waiving in any manner that is materially adverse to the interests of the Lenders
any term or condition of any Material Contract of any Loan Party (other than a
Material Contract referred to in clause (i) of the definition thereof); it being
acknowledged and agreed by the parties hereto that any amendment or other
modification which would have the effect of (i) reducing any fees payable to the
Borrower or any Restricted Subsidiary under any such Material Contract,
(ii) increasing any fees payable by the Borrower or any Restricted Subsidiary
under any such Material Contract, (iii) shortening the term of any such Material
Contract or (iv) allowing fees or other amounts payable to the Borrower or any
Restricted Subsidiary under any such Material Contract to be paid to Persons
other than the Borrower or such Restricted Subsidiary shall, in each case, be
deemed to be materially adverse to the interests of the Lenders.

 

(j)            Amend, modify, waive or change any provision of the WF
Indemnification Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect
without the prior written consent of the Administrative Agent

 

157

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 7.14.  Equity Interests of the Borrower and Restricted Subsidiaries. 
Permit any Restricted Subsidiary to be (or become) a non-wholly owned
Subsidiary, except as a result of or in connection with a dissolution, merger,
consolidation or Disposition of a Restricted Subsidiary permitted by
Section 7.04 or 7.05.

 

SECTION 7.15.  The Holding Companies.  Permit any of the Holding Companies to
(a) conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, (ii) the maintenance of its legal existence, (iii) the performance of
the Loan Documents and the Restructuring Documents, (iv) any public offering of
its common stock or any other issuance of its Equity Interests not prohibited by
this Article 7 and (v) any transaction that such Holding Company is expressly
permitted to enter into or consummate under this Article 7 or (b) own, hold or
maintain any material assets (including Equity Interests in Subsidiaries) other
than (i) the Equity Interests of the Borrower and (ii) cash and Cash
Equivalents.

 

SECTION 7.16.  Capital Expenditures.  (a) Make any Capital Expenditure, except
for Capital Expenditures not exceeding, in the aggregate for the Borrower and
the Restricted Subsidiaries in any fiscal year of the Borrower, the thresholds
set forth in the table below opposite such fiscal year:

 

Fiscal Year

 

Capital
Expenditures
Threshold

 

2011

 

$

35,000,000

 

2012

 

$

70,000,000

 

2013

 

$

70,000,000

 

2014

 

$

70,000,000

 

2015

 

$

70,000,000

 

2016

 

$

70,000,000

 

2017

 

$

70,000,000

 

2018

 

$

70,000,000

 

 

(b)           Notwithstanding anything to the contrary contained in
clause (a) above, to the extent that the aggregate amount of Capital
Expenditures made by the Borrower and the Restricted Subsidiaries in any fiscal
year pursuant to Section 7.16(a) is less than the maximum amount of Capital
Expenditures permitted by Section 7.16(a) with respect to such fiscal year
(before giving effect to any increase in such amount pursuant to this clause
(b)), the amount of such difference (the “Rollover Amount”) may be carried
forward one time and used to make

 

158

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Capital Expenditures in the next succeeding fiscal year; provided that Capital
Expenditures in any fiscal year shall be counted against the base amount set
forth in Section 7.16(a) with respect to such fiscal year after being counted
against any Rollover Amount available with respect to such fiscal year.

 

(c)           Notwithstanding anything to the contrary contained in
clauses (a) and (b) above, the Borrower and its Restricted Subsidiaries may make
additional Capital Expenditures in an aggregate amount equal to the sum of
(i) the aggregate amount of the Net Cash Proceeds of Permitted Equity Issuances
(other than Permitted Equity Issuances made pursuant to Section 8.05) received
after the Closing Date that are Not Otherwise Applied and (ii) the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied.

 

SECTION 7.17.  Sale-Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred except to the extent that (i) the sale
of such property is permitted by Section 7.05 and (ii) any Capitalized Leases or
Liens arising in connection therewith are permitted by Sections 7.03 and 7.01,
respectively.

 

SECTION 7.18.  Unrestricted Subsidiary Covenants.

 

(a)           OpCo Holdings.  Permit (i) OpCo Holdings to (a) conduct, transact
or otherwise engage in any business or operations other than those incidental to
(1) its ownership of the Equity Interests of OpCo, (b) the maintenance of its
legal existence and (3) the performance of the OpCo Loan Documents, or (b) fail
to own 100% of the Equity Interests of OpCo (other than as a result of any
foreclosure under the OpCo Loan Documents or pursuant to the following clause
(ii)) or (ii) permit OpCo Holdings or Opco to sell all or substantially all of
its assets except in a bona fide cash sale on arms’-length terms to a Person not
an Affiliate.

 

(b)           GVR Holding Companies.  (i) Permit GVR Holdco 3 to (A) to conduct,
transact or otherwise engage in any business or operations other than those
incidental to (1) its ownership of the Equity Interests of GVR Holdco 2 and
(2) the maintenance of its legal existence or (B) fail to own, directly or
indirectly, at least 77.5% of the Equity Interests of GVR (other than as a
result of any foreclosure under the GVR Loan Documents or pursuant to the
following clause (iv)), (ii) permit GVR Holdco 2 to (A) to conduct, transact or
otherwise engage in any business or operations other than those incidental to
(1) its ownership of the Equity Interests of GVR Holdco 1 and (2) the
maintenance of its legal existence, (iii) permit GVR Holdco 1 to (A) to conduct,
transact or otherwise engage in any business or operations other than those
incidental to (1) its ownership of the Equity Interests of GVR, (2) the
maintenance of its legal existence and (3) the performance of the GVR Loan
Documents or (iv) permit any GVR Holding Company or GVR to sell all or
substantially all of its assets except in a bona fide cash sale on arms’-length
terms to a Person not an Affiliate.

 

159

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(c)           Unrestricted Subsidiaries.  Permit any Unrestricted Subsidiary to:

 

(i)            engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business reasonably related or ancillary thereto
(including, without limitation, the development of real property);

 

(ii)           enter into any agreement evidencing Indebtedness for borrowed
money in an amount equal to or greater than the Threshold Amount other than
(A) in the case of OpCo and its Subsidiaries, the OpCo Credit Agreement and
agreements evidencing Indebtedness permitted thereunder, (B) in the case of
LandCo and its Subsidiaries, the LandCo Credit Agreement and agreements
evidencing Indebtedness permitted thereunder, (C) in the case of the GVR
Entities, the GVR Credit Agreement and agreements evidencing Indebtedness
permitted thereunder, or (D) on terms no less favorable than prevailing market
terms for similar transactions;

 

(iii)          enter into any transaction of any kind with an Affiliate other
than (A) in the case of OpCo and its Subsidiaries, to the extent permitted under
Section 7.08 of the OpCo Credit Agreement as in effect on the Closing Date,
(B) in the case of LandCo and its Subsidiaries, to the extent permitted under
Section 6.6 of the LandCo Credit Agreement as in effect on the Closing Date,
(C) in the case of the GVR Entities, to the extent permitted under Section 7.08
of the GVR Credit Agreement as in effect on the GVR Acquisition Consummation
Date, or (D) in the case of any other Unrestricted Subsidiary, transactions of
the type contemplated by Section 7.08 or otherwise on terms substantially as
favorable to such Unrestricted Subsidiary as would be obtainable by such
Unrestricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person not constituting an Affiliate of any Loan Party or any Subsidiary
thereof;

 

(iv)          without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than (A) any “change of control”
provision (or similar provision) included in any agreement governing
Indebtedness or certificate of designation governing preferred Equity Interests
that are held by Persons not constituting Affiliates of any Loan Party or any
Subsidiary thereof or (B) any other agreement with a Person not constituting an
Affiliate of any Loan Party or any Subsidiary thereof on arm’s-length terms; or

 

(v)           enter into any management agreement or similar agreement (or
amendment of any such agreement) after the Closing Date that, together with any
other agreements related thereto, provides for compensation or other
consideration to the applicable manager or any Affiliate thereof in excess of
the compensation or other consideration that it would have received if such
management agreement and related agreements provided fee compensation and
consideration to such manager and its Affiliates on the basis of the “sum of
2.0% of the management opportunity gross revenues plus 5.0% of EBITDA”
compensation structure set forth in the Management Agreement unless any such
excess shall be paid over by such manager and its Affiliates to the Borrower
promptly upon receipt thereof; provided, that (i) in the event the

 

160

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

management agreement to which OpCo is a party shall be terminated after the
occurrence and during the continuance of an Event of Default under (and as
defined in) the OpCo Credit Agreement, OpCo and its Subsidiaries may enter into
a replacement management agreement and (ii) in the event the management
agreement to which GVR is a party shall be terminated after the occurrence and
during the continuance of an Event of Default under (and as defined in) the GVR
Credit Agreement, GVR may enter into a replacement management agreement.

 

SECTION 7.19.  Real Property Leases.

 

(a)           Leasing Conditions.  Except as otherwise provided in this
Section 7.19, (i) enter into any Material Real Property Lease (a “New Real
Property Lease”) or (ii) modify any Material Real Property Lease (including,
without limitation, accept a surrender of any portion of any Mortgaged Property
subject to a Material Real Property Lease (unless otherwise required by law),
allow a reduction in the term of any Material Real Property Lease or a reduction
in the Rent payable under any Material Real Property Lease, change any renewal
provisions of any Material Real Property Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any Tenant
under a Material Real Property Lease) or terminate any Material Real Property
Lease unless the Tenant under such Material Real Property Lease is in default
(any such action referred to in clause (ii) being referred to herein as a “Real
Property Lease Modification”) without the prior written consent of the
Administrative Agent, not to be unreasonably withheld, delayed or conditioned.
Any New Real Property Lease or Real Property Lease Modification that requires
the Administrative Agent’s consent shall be delivered to the Administrative
Agent for approval not less than five (5) Business Days prior to the effective
date of such New Real Property Lease or Real Property Lease Modification.  If
the Administrative Agent fails to respond to a request for the Administrative
Agent’s consent pursuant to this Section 7.19 within five (5) Business Days of
the Administrative Agent’s receipt of the Borrower’s request therefor, Borrower
may deliver to the Administrative Agent a second request in an envelope or under
cover of a letter marked “URGENT” and including a legend in bold typeface that
the Administrative Agent’s failure to grant or deny the requested consent within
ten (10) Business Days of the receipt thereof will result in the requested
consent being deemed to have been granted.  If the Administrative Agent fails to
respond to such second request within ten (10) Business Days of its receipt
thereof, the Administrative Agent’s consent shall be deemed granted. 
Notwithstanding the foregoing, but subject to terms of Sections 7.19(f) and (g),
so long as no Default shall have occurred and be continuing, the Borrower or a
Restricted Subsidiary may enter into a New Real Property Lease or Real Property
Lease Modification in accordance with the Real Property Leasing Standards.  All
Real Property Leases not otherwise subject to this paragraph (a) shall be
entered into on commercially reasonable, market terms.

 

(b)           Delivery of New Real Property Lease or Real Property Lease
Modification.  Upon the execution of any New Real Property Lease or Real
Property Lease Modification, as applicable, by the Borrower or any Restricted
Subsidiary, the Borrower shall deliver to the Administrative Agent an executed
copy of such Real Property Lease or Real Property Lease Modification.

 

161

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(c)           Real Property Lease Amendments.  The Borrower agrees that neither
it nor any Restricted Subsidiary shall have the right or power, as against the
Administrative Agent and the Lenders without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed as provided
herein), to cancel, abridge, amend or otherwise modify any Real Property Lease
unless such modification complies with this Section 7.19.

 

(d)           No Default Under Real Property Leases.  The Borrower shall or
shall cause the applicable Restricted Subsidiary to (i) promptly perform and
observe all of the material terms, covenants and conditions required to be
performed and observed by Borrower or such Restricted Subsidiary under the Real
Property Leases, if the failure to perform or observe the same would have a
Material Adverse Effect; (ii) exercise, within ten (10) Business Days after a
written request by the Administrative Agent, any right to request from the
Tenant under any Material Real Property Lease a certificate with respect to the
status thereof and (iii) not collect any of the Rents under any Real Property
Lease more than one (1) month in advance (except that the Borrower may collect
such security deposits and last month’s Rents as are permitted by Law and are
commercially reasonable in the prevailing market and collect other charges in
accordance with the terms of each Real Property Lease).

 

(e)           Subordination.  All Real Property Lease Modifications and New Real
Property Leases entered into by the Borrower or any Restricted Subsidiary after
the Closing Date shall by their express terms be subject and subordinate to this
Agreement and the Mortgages (through a subordination provision contained in such
Real Property Lease or otherwise).

 

(f)            Attornment.  Each New Real Property Lease entered into from and
after the Closing Date shall, unless otherwise consented to by the
Administrative Agent in its commercially reasonable discretion (which consent
shall not be unreasonably withheld, delayed or conditioned), provide that in the
event of the enforcement by the Administrative Agent of any remedy under this
Agreement or the Mortgages, the Tenant under such Real Property Lease shall, at
the option of the Administrative Agent or of any other Person succeeding to the
interest of the Administrative Agent as a result of such enforcement, attorn to
the Administrative Agent or to such Person and shall recognize the
Administrative Agent or such successor in the interest as lessor under such Real
Property Lease without change in the provisions thereof; provided, however, the
Administrative Agent or such successor in interest shall not be liable for or
bound by (i) any payment of an installment of rent or additional rent made more
than thirty (30) days before the due date of such installment, (ii) any act or
omission of or default by the Borrower or any Restricted Subsidiary under any
such Real Property Lease (but the Administrative Agent, or such successor, shall
be subject to the continuing obligations of the landlord to the extent arising
from and after such succession to the extent of the Administrative Agent’s, or
such successor’s, interest in the applicable Mortgaged Property), (iii) any
credits, claims, setoffs or defenses which any Tenant may have against the
Borrower or any Restricted Subsidiary, (iv) any obligation on the part of the
Borrower or any Restricted Subsidiary, pursuant to such Real Property Lease, to
perform any tenant improvement work, or (v) any obligation on the part of the
Borrower or any Restricted Subsidiary, pursuant to such Real Property Lease, to
pay any sum of money to any Tenant but only to the extent that the
Administrative Agent or such successor in interest is not in receipt of any such
funds provided for the purpose of covering (i) through (v) above.  In addition,
each such New Real Property Lease shall, unless otherwise

 

162

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

consented to by the Administrative Agent in its commercially reasonable
discretion (which consent shall not be unreasonably withheld, delayed or
conditioned), provide that, upon the reasonable request by the Administrative
Agent or such successor in interest, the Tenant shall execute and deliver an
instrument or instruments confirming such attornment.

 

(g)           Non-Disturbance Agreements.  The Administrative Agent shall enter
into, and, if required by applicable law to provide constructive notice or
requested by a Tenant, record in the county where the subject Real Property is
located, a subordination, attornment and non-disturbance agreement,
substantially in form and substance substantially similar to the form of Exhibit
M (a “Non-Disturbance Agreement”), subject to such modifications reasonably
requested by a Tenant, with any Tenant (other than an Affiliate of the Borrower)
entering into a New Real Property Lease or Real Property Lease Modification,
within twenty (20) Business Days after written request therefor by the Borrower;
provided that such request is accompanied by certificate of a Responsible
Officer of the Borrower stating that such Real Property Lease or Real Property
Lease Modification (as applicable) complies in all material respects with this
Section 7.19 and payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of any Non-Disturbance Agreement, including,
without limitation, reasonable attorneys’ fees and disbursements.

 

(h)           Recognition Agreements.  The Borrower and the Restricted
Subsidiaries shall have the right to enter into recognition agreements or
nondisturbance and attornment agreements with Tenants under Real Property Leases
without Lender’s consent.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.  Events of Default.  Any of the following shall constitute an
Event of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any other Loan Party (i)
fails to perform or observe any term, covenant or agreement contained in any of
Sections 2.16, 6.03(a), 6.05(a) (solely with respect to the Borrower), 6.11(b)
or (c), 6.18(c), (f) or (i), 6.20 or Article 7; provided that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section 8.05,
(ii) fails to perform or observe any covenant or agreement contained in Section
6.01 or 6.02(a), (b), (d) or (f) on its part to be performed or observed and
such failure continues for five (5) Business Days after the earlier of actual
knowledge thereof by a Responsible Officer of the applicable Loan Party and
notice thereof by the Administrative Agent to the Borrower, (iii) fails to
perform or observe any covenant or agreement contained in Section 6.10 on its
part

 

163

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

to be performed or observed and (so long as no other Default has occurred and is
continuing) such failure continues for ten (10) Business Days after the earlier
of actual knowledge thereof by a Responsible Officer of the applicable Loan
Party and notice thereof by the Administrative Agent to the Borrower or (iv)
fails to perform or observe any covenant or agreement contained in Section 6.21
on its part to be performed or observed and such failure continues for ten (10)
Business Days after the earlier of actual knowledge thereof by a Responsible
Officer of the applicable Loan Party and notice thereof by the Administrative
Agent to the Borrower; or

 

(c)           Other Defaults.  The Borrower or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of actual knowledge thereof by a Responsible Officer of the applicable
Loan Party and notice thereof by the Administrative Agent to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in any respect) when made or
deemed made or furnished; or

 

(e)           Cross-Default.  Any Loan Party (i) fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and any
intercompany Indebtedness among the Borrower and the Restricted Subsidiaries)
having an aggregate principal amount of not less than the Threshold Amount, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor

 

164

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party admits in
writing its inability or fails generally to pay its debts as they become due or
makes a general assignment for the benefit of its creditors, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral having a Fair Market Value in excess of $5,000,000 purported
to be covered thereby, subject to Permitted Liens, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession

 

165

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements (so long as such failure does not result from the breach or
non-compliance by a Loan Party with the terms of any Loan Document), or (ii) any
of the Equity Interests of the Borrower, any Restricted Subsidiary or any direct
Subsidiary of the Borrower or any Restricted Subsidiary ceasing to be pledged
pursuant to the applicable Collateral Documents free of Liens other than Liens
created by the Collateral Documents, or any nonconsensual Permitted Liens
arising solely by operation of Law; or

 

(m)          [Reserved]

 

(n)           Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition of “License Revocation”) that continues for more than
five (5) Business Days during which time enforcement is not stayed by appeal or
similar proceeding with the applicable Gaming Authority; or

 

(o)           Cessation of Operations.  The Borrower or any Restricted
Subsidiary ceases to operate a casino (and, as applicable, hotel) at any Core
Property or ceases to conduct significant gaming and hotel activities thereon
for any reason whatsoever (other than temporary cessation in connection with
alterations permitted hereunder or restoration following a Casualty Event); or

 

(p)           Amendment or Termination of Material Contracts.  Any Material
Contract of any Loan Party (other than a Material Contract referred to in clause
(i) of the definition thereof) shall, in whole or in part, be amended, modified
or changed (or any provision thereof waived) (other than as permitted by Section
7.13(i)), terminated (other than upon the expiration of the term thereof), cease
to be effective or cease to be the legally valid, binding and enforceable
obligation in any material respect of any party thereto, in each case if the
effect of such amendment, modification, change, waiver, termination or other
action, could reasonably be expected to have a Material Adverse Effect; or

 

(q)           Termination or Amendment of Certain Contracts.  Any Manager
Document, the Management Subordination Agreement, any Subsidiary Cost Allocation
Agreement, any Subsidiary Tax Sharing Agreement or any Transition Services
Agreement (or any provision thereof) shall, in whole or in part, be amended,
supplemented, modified or waived (other than as permitted by Section 6.18,
7.13(e), 7.13(g) or 7.13(h), as the case may be), terminated (other than upon
the expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto; or

 

(r)            IP Holdco.  Prior to the IP Holdco Transition Date, (i) IP Holdco
shall Dispose of or otherwise transfer any of its IP Rights (other than (x) the
Disposition of obsolete assets which are no longer used by Borrower or any of
its Subsidiaries in operation of their business and (y) the licensing of such IP
Rights pursuant to the Borrower/IP Holdco License Agreement, the OpCo/IP Holdco
License Agreement and similar intercompany license agreements with other
Unrestricted Subsidiaries of the Borrower no less favorable to IP Holdco

 

166

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

then the Borrower/IP Holdco License Agreement and the OpCo/IP Holdco License
Agreement), (ii) IP Holdco shall incur any Indebtedness or create, incur, assume
or suffer to exist any Lien upon, any IP Rights owned thereby other than
pursuant to the Borrower/IP Holdco License Agreement, the OpCo/IP Holdco License
Agreement and similar intercompany license agreements with other Unrestricted
Subsidiaries of the Borrower no less favorable to IP Holdco than the Borrower/IP
Holdco License Agreement and the OpCo/IP Holdco License Agreement, (iii) the
Borrower/IP Holdco License Agreement shall be terminated, (iv) any license
agreement described in the foregoing clause (ii) shall be amended, modified,
waived or changed in any manner materially adverse to the interests of the
Lenders, (v) IP Holdco shall fail to maintain in full force and effect its legal
existence under the Laws of its jurisdiction of organization or shall merge,
dissolve, liquidate or consolidate with or into another Person, (vi) IP Holdco
shall cease to be engaged exclusively in the ownership of IP Rights for the
purpose of licensing such IP Rights in accordance with the license agreements
described in (ii) above, (vii) an event described in Section 8.01(f) shall occur
with respect to IP Holdco, (viii) any change in the ownership of the Equity
Interests of IP Holdco as of the Closing Date shall occur (including, without
limitation, as a result of any failure by the Lenders to own (through the
Administrative Agent as their designee) ten percent (10%) of the Equity
Interests of IP Holdco other than due to a Disposition by the Lenders), (ix) IP
Holdco shall fail to constitute a special-purpose bankruptcy remote entity or
(x) IP Holdco shall breach any provision of, or default in the performance of
its obligations under, the Borrower/IP Holdco License Agreement; or

 

(s)           OpCo.  (i) The Borrower shall cease to own directly 100% of the
Equity Interests of OpCo Holdings, (ii) OpCo Holdings shall cease to own
directly 100% of the Equity Interests of OpCo or (iii) any sale of all or
substantially all of the assets of OpCo and its Subsidiaries shall occur, in
each case, other than as a result of any foreclosure under the OpCo Loan
Documents or as a result of any sale in accordance with Section 6.19(c) and
Section 7.18 where the Net Cash Proceeds of such disposition have been applied
to prepayment of the Term Loans pursuant to Section 2.05(b)(ii); or

 

(t)            GVR Holding Companies.  (i) The Borrower shall cease to own
directly 100% of the Equity Interests of GVR Holdco 3, (ii) GVR Holdco 3 shall
cease to own, directly or indirectly, at least 77.5% of the Equity Interests of
GVR or (iii) any sale of all or substantially all of the assets of the GVR
Entities shall occur, in each case, other than as a result of any foreclosure
under the GVR Loan Documents or as a result of any sale in accordance with
Section 6.19(c) and Section 7.18 where the Net Cash Proceeds of such disposition
have been applied to prepayment of the Term Loans pursuant to Section
2.05(b)(ii); or

 

(u)           Holding Company Tax Sharing Agreement.  The Borrower or any of its
Restricted Subsidiaries shall breach any material provision of, or default in
the performance of its material obligations under, the Holding Company Tax
Sharing Agreement or make any payment to any Holding Company in respect of taxes
attributable to the operations of the Borrower and its Subsidiaries other than
in accordance with the terms of the Holding Company Tax Sharing Agreement,
including any applicable grace periods with respect thereto.

 

167

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 8.02.  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 105% of the then Outstanding Amount thereof);

 

(d)           exercise the right of the Administrative Agent under the Control
Agreements to transfer funds maintained in the deposit accounts and securities
accounts of the Loan Parties to such account as the Administrative Agent shall
determine; and

 

(e)           exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.  [Reserved].

 

SECTION 8.04.  Application of Funds.  (a) After the exercise of remedies
(including rights of setoff) provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
(whether as a result of a payment under a Guaranty, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise) shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3 and Sections 6.18(h) and (j)) payable to the Administrative Agent in
its capacity as such;

 

168

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Secured Parties (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3) under the Loan Documents (which, for the
avoidance of doubt, excludes the Secured Hedge Obligations and Cash Management
Obligations), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Agreements and the Cash Management Obligations, ratably among the
applicable Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other applicable Secured
Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above;
provided, further, that, subject to Section 2.13, any amounts received by the
Administrative Agent pursuant to clause (d) of Section 8.02 may be applied or
otherwise administered by the Administrative Agent as the Administrative Agent
shall direct.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, such remaining amount shall be paid to the
Borrower or as otherwise required by Law.

 

(b)           Without limiting the generality of the foregoing, this Section
8.04 is intended to constitute and shall be deemed to constitute a
“subordination agreement” within the meaning of Section 510(a) of the Bankruptcy
Code and is intended to be and shall be interpreted to be enforceable to the
maximum extent permitted pursuant to applicable nonbankruptcy law. 

 

169

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Amounts applied pursuant to clauses First through Fifth of Section 8.04(a) are
to be applied, for the avoidance of doubt, in the order required by such clauses
until the payment in full in cash of the applicable Obligations referred to in
the applicable clause.

 

(c)           If any Secured Party collects or receives any amounts received on
account of the Obligations to which it is not entitled under Section 8.04(a)
hereof, such Secured Party shall hold the same in trust for the applicable
Secured Parties entitled thereto and shall forthwith deliver the same to the
Administrative Agent, for the account of such Secured Parties, to be applied in
accordance with Section 8.04(a) hereof, in each case until the prior payment in
full in cash of the applicable Obligations of such Secured Parties.

 

SECTION 8.05.  Borrower’s Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdco and
the Borrower may engage in a Permitted Equity Issuance and the Borrower may
apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable quarter (such quarter, a “Default
Quarter”); provided that such Net Cash Proceeds (i) are actually received by the
Borrower (including through capital contribution of such Net Cash Proceeds by
Holdco to the Borrower) no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such Default
Quarter hereunder, and (ii) do not exceed the aggregate amount necessary to
cause the Borrower to be in compliance with Section 7.11 for the applicable
period (but, for such purpose, not taking into account any repayment of
Indebtedness in connection therewith required pursuant to Section 2.05(b)(iv));
provided, further, that the Borrower shall not be permitted to engage in any
more than two (2) Permitted Equity Issuances pursuant to this Section 8.05 in
any period of four consecutive fiscal quarters or (6) six Permitted Equity
Issuances pursuant to this Section 8.05 during the term of this Agreement.  The
parties hereby acknowledge that this Section 8.05 may not be relied on for
purposes of calculating any financial ratios other than as applicable to Section
7.11 and shall not result in any adjustment to Consolidated EBITDA other than
for purposes of compliance with Section 7.11 on the last day of a given Test
Period (and not, for avoidance of doubt, for purposes of determining Pro Forma
Compliance with Section 7.11 for any other purposes of this Agreement).

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.  Appointment and Authorization of Agents.  (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to

 

170

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable), a
potential Hedge Bank or a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent (A) to act as the agent of (and
to hold any security interest created by the Collateral Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto and (B) without limiting the generality of the
appointment and authorization of the foregoing clause (A), to enter into the
Collateral Documents.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

SECTION 9.02.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowings, such sub-agents as shall be deemed
necessary by the Administrative Agent and shall be entitled to advice of counsel
and other consultants or experts concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).

 

171

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 9.03.  Liability of Agents.  No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 9.04.  Reliance by Agents.  (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

(c)           The Administrative Agent shall be permitted, without obtaining the
consent of the Required Lenders, to make any determination hereunder that,
pursuant to the terms hereof, requires the consent, approval or other
determination of the Administrative Agent; provided, however that the
Administrative Agent shall be permitted to request instructions from the
Required Lenders with respect to such matters.  If the Administrative Agent
requests

 

172

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Administrative Agent shall be entitled to refrain from such act or
taking such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining.  Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

 

(d)           The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

SECTION 9.05.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

SECTION 9.06.  Credit Decision; Disclosure of Information by Agents.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement

 

173

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by any Agent herein, such Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 9.07.  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and the Supplemental Administrative Agents (if any) and, in
each such case, their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each such Person from
and against any and all Indemnified Liabilities incurred by it in exercising the
powers, rights and remedies of the Administrative Agent or the Supplemental
Administrative Agents (if any) or performing duties of the Administrative Agent
or the Supplemental Administrative Agents (if any) hereunder or under the other
Loan Documents or otherwise in its capacity as the Administrative Agent or the
Supplemental Administrative Agents (if any) or, in the case of the
Administrative Agent, its Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent, any and all
Indemnified Liabilities incurred by it in making any determinations of the
Administrative Agent as described above; provided that no Lender shall be liable
for the payment to any such Person of any portion of such Indemnified
Liabilities resulting from such Person’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided, further, that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

SECTION 9.08.  Agents in their Individual Capacities.  DBCI and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though DBCI were not the
Administrative Agent or an L/C Issuer hereunder and without notice to or consent

 

174

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

of the Lenders.  The Lenders acknowledge that, pursuant to such activities, DBCI
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to its Loans, DBCI shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent or the Swing Line
Lender, and the terms “Lender” and “Lenders” include DBCI in its individual
capacity.

 

SECTION 9.09.  Successor Agents.  The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed).  If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents (including without limitation transferring to such successor or its
Affiliates the Cash Collateral Account and any other accounts held by the
Administrative Agent or an Affiliate thereof for the benefit of the Lenders) or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  The retiring
Administrative Agent agrees to cooperate with any successor and the Required
Lenders in order to effectuate the transfers described above. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

 

175

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 9.10.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.  Collateral and Guaranty Matters.

 

(a)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lenders and the other
Secured Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action permitted under the Collateral Documents with respect to any
Collateral or Collateral Documents which may be necessary to perfect and

 

176

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.

 

(b)           The Lenders irrevocably agree:

 

(i)            that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(A) upon termination of the Aggregate Commitments, the payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
cash collateralization (by pledge of, and deposit with or delivery to the
applicable L/C Issuer of, Cash Collateral in an amount equal to 105% of the
Outstanding Balance of such Letter of Credit pursuant to documentation in form
and substance reasonably satisfactory to such L/C Issuer), expiration or
termination of, or the implementation of other arrangements satisfactory to the
applicable L/C Issuer in its sole discretion in respect of, all Letters of
Credit (collectively, the “Release Conditions”), (B) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than the Borrower or any Restricted Subsidiary,
(C) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (D) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

 

(ii)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien on such property that is permitted by Section 7.01(i);

 

(iii)          that any Guarantor shall be automatically released from its
obligations under the Guaranty and the Liens granted by such Person under the
Collateral Documents shall be automatically released (A) upon satisfaction of
the Release Conditions or (B) if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder
(including as a result of a Guarantor being redesignated as an Unrestricted
Subsidiary); provided, that no release described in the foregoing clause
(B) shall occur if (after giving effect to such release) such Guarantor will
provide a Guarantee of any Indebtedness of the Borrower or any Restricted
Subsidiary; and

 

(iv)          to release the Liens granted to or held by the Administrative
Agent pursuant to the Shareholder Pledge Agreement upon the occurrence of a
Qualified IPO by the Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.11(b).  In each case as specified in this Section 9.11(b), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as

 

177

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

such Loan Party may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, or to evidence the release of such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.11(b).

 

(c)           The Administrative Agent shall have no obligation whatsoever to
the Lenders or to any other Person to assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 9.11 or in any of the Collateral Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

SECTION 9.12.  Appointment of Supplemental Administrative Agents.  (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction.  It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall

 

178

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

be deemed to be references to the Administrative Agent and/or such Supplemental
Administrative Agent, as the context may require.

 

(c)           Should any instrument in writing from the Borrower or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.  Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (ii) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders, and each such waiver,
amendment, modification, supplement or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, modification, supplement, waiver or consent shall:

 

(a)           extend or increase the Revolving Credit Commitment of any Lender
without the written consent of each Lender directly affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default, mandatory prepayment or mandatory reduction of the
Revolving Credit Commitments (other than any such required reduction on the
Maturity Date) shall not constitute an extension or increase of any Revolving
Credit Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, or
subordinate any payment of principal or interest under Section 2.07 or 2.08 or
any fees without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of any Loans or extension of the Maturity Date pursuant to
Section 2.14 shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clauses (i) and (iii) of the
second proviso to this

 

179

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(a), 2.06(c), 2.13, 2.14
or 8.04 or the proviso to Section 8.02, in any such case without the written
consent of all Lenders directly affected thereby; provided, however, that the
definition of “Pro Rata Share” and Section 2.13 may be amended by the Required
Lenders to permit the prepayment of Loans by the Borrower at a discount to par
on terms and conditions approved by the Required Lenders, so long as any such
prepayment is offered on a ratable basis to all Lenders of the applicable
Class (and made ratably to all accepting Lenders of the applicable Class);

 

(e)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

 

(f)            release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of commitments or Loans (and, in the
event that DBCI and its Affiliates hold, in the aggregate, more than 50% of such
Class of commitments or Loans, at least one Lender other than DBCI and its
Affiliates) shall be required with respect to any amendment that (x) waives any
condition precedent set forth in Section 4.02 solely with respect to the making
of Loans or other extensions of credit by such Class (it being understood that a
general waiver of a Default or an Event of Default by the Required Lenders, as
opposed to a waiver only for the purposes of making Loans or other extensions of
credit, shall not constitute a waiver of a condition precedent governed under
this clause) or (y) by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes.  Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and Revolving Credit
Commitments.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without

 

180

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

the consent of such Lender (it being understood that any Revolving Credit
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the “Required Lenders” and the
Lenders’ “Pro Rata Share”.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement or the other Loan Documents, amended and waived with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

SECTION 10.02.  Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, an L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail,

 

181

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

four (4) Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when delivered; provided that notices
and other communications to the Administrative Agent, the L/C Issuers and the
Swing Line Lender pursuant to Article 2 shall not be effective until actually
received by such Person.  In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.

 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct.  All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

 

SECTION 10.03.  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.  Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent, the L/C Issuers and the Lenders for
all reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby and thereby, including all Attorney Costs of Sidley Austin LLP and
Cadwalader, Wickersham and Taft LLP, (b) to pay or reimburse the Administrative
Agent and the L/C Issuers for all reasonable out-of-pocket costs and expenses,
including Attorney Costs, incurred in connection with any amendment, waiver,
consent or other modification of the provisions of this Agreement and the other
Loan Documents (whether or not the transactions contemplated thereby are
consummated) and the consummation of the transactions contemplated thereby and
administration of the transactions contemplated by this Agreement and the other
Loan Documents, and (c) to pay or reimburse the Administrative Agent, the L/C
Issuers and each Lender for all out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other

 

182

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent and each Lender).  The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees and taxes related thereto, and
other (reasonable, in the case of the foregoing clauses (a) and (b))
out-of-pocket expenses incurred by any Agent and any Lender, as applicable.  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

SECTION 10.05.  Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each L/C Issuer, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or Restructuring Transactions Documentation or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Revolving Credit Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, in each case as determined by a final,
non-appealable judgment.  No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or any Loan Party have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in

 

183

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

connection herewith or therewith (whether before or after the Closing Date).  In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any Law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnitee.  The agreements in this Section 10.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

SECTION 10.06.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent, any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.

 

SECTION 10.07.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.07(b), (ii) by
way of participation in accordance with the provisions of Section 10.07(e),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(g) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

184

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(b)           (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to Disqualified Institutions or a Defaulting Lender) (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans (including for purposes
of this Section 10.07(b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that no consent of the Borrower shall be
required (1) for an assignment of any Revolving Credit Commitment to a Lender,
an Affiliate of a Lender, an Approved Assignee, an Approved Fund or, if an Event
of Default has occurred and is continuing, any Assignee or (2) for an assignment
of any Term Loan (excluding therefrom, in each case, assignments to Disqualified
Institutions); provided, further, that the Borrower shall be deemed to have
consented to an assignment (other than an assignment to a Disqualified
Institution) unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund and no consent of the
Administrative Agent shall be required for an assignment to an Agent or an
Affiliate of an Agent;

 

(C)           in the case of any assignment of any Revolving Credit Commitment,
each L/C Issuer at the time of such assignment; provided that no consent of the
L/C Issuers shall be required for any assignment to an Agent or an Affiliate of
an Agent; and

 

(D)          in the case of any assignment of any Revolving Credit Commitment,
the Swing Line Lender; provided that no consent of the Swing Line Lender shall
be required for any assignment to an Agent or an Affiliate of an Agent.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment or Loans of any Class, the amount of the
Revolving Credit Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

185

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(D)          none of (i) the Holding Companies,(ii) Fertitta Entertainment, the
Manager or any Affiliate thereof or any Fertitta Holder, (iii) any Person that,
directly or indirectly, owns or has a contractual right to acquire more than
5.0% of the outstanding Equity Interests of any Holding Company or the Borrower
(unless such Person shall not have any voting or consent rights as a Lender
hereunder except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Lender
differently than other Lenders may require the consent of such Lender), (iv) the
Borrower, (v) any Subsidiary or Affiliate of any Holding Company or the Borrower
or (vi) any Person that has been denied an approval or a license, or otherwise
found unsuitable, under applicable Gaming Laws in any jurisdiction shall be an
Eligible Assignee; provided that no Person that is a Lender on the Closing Date
or an Affiliate of such Lender shall cease to be treated as an Eligible Assignee
by operation of preceding clause (iii) or (v) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
and, for the avoidance of doubt, shall not prohibit Fertitta Entertainment or
any Affiliate thereof from acquiring or holding any Exchange Securities.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts (and related

 

186

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and amounts due under Section 2.03, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b).  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(f)            The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.07(b);
provided, that (i) such Participant agrees to be subject to the provisions of
Sections 3.01(e), 3.04(e) and 3.07 as if it were an assignee under
Section 10.07(b) and (ii) in the case of a Participant claiming benefits under
Section 3.01, such Participant complies with Section 10.15 (it being understood
that the documentation required under Section 10.15 shall be delivered by the
Participant to the selling Lender).

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

187

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Revolving Credit Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein,
(1) any Lender may in accordance with applicable Law create a security interest
in all or any portion of the Loans owing to it and the Note, if any, held by it
and (2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)            Notwithstanding anything to the contrary contained herein, any
L/C Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified a successor L/C Issuer or Swing Line Lender
reasonably acceptable to the Borrower willing to accept its appointment as
successor L/C Issuer or Swing Line Lender, as applicable.  In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be, except

 

188

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

as expressly provided above.  If an L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(k)           Notwithstanding anything to the contrary contained herein, no
Assignee shall have recourse to the provisions of Sections 3.01 and 3.05 if the
condition upon which such recourse is based was in existence at the time of the
applicable assignment under this Section 10.07 (unless the assigning Lender was
entitled to the payment of additional amounts or indemnification for Indemnified
Taxes or Other Taxes under Section 3.01 or the payment of compensation under
Section 3.05, in each case, at the time of such applicable assignment).

 

SECTION 10.08.  Confidentiality.  Each of the Agents and the Lenders agrees to
use commercially reasonable efforts (equivalent to the efforts each such Person
applies to maintain the confidentiality of its own confidential information) to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any Lender
or its Affiliates; (i) in connection with the exercise of (or in preparation to
exercise) any remedies hereunder or under the other Loan Documents or any suit,
action or proceeding relating to the enforcement of its rights hereunder or
thereunder; or (j) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender).  In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Revolving Credit Commitments, and the Credit Extensions.  For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by

 

189

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

any Loan Party other than as a result of a breach of this Section 10.08;
provided that, in the case of information received from a Loan Party after the
date hereof, such information (i) is clearly identified at the time of delivery
as confidential or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03.

 

SECTION 10.09.  Setoff.  (a) In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, subject to the prior written consent of the Administrative
Agent, the Administrative Agent, each Lender and their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, the Administrative Agent,
such Lender or their respective Affiliates to or for the credit or the account
of the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to the Administrative Agent, such Lender or their respective
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that any recovery by the Administrative Agent, any Lender
or their respective Affiliates pursuant to its setoff rights under this
Section 10.09 is subject to the provisions of Section 8.04.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender; provided, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Administrative Agent and each Lender under this Section 10.09 are in
addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Lender may have.

 

(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA OR IN NEVADA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE
EXTENT REQUIRED BY SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR
APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 2924 OF THE CALIFORNIA CIVIL
CODE, IF APPLICABLE, SECTION 40.430 OF THE NEVADA REVISED STATUTES OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT
OBTAINING

 

190

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL
AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents (collectively, the “Charges”) shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.  To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.  Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in this Agreement, unless and
until the rate of interest again exceeds the Maximum Rate, and at that time this
Section 10.10 shall again apply.  In no event shall the total interest received
by any Lender pursuant to the terms hereof exceed the amount that such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Rate.  If the Maximum Rate is calculated
pursuant to this Section 10.10, such interest shall be calculated at a daily
rate equal to the Maximum Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 10.10, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate, the
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to the Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 10.11.  Counterparts.  This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

191

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

SECTION 10.12.  Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

SECTION 10.13.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit or Revolving Credit Commitment shall remain outstanding.

 

SECTION 10.14.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.  Tax Forms.  (a) (i)  Each Lender and each Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(each, a “Foreign Lender”) shall, to the extent it is legally entitled to do so
and if not previously delivered, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or, in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower within the meaning of
Section 864(d) of the Code.  Thereafter and from time to time, each such Foreign
Lender to the extent it is legally entitled to do so shall (A) promptly submit
to the Borrower and the Administrative Agent such additional

 

192

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall deliver to the
Borrower and the Administrative Agent on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (in either case, in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Foreign Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Foreign Lender acts for its own account that is not
subject to United States withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.

 

(iii)          The Borrower shall not be required to pay any additional amount
or any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and

 

193

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(ii) nothing in this Section 10.15(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that the
requirements of Section 10.15(a)(ii) have not been satisfied if the Borrower is
entitled, under applicable Law, to rely on any applicable forms and statements
required to be provided under this Section 10.15 by the Foreign Lender that does
not act or has ceased to act for its own account under any of the Loan
Documents, including in the case of a typical participation.

 

(iv)          The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

 

(b)           Each Lender and each Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if
not previously delivered, deliver to the Administrative Agent and the Borrower
two duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

SECTION 10.16.  GOVERNING LAW.  (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.16,
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, THE L/C ISSUER
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR THE

 

194

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR PROPERTIES OR ASSETS IN THE COURTS OF ANY JURISDICTION.

 

SECTION 10.17.  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by each party hereto and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

 

SECTION 10.19.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent.  The provisions of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

SECTION 10.20.  Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           no Agent or Lender has any fiduciary relationship with or duty to
the Borrower or any other Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and the Lenders, on one hand, and the Borrower and the other Loan
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

195

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower, the other Loan Parties and the
Lenders.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.19, each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.21.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended from time to
time, the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

SECTION 10.22.  Gaming Authorities and Liquor Authorities.  This Agreement is
subject to all applicable Gaming Laws and the Liquor Laws.  Without limiting the
foregoing, the Agents and the Lenders acknowledge that rights, remedies and
powers in or under this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and the Liquor Laws and only to the extent that any required approvals
(including prior approvals) are obtained from the requisite Gaming Authorities
and the Liquor Authorities.  Each of the Agents and Lenders agrees to cooperate
with the applicable Gaming Authorities and Liquor Authorities in connection with
the administration of their regulatory jurisdiction over the Borrower and the
other Loan Parties, including, without limitation, to the extent not
inconsistent with the internal policies of such Agent or Lender and any
applicable legal or regulatory restrictions, the provision of such documents or
other information as may be requested by any such Gaming Authorities or Liquor
Authorities relating to the Agents, any of the Lenders or the Borrower or any
other Loan Party, or the Loan Documents.  Notwithstanding any other provision of
this Agreement, the Borrower expressly authorizes, and will cause each other
Loan Party to authorize, each Agent and Lender to cooperate with the applicable
Gaming Authorities as described above.

 

SECTION 10.23.  Certain Matters Affecting Lenders.  (a) If any Gaming Authority
shall determine that any Lender does not meet suitability standards prescribed
under applicable Gaming Laws (an “Unsuitable Lender”), the Administrative Agent
shall have the right (but not the duty) to cause such Unsuitable Lender (and
such Unsuitable Lender hereby irrevocably agrees) to assign its outstanding
Loans and its Revolving Credit Commitments, if any, in full to one or more
Eligible Assignees (each, a “Substitute Lender”) in accordance with the
provisions of Section 10.07 and the Unsuitable Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Substitute Lender shall pay to the Unsuitable Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Unsuitable Lender, (B) an amount equal
to all Unreimbursed Amounts and participations that have been funded by such
Unsuitable Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Unsuitable

 

196

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Lender; and (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Unsuitable Lender pursuant to Article III or otherwise
as if it were a prepayment.  The Borrower shall bear the costs and expenses of
any Lender required by any Gaming Authorities to file an application for a
finding of suitability in connection with the investigation of an application by
the Borrower or the other Loan Parties for a license to operate a gaming
establishment.

 

(b)           Notwithstanding the provisions of Section 10.23(a), if any Lender
becomes a Unsuitable Lender, and if the Administrative Agent fails to find a
Substitute Lender pursuant to Section 10.23(a) within any time period specified
by the appropriate Gaming Authority for the withdrawal of an Unsuitable Lender
(the “Withdrawal Period”), the Borrower shall immediately prepay in full the
Outstanding Amount of all Term Loans and Revolving Credit Exposure of such
Unsuitable Lender, together with all unpaid fees owing to such Unsuitable Lender
pursuant to Section 2.09 and any amounts payable to such Unsuitable Lender
pursuant to Article III or otherwise as if it were a prepayment and, in each
case where applicable, with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period.  Upon
the prepayment of all amounts owing to any Unsuitable Lender and the termination
of such Unsuitable Lender’s Revolving Credit Commitments, if any (whether
pursuant to Section 10.23(a) or 10.23(b)), such Unsuitable Lender shall no
longer constitute a “Lender” for purposes hereof; provided, any rights of such
Unsuitable Lender to indemnification hereunder shall survive as to such
Unsuitable Lender.

 

SECTION 10.24.  [Reserved].

 

SECTION 10.25.  Qualified IPO.  Notwithstanding anything to the contrary in this
Agreement, from and after the occurrence of a Qualified IPO by the Borrower, (i)
the Holding Companies shall no longer constitute Loan Parties or be required to
provide a guaranty of, or any collateral security for, the Obligations and (ii)
all covenants and obligations under the Loan Documents applicable to the Holding
Companies shall cease to apply with respect to the Holding Companies.

 

SECTION 10.26.  Tranche B-3 Securities Exchange.

 

(a)           The Administrative Agent, with the consent or at the direction of
the Initial Tranche B-3 Term Lenders, shall be entitled to cause the exchange
(such exchange, the “Tranche B-3 Securities Exchange”) of all or a portion of
the outstanding Fixed Rate Tranche B-3 Term Loans for senior unsecured fixed
rate notes of the Borrower (“Exchange Securities”) in accordance with this
Section 10.26.  The Administrative Agent shall provide not less than five (5)
Business Days’ prior written notice (the “Tranche B-3 Securities Exchange
Notice”) to the Borrower of the Tranche B-3 Securities Exchange substantially in
the form of Exhibit P hereto, which notice shall specify the proposed effective
date for the Tranche B-3 Securities Exchange.  The Borrower shall, on the
effective date set forth in such Tranche B-3 Securities Exchange Notice, issue
to the Tranche B-3 Term Lenders, ratably according to their respective Pro Rata
Shares, Exchange Securities in the aggregate outstanding principal amount set
forth in the Tranche B-3 Securities Exchange Notice, in exchange for an
equivalent principal balance of outstanding Fixed Rate Tranche B-3 Term Loans. 
The Administrative Agent may, with the consent or at the direction of the
Initial Tranche B-3 Term Lenders, revoke or rescind any

 

197

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

Tranche B-3 Securities Exchange Notice prior to the consummation of the Tranche
B-3 Securities Exchange, or extend the proposed effective date of such exchange
by a period not to exceed thirty (30) days; provided that, in the event of any
such rescission or revocation, no subsequent Tranche B-3 Securities Exchange
Notice may be delivered until at least thirty (30) days have passed since such
rescission or revocation.  The Exchange Securities will be subject to the terms
and conditions set forth on Exhibit Q and such additional terms and conditions
as may be agreed by the Administrative Agent and the Borrower; provided, that:

 

(i)            the Exchange Securities shall be issued in book-entry form;

 

(ii)           the Borrower shall obtain CUSIP and ISIN numbers for the Exchange
Securities;

 

(iii)          (A) the interest rate for the Exchange Securities shall be
identical to the Tranche B-3 Fixed Interest Rate and (B) the duration fee and
other premiums payable in connection with the Exchange Securities shall be
identical to those payable in connection with the Tranche B-3 Term Loans;

 

(iv)          (A) the maturity date for the Exchange Securities shall be the
same as the Tranche B-3 Maturity Date and (B) the scheduled principal payments
for the Exchange Securities shall be the same as the scheduled principal
payments for the Tranche B-3 Term Loans;

 

(v)           the Exchange Securities will be issued in a form suitable for
resale under Rule 144A, with customary registration rights, in a secondary
offering for which the Joint Lead Arrangers will designate the initial
purchasers or placement agents in consultation with the Borrower (collectively,
the “Investment Bank”), as the case may be;

 

(vi)          the Borrower will receive no proceeds from the sale of any
Exchange Securities by the Tranche B-3 Term Lenders in any secondary offering;
any gain or loss on the resale of such Exchange Securities will be for the
account of the Tranche B-3 Term Lenders and not for the account of the Borrower;

 

(vii)         the Exchange Securities will be governed by an Indenture with a
trustee reasonably acceptable to both the Borrower and the Initial Tranche B-3
Term Lenders provided, that in the absence of agreement the Borrower agrees that
either Wells Fargo Bank, N.A., or Law Debenture Trust Company of NY is
reasonably acceptable to it;

 

(viii)        the covenants described on Exhibit Q or otherwise agreed by the
Administrative Agent and the Borrower, which covenants will not, taken as a
whole, be more onerous to the Borrower and the Restricted Subsidiaries than the
terms and conditions of the Tranche B-3 Term Loans;

 

(ix)           only one Tranche B-3 Securities Exchange shall be permitted
during the term of this Agreement; and

 

(x)            the effective date of a Tranche B-3 Securities Exchange shall be
on or prior to December 31, 2011.

 

198

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

The Administrative Agent, in its reasonable discretion after consultation with
the Borrower and the Initial Tranche B-3 Term Lenders, shall determine whether,
and in what amount, the Fixed Rate Tranche B-3 Term Loans shall be exchanged for
Exchange Securities and will be under no obligation to make a Tranche B-3
Securities Exchange.  The Borrower, at its cost and expense, shall, and shall
cause each other Loan Party to, cooperate with all reasonable requests of the
Administrative Agent in order to effectuate the Tranche B-3 Securities Exchange
in accordance with the foregoing provisions of this Section 10.26 and shall
execute and deliver such documents as shall reasonably be required by the
Administrative Agent in order to effectuate such exchange in accordance with
this Section 10.26; provided, that the Borrower shall not be obligated to
reimburse the Administrative Agent or the Lenders for their respective costs and
expenses incurred in connection with a Tranche B-3 Securities Exchange and
nothing in this sentence shall obligate the Borrower or any Loan Party to agree
to any additional term or condition with respect to the Loans or the Exchange
Securities.  In the event any Loan Party fails to execute and deliver such
documents to the Administrative Agent within ten (10) Business Days following
such request by the Administrative Agent, the Borrower, on behalf of itself and
each other Loan Party, hereby absolutely and irrevocably appoints the
Administrative Agent as its true and lawful attorney, coupled with an interest,
in its name and stead to make and execute all documents reasonably necessary to
effect such transactions, the Borrower ratifying all that such attorney shall do
by virtue thereof.

 

(b)           Upon the consummation of the Tranche B-3 Securities Exchange, the
Borrower shall pay to the Administrative Agent, for the account of the Tranche
B-3 Term Lenders, in immediately available funds, all accrued and unpaid
interest on the Fixed Rate Tranche B-3 Term Loans subject to the Tranche B-3
Securities Exchange.

 

SECTION 10.27.  The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively, the “Agent Parties”)
have any liability to the Holding Companies, the Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Holding Companies, the Borrower,
any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

199

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

STATION CASINOS LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President

 

Signature Page to

Credit Agreement

(Station Casinos LLC)

 

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent, Swing Line
Lender and a Lender

 

 

 

 

 

By:

/s/ John K. Beacham

 

Name:

John K. Beacham

 

Title:

Director

 

 

 

 

 

By:

/s/ Robert W. Pettinato

 

Name:

Robert W. Pettinato

 

Title:

Managing Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer

 

 

 

 

 

By:

/s/ John K. Beacham

 

Name:

John K. Beacham

 

Title:

Director

 

 

 

 

 

By:

/s/ Robert W. Pettinato

 

Name:

Robert W. Pettinato

 

Title:

Managing Director

 

Signature Page to

Credit Agreement

(Station Casinos LLC)

 

--------------------------------------------------------------------------------


 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED BY STATION CASINOS, LLC
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONFIDENTIAL PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SEC. THIS
INFORMATION HAS BEEN DENOTED BY ASTERISKS [***].

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Joseph E. Geoghan

 

Name:

Joseph E. Geoghan

 

Title:

Managing Director

 

Signature Page to

Credit Agreement

(Station Casinos LLC)

 

--------------------------------------------------------------------------------